Exhibit 10.6

 

 

SENIOR SECURED FIRST LIEN TERM CREDIT AGREEMENT

dated as of September 3, 2013

among

EASTMAN KODAK COMPANY,

as the Borrower

and

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page   ARTICLE I    Definitions   

Section 1.01.

    

Defined Terms

     1   

Section 1.02.

    

Classification of Loans and Borrowings

     39   

Section 1.03.

    

Terms Generally

     39   

Section 1.04.

    

Accounting Terms; GAAP

     39   

Section 1.05.

    

Rounding

     40   

Section 1.06.

    

Times of Day

     40   

Section 1.07.

    

Timing of Payment or Performance

     40   

Section 1.08.

    

Pro Forma Calculations

     40   

Section 1.09.

    

Certifications

     41    ARTICLE II    The Credits   

Section 2.01.

    

Loans

     41   

Section 2.02.

    

Loans and Borrowings

     41   

Section 2.03.

    

Requests for Borrowings

     42   

Section 2.04.

    

Funding of Borrowings

     42   

Section 2.05.

    

Interest Elections

     43   

Section 2.06.

    

Repayment of Loans; Evidence of Debt

     44   

Section 2.07.

    

Prepayment of Loans

     45   

Section 2.08.

    

Fees

     48   

Section 2.09.

    

Interest

     48   

Section 2.10.

    

Alternate Rate of Interest

     49   

Section 2.11.

    

Increased Costs

     49   

Section 2.12.

    

Break Funding Payments

     50   

Section 2.13.

    

Taxes

     50   

Section 2.14.

    

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     54   

Section 2.15.

    

Mitigation Obligations; Replacement of Lenders

     55   

Section 2.16.

    

Extensions of Loans

     56   

Section 2.17.

    

Incremental Loans

     57   

Section 2.18.

    

Defaulting Lenders

     58    ARTICLE III    Representations and Warranties   

Section 3.01.

    

Organization; Powers

     59   

Section 3.02.

    

Authorization; Enforceability

     59   

 

i



--------------------------------------------------------------------------------

Section 3.03.

    

Governmental Approvals; No Conflicts

     59   

Section 3.04.

    

Financial Condition; No Material Adverse Effect

     60   

Section 3.05.

    

Properties

     60   

Section 3.06.

    

Litigation and Environmental Matters

     60   

Section 3.07.

    

Compliance with Laws and Agreements

     61   

Section 3.08.

    

Investment Company Status

     61   

Section 3.09.

    

Taxes

     61   

Section 3.10.

    

Employee Benefit Plans

     61   

Section 3.11.

    

Disclosure

     63   

Section 3.12.

    

Subsidiaries

     63   

Section 3.13.

    

Use of Proceeds

     63   

Section 3.14.

    

Labor Matters

     63   

Section 3.15.

    

Security Documents

     63   

Section 3.16.

    

Federal Reserve Regulations

     65   

Section 3.17.

    

Anti-Terrorism Laws

     65   

Section 3.18.

    

Senior Indebtedness

     65   

Section 3.19.

    

Regulation H

     65   

Section 3.20.

    

Solvency

     65   

Section 3.21.

    

No Default

     65   

Section 3.22.

    

Real Estate

     66    ARTICLE IV    Conditions   

Section 4.01.

    

Closing Date

     66    ARTICLE V    Affirmative Covenants   

Section 5.01.

    

Financial Statements and Other Information

     70   

Section 5.02.

    

Notices of Material Events

     73   

Section 5.03.

    

Information Regarding Collateral

     74   

Section 5.04.

    

Existence; Conduct of Business

     74   

Section 5.05.

    

Payment of Taxes

     74   

Section 5.06.

    

Maintenance of Properties

     74   

Section 5.07.

    

Insurance

     75   

Section 5.08.

    

Books and Records; Inspection and Audit Rights

     76   

Section 5.09.

    

Compliance with Laws and Contractual Obligations

     76   

Section 5.10.

    

Additional Subsidiaries

     76   

Section 5.11.

    

Further Assurances; Post-Closing Mortgages

     77   

Section 5.12.

    

Cash Management

     77   

 

ii



--------------------------------------------------------------------------------

Section 5.13.

    

Designation of Subsidiaries

     78   

Section 5.14.

    

Benefit Plans Payments

     78   

Section 5.15.

    

Lender Meetings

     78   

Section 5.16.

    

Environmental Matters

     79   

Section 5.17.

    

Maintenance of Ratings

     79    ARTICLE VI    Negative Covenants   

Section 6.01.

    

Indebtedness; Certain Equity Securities

     80   

Section 6.02.

    

Liens

     84   

Section 6.03.

    

Fundamental Changes

     87   

Section 6.04.

    

Investments, Loans, Advances, Guarantees and Acquisitions

     87   

Section 6.05.

    

Asset Sales

     90   

Section 6.06.

    

Sale and Leaseback Transactions

     91   

Section 6.07.

    

Hedging Agreements

     91   

Section 6.08.

    

Restricted Payments; Certain Payments of Indebtedness

     92   

Section 6.09.

    

Transactions with Affiliates

     93   

Section 6.10.

    

Restrictive Agreements

     93   

Section 6.11.

    

Amendment of Material Documents

     95   

Section 6.12.

    

Limitation on Change in Fiscal Year

     95   

Section 6.13.

    

Consolidated Capital Expenditures

     95   

Section 6.14.

    

Transactions Contemplated by the Plan of Reorganization

     95   

Section 6.15.

    

Financial Covenants

     95    ARTICLE VII    Events of Default   

Section 7.01.

    

Events of Default

     96   

Section 7.02.

    

Remedies Upon Event of Default

     98   

Section 7.03.

    

Application of Funds

     99    ARTICLE VIII    The Agents   

Section 8.01.

    

Appointment and Administration by Administrative Agent

     99   

Section 8.02.

    

Appointment of Administrative Agent

     99   

Section 8.03.

    

Agreement of Applicable Lenders

     100   

Section 8.04.

    

Liability of Agents

     100   

Section 8.05.

    

Notice of Default

     101   

Section 8.06.

    

Credit Decisions

     101   

Section 8.07.

    

Reimbursement and Indemnification

     101   

 

iii



--------------------------------------------------------------------------------

Section 8.08.

    

Rights of Agents

     102   

Section 8.09.

    

Notice of Transfer

     102   

Section 8.10.

    

Successor Agents

     102   

Section 8.11.

    

Relation Among the Lenders

     102   

Section 8.12.

    

Reports and Financial Statements

     102   

Section 8.13.

    

Agency for Perfection

     103   

Section 8.14.

    

Collateral and Guaranty Matters

     103   

Section 8.15.

    

Syndication Agents; Documentation Agents

     104   

Section 8.16.

    

Parallel Debt for the Purpose of Creating Dutch Security Rights

     104   

Section 8.17.

    

Certain Matters Relating to German Law

     105   

Section 8.18.

    

German Parallel Debt

     107    ARTICLE IX    Miscellaneous   

Section 9.01.

    

Notices

     108   

Section 9.02.

    

Waivers; Amendments

     109   

Section 9.03.

    

Expenses; Indemnity; Damage Waiver

     111   

Section 9.04.

    

Successors and Assigns

     113   

Section 9.05.

    

Survival

     118   

Section 9.06.

    

Counterparts; Integration; Effectiveness

     118   

Section 9.07.

    

Severability

     118   

Section 9.08.

    

Right of Setoff

     118   

Section 9.09.

    

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     119   

Section 9.10.

    

WAIVER OF JURY TRIAL

     119   

Section 9.11.

    

Headings

     120   

Section 9.12.

    

Confidentiality

     120   

Section 9.13.

    

Interest Rate Limitation

     120   

Section 9.14.

    

Patriot Act

     120   

Section 9.15.

    

Additional Waivers

     120   

Section 9.16.

    

No Advisory or Fiduciary Responsibility

     122   

Section 9.17.

    

Intercreditor Agreement

     122   

 

iv



--------------------------------------------------------------------------------

ANNEX Annex A    Loan Parties SCHEDULES    Schedule 1.01(A)    Acceptable
Foreign Currency Schedule 1.01(B)    Mortgaged Properties Schedule 1.01(C)   
Mortgage Insurance Policies Schedule 2.01    Lenders and Commitments Schedule
3.10    Pension Plan Obligations Schedule 3.12    Subsidiaries Schedule 3.14   
Strikes, Lockouts and Slowdowns Schedule 3.15(a)    UCC Filings Schedule 3.15(b)
   Intellectual Property Filings Schedule 5.01    Internet Addresses Schedule
5.12(a)    DDA Accounts and Lockboxes Schedule 5.12(e)    Disbursement Accounts
Schedule 5.18    Post-Closing Obligations Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens Schedule 6.04    Existing Investments Schedule
6.05    Dispositions Schedule 6.06    Sale and Leaseback Transactions Schedule
6.09    Transactions with Affiliates Schedule 6.10    Existing Restrictions
Schedule 7.01(k)    Judgments EXHIBITS    Exhibit A    Form of Assignment and
Acceptance Exhibit B    [Reserved] Exhibit C    Form of Security Agreement
Exhibit D    Form of New Lender Supplement Exhibit E    Form of Increased
Facility Activation Notice Exhibit F    Forms of Tax Certificates Exhibit G   
Form of Request for Borrowing Exhibit H    Form of Interest Election Request
Exhibit I    Form of Promissory Note Exhibit J    Form of Affiliate Assignment
Agreement Exhibit K    Form of Solvency Certificate Exhibit L    Auction
Procedures Exhibit M    Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

SENIOR SECURED FIRST LIEN TERM CREDIT AGREEMENT

This SENIOR SECURED FIRST LIEN TERM CREDIT AGREEMENT (this “Agreement”) dated as
of September 3, 2013, among EASTMAN KODAK COMPANY, a New Jersey corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., a national banking association, as Administrative Agent. The joint lead
arrangers and joint bookrunners for the credit facility provided under this
Agreement are J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED.

W I T N E S S E T H:

WHEREAS, on January 19, 2012 (the “Petition Date”), the Borrower and certain of
its Affiliates filed voluntary petitions with the Bankruptcy Court initiating
cases under Chapter 11 of the Bankruptcy Code and have continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, on June 27, 2013, the Borrower filed the Plan of Reorganization, which
has been amended from time to time on or prior to the date hereof; and

WHEREAS, in connection with the Plan of Reorganization, the Borrower requires
certain credit and other financial accommodations be made available to it, and
the Lenders have agreed to extend credit in the form of an exit senior secured
first lien term credit facility in the initial aggregate principal amount of
$420,000,000;

NOW, THEREFORE, subject to the satisfaction of the conditions set forth herein,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Borrowing Base” has the meaning set forth for “Borrowing Base” in the ABL
Agreement.

“ABL Agent” has the meaning set forth in the Intercreditor Agreement.

“ABL Agreement” means (i) that certain Senior Secured Asset Based Revolving
Credit Agreement, dated as of the Closing Date, by and among the Borrower, the
ABL Agent, the lenders identified therein and the other agents identified
therein, as amended, amended and restated, modified, or supplemented from time
to time to the extent permitted by this Agreement and the Intercreditor
Agreement and (ii) any other replacement, refinancing, restructuring, extension,
renewal or refinancing thereof (whether through one or more credit facilities or
other debt issuances pursuant to the agreement set forth in subclause (i) or any
other agreement, contract or indenture) to the extent permitted by this
Agreement and the Intercreditor Agreement.

“ABL Facility” means the asset-based revolving credit facility made available
pursuant to the ABL Agreement.

“ABL Lenders” means the lenders under the ABL Agreement.



--------------------------------------------------------------------------------

“ABL Loan” means a loan made by the ABL Lenders from time to time under the ABL
Agreement.

“ABL Loan Documents” has the meaning set forth for “Loan Documents” (or any
comparable term) in the ABL Agreement.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Specified Hedging Agreement” has the meaning set forth for “Specified
Hedging Agreement” in the ABL Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Foreign Currency” means Pounds Sterling, and Euros, and the
currencies listed on Schedule 1.01(A), any other currency used in the ordinary
course of business of the Borrower and its Subsidiaries for cash management
purposes outside the United States and other currency as may be approved by the
Administrative Agent from time to time in its sole discretion.

“Account” has the meaning set forth in the UCC.

“Account Control Agreement” means, with respect to a Deposit Account or
Securities Account (in each case other than an Excluded Account) established by
a Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing Control (as defined in the Security
Agreement) of such Deposit Account or Securities Account by either the
Administrative Agent or the ABL Agent, in accordance with the terms of the
Security Agreement and the Intercreditor Agreement.

“Adjusted LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Adjusted LIBO Rate       =       

LIBO Rate

          1.00 - Statutory Reserve Rate   

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder, together with its permitted
successors and assigns (including assignment of its agency role hereunder to a
third party) in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit J, with such amendments or modifications as
may be agreed by the Administrative Agent.

“Agents” means the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Aggregate Commitments are $420,000,000.

“Aggregate Outstandings” means, at any time, the aggregate outstanding principal
balance of the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble hereto.

“AlixPartners” means AP Services, LLC, AlixPartners, LLP, and their subsidiary
affiliates.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent ( 1⁄2 of 1%) and (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1%); provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the rate appearing on Reuters Page LIBOR01 (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. Notwithstanding the foregoing, the Alternate Base Rate for
purposes of interest rate determinations with respect to the Loans shall at no
time be less than 2.00% per annum.

“Applicable Law” means, as to any Person, all statutes, rules, regulations,
orders, or other requirements having the force of law and applicable to such
Person, and all court orders and injunctions, and/or similar rulings and
applicable to such Person, in each case of or by any Governmental Authority, or
court, or tribunal which has jurisdiction over such Person, or any property of
such Person.

“Applicable Margin” means, (a) for any ABR Loan, 5.25% per annum and (b) for any
LIBOR Loan, 6.25% per annum.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the fourth decimal place) of (i) prior to the funding
of the Term Loans on the Closing Date, the amount of such Lender’s Commitment at
such time to the Aggregate Commitments at such time and (ii) thereafter, the
outstanding principal balance of such Lender’s Loan at such time to the
Aggregate Outstandings at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means any Disposition of Term Priority Collateral or series of
related Dispositions of Term Priority Collateral (other than any such
Disposition permitted by Sections 6.05(a), (b), (d), (h), (i), (j), (m) and (o))
that yields Net Proceeds to the Borrower or any of its Restricted Subsidiaries
in excess of $5,000,000. For the avoidance of doubt, the issuance of Equity
Interests shall not constitute an Asset Sale solely for purposes of this
definition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
advisor or investment manager or by affiliated investment advisors or investment
managers.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Auction Manager” means (a) any of the Joint Lead Arrangers or (b) any other
financial institution or advisor selected by Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
to act as an arranger in connection with any repurchases pursuant to Section
9.04(b)(v).

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from
time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bona Fide Debt Fund” means a debt fund or other investment vehicle engaged in
the making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit in the ordinary course of business and
whose managers have fiduciary duties to third party investors in such fund or
investment vehicle.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure of money for
any purchase or other acquisition of any asset which, in conformity with GAAP,
would be required to be classified as a capital expenditure on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries;
provided that the term “Capital Expenditures” shall not include (i) any
additions to property, plant and equipment and other expenditures made in
connection with the replacement, substitution, restoration, repair or
improvement of assets to the extent made with (w) the proceeds of equity
issuances of, or capital contributions to, the Borrower, (x) Indebtedness
borrowed (excluding borrowings under the ABL Agreement) by any Loan Party or any
Restricted Subsidiary in connection with such capital expenditures, (y) the
proceeds from any casualty insurance or condemnation or eminent domain paid on
account of the loss of or damage to the assets being replaced, substituted,
restored, repaired or improved, to the extent that the proceeds therefrom are
utilized or committed to be utilized for capital expenditures within twelve
(12) months of the receipt of such proceeds and (if so committed) are

 

4



--------------------------------------------------------------------------------

so utilized within eighteen (18) months of the receipt of such proceeds, or
(z) the proceeds from any sale or other disposition of the Borrower’s or any
Restricted Subsidiary’s assets (other than assets consisting of Accounts and the
proceeds thereof), to the extent that the proceeds therefrom are utilized or
committed to be utilized for capital expenditures within twelve (12) months of
the receipt of such proceeds and (if so committed) are so utilized within
eighteen (18) months of the receipt of such proceeds, (ii) the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment solely to the extent of the amount of such purchase price
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) expenditures that constitute operating lease
expenses in accordance with GAAP, (iv) expenditures that constitute Permitted
Acquisitions or other investments that consist of the purchase of a business
unit, line of business or a division of a Person or all or substantially all of
the assets of a Person, (v) any expenditures which are paid by a third party or
which are contractually required to be, and are, reimbursed to the Loan Parties
in cash by a third party (including landlords) during such period of calculation
or (vi) any non-cash capitalized interest expense reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
and the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP. For the avoidance of doubt, operating leases
shall also be accounted for in accordance with GAAP in effect as of the date
hereof, provided that any such obligations that are be required to be classified
and accounted for as an operating lease under GAAP as existing on the date
hereof that are recharacterized as capital leases due to a change in GAAP after
the date hereof shall not be treated as Capital Lease Obligations for any
purpose under this Agreement, but instead shall be accounted for as if they were
operating leases for all purposes under this Agreement (other than provisions
relating to the preparation or delivery of financial statements) as determined
under GAAP in effect on the date hereof.

“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company.

“Cases” means one or more cases under Chapter 11 of the Bankruptcy Code with
respect to which certain Guarantors were the debtors and the
debtors-in-possession.

“Cash and Cash Equivalents” means:

(a) Dollars and Acceptable Foreign Currencies;

(b) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality of the United States of
America (provided that the full faith and credit of the United States of America
is pledged in support of those securities) having maturities of not more than
twenty-four (24) months from the date of acquisition;

(c) obligations issued or fully guaranteed by any state of the United States of
America or any political subdivision of any such state or province or any
instrumentality thereof maturing within one year from the date of acquisition
and having a rating of either “A” or better from S&P, A2 or better from Moody’s;

(d) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, banker’s acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
Lender or with any United States commercial bank having capital and surplus in
excess of $250,000,000;

 

5



--------------------------------------------------------------------------------

(e) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (b), (c), and (d) above
entered into with any financial institution meeting the qualifications specified
in clause (d) above;

(f) commercial paper rated at least “P-2” by Moody’s or at least “A-2” by S&P,
in each case, maturing within one year after the date of acquisition;

(g) money market funds that either are (x) SEC.270.2a-7 compliant, (y) enhanced
cash funds having a weighted average maturity of not greater than 120 days or
(z) investing at least 95% of their assets in securities of the types described
in clauses (a) through (f) above; and

(h) offshore overnight interest bearing deposits in foreign branches of the
Administrative Agent, any Lender or an Affiliate of a Lender, or

(i) instruments equivalent to those referred to in clauses (a) through (h) above
of comparable tenor to those referred to above, denominated in any Acceptable
Foreign Currency and used in the ordinary course of business of the Borrower and
its Subsidiaries for cash management purposes in any jurisdiction outside the
United States of America to the extent reasonably required or advisable in
connection with any business conducted by the Borrower or any Subsidiary.

“Cash Control Implementation Date” has the meaning set forth in Section 5.12(b).

“Change in Control” means, at any time, (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities and Exchange Act of
1934 (the “Exchange Act”), other than a Permitted Holder, (x) is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all shares that any such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of voting stock of the Borrower representing more than 35% of the
voting power of all voting stock of the Borrower and (y) shall have acquired a
beneficial ownership of more voting stock of the Borrower than the Specified
Holders, and (b) during any period of two consecutive years (commencing
immediately following the Closing Date), individuals who at the beginning of
such period constituted the board of directors of the Borrower (together with
any new directors whose election by such board of directors or whose nomination
for election by the Borrower’s shareholders was approved by a vote of a majority
of the Borrower’s directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Borrower’s directors then in office (excluding any directors from the numerator
and denominator of such calculation to the extent such director is or was
designated by a Permitted Holder or pursuant to a contractual agreement with the
Borrower existing on the Closing Date); provided further that for the avoidance
of doubt, none of the transactions contemplated or expressly authorized by the
Plan of Reorganization shall constitute, or be deemed to constitute, a Change in
Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any party hereto (or, for purposes
of Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding the foregoing,

 

6



--------------------------------------------------------------------------------

(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines and directives promulgated thereunder and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
introduced or adopted after the Closing Date, regardless of the date enacted or
adopted.

“Charges” has the meaning set forth in Section 9.13.

“Closing Date” means the date on which each of the conditions set forth in
Section 4.01 were satisfied (or waived in accordance with Section 9.02), which
date is September 3, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Mortgaged Property” as defined in any Mortgage and
all the “Collateral” as defined in any other Security Document.

“Commitment” means, with respect to each Lender, the commitment of such Lender
hereunder set forth as its Commitment opposite its name on Schedule 2.01 hereto
or as may subsequently be set forth in the Register from time to time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitors” means those Persons who are directly or indirectly engaged in the
same or similar line of business as the Borrower or its Subsidiaries.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit M.

“Confirmation Date” has the meaning specified in the Plan of Reorganization.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, at any date of determination, all amounts
(other than Cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities” means, at any date of determination, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date, but
excluding (a) the current portion of, and any accrued interest payments or
expenses with respect to, any Funded Debt or Capital Lease Obligations, in each
case, of the Borrower and its Restricted Subsidiaries, (b) liabilities
(including accruals and reserves) in respect of any costs, charges, expenses or
payment obligations related to Pension Agreements and (c) without duplication of
clause (a) above, all Indebtedness consisting of ABL Loans (including letter of
credit commitment fees and unused line fees) to the extent otherwise included
therein.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
the following to the extent reducing Consolidated Net Income (without
duplication):

(a) (i) Consolidated Interest Charges,

(ii) provision for taxes based on income, profits or capital gains, including
foreign, federal, state, franchise and similar taxes and foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) of such Person paid or accrued during such period,

(iii) accretion, depreciation and amortization expense (excluding amortization
of a prepaid cash item that was paid and not expensed in a prior period, other
than in respect of licenses provided to the Borrower or a Restricted Subsidiary
in connection with the settlement of litigation),

(iv) any non-cash charges (other than (1) amortization of a prepaid cash item
that was paid and not expensed in a prior period and (2) write down of current
assets) including: (a) write-downs of property, plant and equipment and other
assets, (b) impairment of intangible assets, (c) losses resulting from
cumulative effect of changes in accounting principles, (d) net foreign currency
reevaluation of intercompany indebtedness and remeasurement losses or gains
related to the balance sheet of the Borrower and its Restricted Subsidiaries,
(e) losses on sales of accounts receivable, (f) provisions for asset retirement
obligations, (g) provisions for environmental restoration and remedial action,
(h) net non-cash mark-to-market charges relating to hedging arrangements,
(i) unrealized losses from Hedging Agreements and unrealized losses from foreign
currency transactions, and (j) commercial capital expenses not included in
depreciation expenses for such period; provided that if such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent,

(v) fees, costs, charges, commissions, operating losses, write-downs and
expenses (including (i) fees, costs and expenses related to legal, financial,
restructuring and other advisors, auditors and accountants, (ii) printer costs
and expenses, (iii) SEC and other filing fees and (iv) underwriting,
arrangement, syndication, issuance backstop and placement premiums, discounts,
fees, costs and expenses) paid, reimbursed or incurred during such period in
connection with the Cases, the Transactions, obtaining confirmation,
effectiveness and implementation of the Plan of Reorganization (including
operating costs and expenses related to the consummation of the UK Pension
Settlement Agreement, and the completion and implementation of the transactions
contemplated thereby and in relation thereto and including any fees, costs and
expenses of AlixPartners), negotiation, execution and ongoing performance of the
Loan Documents, the Second Lien Loan Documents, the ABL Loan Documents, the DIP
ABL Credit Agreement, the DIP Term Loan Credit Agreement, including the form of
exit facility (and any Permitted Refinancing of any of the foregoing), and, in
each case, any transaction (including any financing, acquisition or disposition,
whether or not consummated) or litigation related thereto or contemplated by any
of the foregoing, in each case, regardless of whether initially incurred by the
Borrower or paid by the Borrower to reimburse others for such fees, costs and
expenses (including the advisors to the unsecured creditors’ committee and the
ad hoc committee of second lien note holders) and whether incurred prior to or
following emergence from Chapter 11,

(vi) any extraordinary expenses, charges or losses,

 

8



--------------------------------------------------------------------------------

(vii) any non-recurring or unusual expenses, charges or losses in an amount not
to exceed for any four Fiscal Quarter period, the greater of (A) 5% of
Consolidated EBITDA for such period (calculated after giving effect to any
amounts added to Consolidated EBITDA pursuant to this clause (vii) and clauses
(xi) and (xii) and Section 1.08) and (B) $10,000,000,

(viii) fees, costs and expenses (including fees, costs and expenses related to
(i) legal, financial and other advisors, auditors and accountants, including
AlixPartners, (ii) printer costs and expenses, (iii) SEC and other filing fees
and (iv) underwriting, arrangement, syndication, backstop and placement
premiums, discounts, fees, charges and expenses) of the Borrower and its
Restricted Subsidiaries, incurred as a result of Permitted Acquisitions,
Investments, Dispositions, issuance of Equity Interests or issuance, waiver,
refinancing or amendment of Indebtedness, in each case to the extent permitted
hereunder, whether or not consummated, other than any fees paid, or costs or
expenses reimbursed to any Restricted Subsidiary of the Borrower other than from
a Person that is Borrower or any of its Restricted Subsidiaries,

(ix) deferred or amortized financing fees (and any write-offs thereof) for such
period,

(x) any cash expenses or losses funded during such period with payments from
assets of the Kodak Retirement Income Plan as in effect on the Petition Date,

(xi) business optimization expenses, and restructuring charges and reserves for
such period, including any fees, costs and expenses of AlixPartners; provided
that, with respect to each such business optimization expense or restructuring
charge or reserve pursuant to this subclause (xi), the Borrower shall have
delivered to the Administrative Agent an officer’s certificate specifying and
quantifying such expense, charge or reserve and stating that such expense,
charge or reserve is a business optimization expense or restructuring charge or
reserve,

(xii) the amount of cost savings and synergies projected by the Borrower in good
faith to be realized as a result of specified actions taken or expected to be
taken prior to or during such period (which cost savings or synergies shall be
subject only to certification by a Responsible Officer of the Borrower and shall
be calculated on a Pro Forma Basis as though such cost savings or synergies had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized during such period from such actions; provided that
(A) such cost savings or synergies are reasonably identifiable and factually
supportable, and (B) such actions have been taken or are to be taken within
twelve (12) months after the date of determination to take such action; provided
further that aggregate amounts added pursuant to this subclause for any period
shall not in the aggregate exceed the greater of (x) $10,000,000 or (y) 5% of
the Consolidated EBITDA (calculated without giving effect to this clause or to
Section 1.08(c)),

(xiii) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions or insurance in any agreement, to the extent such
indemnification or insurance coverage has not been disclaimed or denied and is
reasonably expected to be paid within 180 days of any claim made therefor
(provided that if such expenses are not reimbursed within such 180 day period,
for purposes of calculating Consolidated EBITDA for any fiscal period in which
an addback pursuant to this clause (xiii) has been taken, Consolidated EBITDA
shall be re-calculated going forward excluding the addback pursuant to this
clause (xiii) for such period),

(xiv) any proceeds from business interruption, casualty or liability insurance
received by such Person during such period, to the extent the associated losses
arising out of the event that resulted in the payment of such business
interruption insurance proceeds were included in computing Consolidated Net
Income, and

(xv) non-cash expenses, charges and accruals for and reserves in respect of any
charges, costs or expenses related to Pension Agreements, minus,

 

9



--------------------------------------------------------------------------------

(b) without duplication and to the extent included in Consolidated Net Income
for such period, the sum of (i) interest income (except to the extent deducted
in determining Consolidated Interest Charges), (ii) income, profits or capital
gains tax credits, (iii) other non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents a
reversal of an accrual or reserve for potential cash loss that was deducted and
not added back to Consolidated EBITDA in any prior period) (provided that any
cash received with respect to any non-cash items of income (other than
extraordinary gains) for any prior period shall be added to the computation of
Consolidated EBITDA), (iv) (A) any unusual or non-recurring income or gains not
to exceed amounts that can be added back to Consolidated EBITDA pursuant to
subclause (a)(vii) or (B) extraordinary income or gains, in each case,
including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sale of
assets outside of the ordinary course of business, (v) any other non-cash income
arising from the cumulative effect of changes in accounting principles,
(vi) provision for environmental restoration and remedial actions for continuing
operations added back pursuant to clause (a)(iv) of this definition to the
extent actually paid in cash, (vii) income and gains in respect of Pension
Agreements and (viii) cash payments in respect of Pension Agreements, made in
the period for which Consolidated EBITDA is being calculated.

Notwithstanding anything herein to the contrary, for purposes of calculating
Consolidated EBITDA for any period of four Fiscal Quarters ending prior to
June 30, 2014, Consolidated EBITDA for such period of four Fiscal Quarters shall
be deemed to be (i) in the case of the period ended December 31, 2012, $73
million, (ii) in the case of the period ended March 31, 2013, $51 million and
(iii) in the case of the period ended June 30, 2013, $62 million.

“Consolidated Interest Charges” means, for any Measurement Period, all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements, but excluding
(x) any interest paid, directly or indirectly, to any Loan Party by the Borrower
and its Restricted Subsidiaries, (y) any non-cash or deferred interest and
financing costs (including any legal and accounting costs, fees on account of
bridge, commitment and other financings, any non-cash accretion or accrual of
discounted liabilities not constituting Indebtedness, all as determined on a
consolidated basis in accordance with GAAP) and (z) amortization or write-off of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
including expenses resulting from the discounting of any outstanding
Indebtedness in connection with the application of purchase accounting and/or
fresh start accounting in connection with any acquisition.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Borrower and its Restricted Subsidiaries for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded:

(a) the net income (or loss) of any Person that is not a Restricted Subsidiary,
except to the extent of the amount of dividends, distributions or other payments
actually paid in cash (or to the extent converted into cash) to the Borrower or
any of its wholly owned Restricted Subsidiaries during such period,

 

10



--------------------------------------------------------------------------------

(b) the income (or loss) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or any Restricted Subsidiary in the form of dividends or similar distributions,

(c) the income (or loss) of any Person during such Measurement Period and
accrued prior to the date it becomes a Restricted Subsidiary of the Borrower or
any of the Borrower’s Restricted Subsidiaries or is merged into or consolidated
with the Borrower or any of its Restricted Subsidiaries or that Person’s assets
are acquired by the Borrower or any of its Restricted Subsidiaries (but only the
portion attributable to such Person or assets prior to the dates it became or is
merged or consolidated with the Borrower or any Restricted Subsidiary or the
assets were so acquired),

(d) any after-tax effect of gains or losses attributable to Dispositions or
other dispositions or transfers of assets, in each case other than in the
ordinary course of business, and discontinued operations or disposal of
discontinued operations, as determined in good faith by the Borrower,

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements (including to property, equipment, inventory
and other assets) pursuant to GAAP resulting from the application of purchase
accounting and/or fresh start accounting in relation to the Transactions, the
Plan of Reorganization or any consummated acquisition or the amortization or
write-off of any amounts thereof (including the impact on net income (or loss)
arising from mark-to-market adjustments with respect to earn-outs), net of
taxes,

(f) (i) any non-cash compensation expense recorded from grants or periodic
remeasurement of stock appreciation or similar rights, stock options, restricted
stock or other rights and any cash charges associated with the rollover,
acceleration, or payout of capital stock by management of the Borrower in
connection with the Transactions and (ii) any costs or expenses incurred
pursuant to any management equity plan or stock option plan or other management
or employee benefit plan or agreement or any stock subscription agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the common equity capital of the Borrower,

(g) any after-tax effect of income (or loss) from the early extinguishment of
obligations under Hedging Agreements or other derivative instruments, or
Indebtedness,

(h) the undistributed earnings of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or law applicable to such Subsidiary,

(i) accruals and reserves and gains, losses or charges with respect to, or
relating to, the UK Pension Settlement Agreement and the completion and
implementation of the transactions contemplated thereby and in relation thereto,
and

(j) accruals and reserves that are established or adjusted within eighteen
(18) months of the Closing Date that are so required to be established or
adjusted as a result of the Transactions in accordance with GAAP or changes as a
result of a modification of accounting policies.

 

11



--------------------------------------------------------------------------------

“Consolidated Working Capital” means at any date, the excess of Consolidated
Current Assets on such date less Consolidated Current Liabilities on such date;
provided that the net effect on Consolidated Working Capital resulting from
changes in Consolidated Current Assets and Consolidated Current Liabilities
caused by the consummation of the UK Pension Settlement Agreement, and the
completion and implementation of the transactions contemplated thereby and in
relation thereto, shall be excluded when calculating Consolidated Working
Capital for the purposes of the definition of Excess Cash Flow.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power or by contract. “Controlling” and
“Controlled” have meanings correlative thereto.

“Controlled Account” means any Controlled DDA Account or Controlled Lock Box
Account.

“Controlled DDA Accounts” has the meaning set forth in Section 5.12(b).

“Controlled Lock Box Accounts” has the meaning set forth in Section 5.12(b).

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender,
(ii) the Administrative Agent, (iii) each Joint Lead Arranger, (iv) any other
Person (including, if applicable, Affiliates of Lenders) to whom Obligations are
owing and (v) the successors and permitted assigns of each of the foregoing and
(b) collectively, all of the foregoing.

“Currency and Commodity Hedging Agreement” means any foreign currency exchange
agreement, commodity price protection agreement or other currency exchange rate
or commodity price hedging arrangement.

“DDAs” means any checking, savings or other demand deposit account maintained by
a Loan Party.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived
hereunder, become an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that a Lender Insolvency Event has occurred and
is continuing with respect to such Lender. Any determination that a Lender is a
Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Deposit Account” has the meaning set forth in the Security Agreement.

 

12



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition made pursuant to Section 6.05(c) that is so
designated as Designated Non-Cash Consideration on the date received pursuant to
a certificate of a Responsible Officer of Borrower, setting forth the basis of
such valuation.

“DIP ABL Credit Agreement” means the Amended and Restated Debtor in Possession
Credit Agreement, originally dated as of January 20, 2012 and Amended and
Restated as of March 22, 2013, by and among Eastman Kodak Company, as Debtor and
Debtor-in-Possession, as borrower, the U.S. subsidiaries of Eastman Kodak
Company parties thereto, the lenders named therein, Citicorp North America,
Inc., as Agent and Co-Collateral Agent, and Wells Fargo Capital Finance, LLC, as
Co-Collateral Agent, as amended, amended and restated, supplemented and modified
from time to time prior to the date hereof.

“DIP Term Loan Credit Agreement” means the Debtor-in-Possession Loan Agreement
dated as of March 22, 2013 (as amended, modified or supplemented from time to
time prior to the date hereof), by and among Eastman Kodak Company, as borrower,
the guarantors party thereto, the lenders party thereto, and Wilmington Trust,
National Association, as administrative agent and as collateral agent, as
amended, amended and restated, supplemented and modified from time to time prior
to the date hereof.

“DIP Credit Facilities” means the credit facilities made available under the DIP
Term Loan Credit Agreement and the DIP ABL Credit Agreement.

“Disbursement Accounts” means the deposit accounts (other than Excluded
Accounts) used by the Loan Parties for disbursements and payments (other than
payroll) in the ordinary course of business; provided that in no event shall the
aggregate amount on deposit in the Disbursement Accounts exceed the estimated
amount expected for disbursements and payments by such Loan Parties and any fees
in respect of such amount.

“Disclosure Statement” means that certain First Amended Disclosure Statement for
Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code dated June 27, 2013.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of related transactions, of any property (including
any Equity Interests) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable.

“Disqualified Institution” means (i) those Persons identified to the
Administrative Agent and the Lenders in writing on the Closing Date and
(ii) Competitors and their Affiliates that are not a Bona Fide Debt Fund
identified to the Administrative Agent and the Lenders in writing (it being
understood that the Borrower shall be permitted to supplement the list of
Competitors and Affiliates in writing after the date hereof to the extent such
supplemented Person becomes a Competitor (or an Affiliate of a Competitor) so
long as such supplemented Person is not a Bona Fide Debt Fund). Any supplement
shall be made available to the Lenders and shall become effective three
(3) Business Days after delivery to the Administrative Agent. Notwithstanding
anything herein to the contrary, in no event shall a supplement apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Loans that is otherwise permitted
hereunder, but upon the effectiveness of such designation, any such party may
not acquire any additional Loans or participations or other interest in Loans.

 

13



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) except as set forth in
the proviso hereto, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the 91st day after the Maturity Date, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the first anniversary of the
Maturity Date; provided that (i) only the portion of the Equity Interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock; (ii) if such Equity Interests are issued to
any plan for the benefit of employees of the Borrower or any Restricted
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower or any Restricted Subsidiary in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and (iii) such Equity Interest may by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) become mandatorily redeemable or redeemable
at the option of the holder thereof upon the occurrence of a change in control
or Disposition subject to payment in full in cash of all Obligations (other than
contingent indemnification obligations not then due and owing).

“Dollars” and the symbol “$” mean the lawful currency of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“ECF Percentage” means 75%; provided that with respect to any fiscal year of the
Borrower, the ECF Percentage shall be reduced to (a) 50% if the Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.00:1.00 but greater
than or equal to 2.50:1.00, (b) 25% if the Secured Leverage Ratio as of the last
day of such fiscal year is less than 2.50:1.00 but greater than or equal to
2.25:1.00 and (c) 0% if the Secured Leverage Ratio as of the last day of such
fiscal year is less than 2.25:1.00.

“ECF Prepayment” has the meaning set forth in Section 2.07(b).

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender; (b) an
Approved Fund; and (c) any other Person approved by (i) the Administrative Agent
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval under clauses (i) and (ii) not to be unreasonably withheld
or delayed); provided that approval of the Borrower shall be deemed to have been
given pursuant to clause (c)(ii) with respect to any potential assignee if it
shall not have responded to an approval request with respect thereto within ten
(10) Business Days of receipt thereof; provided further that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) a Disqualified Institution
without the prior written consent of the Borrower, (B) a natural person or (C) a
Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Engagement Letter” means that certain Engagement Letter dated as of June 19,
2013 between the Joint Lead Arrangers, the Administrative Agent and the Borrower
(as amended, supplemented or otherwise modified from time to time).

“Environmental Laws” means all laws (statutory or common), rules, regulations,
codes, ordinances, orders, decisions, decrees, judgments, injunctions, permits,
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating to the pollution or protection of the
environment (including indoor air quality) or to human health and safety as it
relates to

 

14



--------------------------------------------------------------------------------

Hazardous Material handling or exposure or to the preservation or reclamation of
natural resources, including those relating to the management, Release or
threatened Release of or exposure to any Hazardous Material.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense or cost, contingent
or otherwise (including any liability for costs of Remedial Actions, or natural
resource damages, administrative oversight costs, and indemnities), of or
related to the Borrower or any Subsidiary (including any predecessor for whom
the Borrower or any Subsidiary bears liability contractually or by operation of
law) arising under or relating to any Environmental Law, including those
resulting from or based upon (a) any compliance or noncompliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal or presence of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment (including as related to indoor air quality) or
(e) any of the foregoing for which liability is assumed or imposed by any
contract or agreement.

“Equity Interests” means, as to any Person, all of the authorized shares of
capital stock of (or other ownership or profit interests in) such Person,
including all classes of common and preferred capital stock, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), rights to receive distributions of cash and other property, and to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether voting or nonvoting, whether or not such
interests include rights entitling the holder thereof to exercise control over
such Person, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided that
notwithstanding the foregoing, no Indebtedness shall constitute Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with the Borrower and any Restricted Subsidiary within the
meaning of Section 4001(a)(14) of ERISA; (b) any corporation which is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Code of which the Borrower or any Restricted Subsidiary is a member; (c) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Code of which the Borrower or any Restricted Subsidiary is a member; and
(d) with respect to the Borrower or an Restricted Subsidiary, any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Borrower or Restricted Subsidiary, any corporation described in
clause (b) above or any trade or business described in clause (c) above is a
member. Any former ERISA Affiliate of the Borrower or a Restricted Subsidiary
shall continue to be considered an ERISA Affiliate of the Borrower or the
Restricted Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or a Restricted
Subsidiary and with respect to liabilities arising after such period for which
the Borrower or Restricted Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable

 

15



--------------------------------------------------------------------------------

Event; (d) the failure of the Borrower or any Restricted Subsidiary or ERISA
Affiliate to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or any failure by any Pension Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(e) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (g) the occurrence of any event or condition which constitutes
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by the
Borrower, any Restricted Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (i) the failure by the Borrower, a Restricted Subsidiary
or any of their ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (j) the
incurrence by the Borrower, a Restricted Subsidiary or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Pension Plan or
Multiemployer Plan; (k) the receipt by the Borrower, any Restricted Subsidiary
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower, any Restricted Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, in “endangered” or “critical” status (within the meaning of
Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA) or that it intends to terminate
or has terminated under Section 4041A or 4042 of ERISA; (l) the failure by the
Borrower, any Restricted Subsidiary or any of their ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA; (m) the
withdrawal by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower
or any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(n) the imposition of liability on the Borrower or any of their respective ERISA
Affiliates pursuant to Section 4062(e) (except as may occur as a result of the
transactions contemplated by the UK Pension Settlement Agreement solely to the
extent that (x) they relate to the transactions contemplated by the UK Pension
Settlement Agreement that have been consummated within fifteen (15) days of the
Closing Date and (y) the Borrower and its Subsidiaries shall have no liability
pursuant to Section 4062(e) following such consummation) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (o) the occurrence of an
act or omission which could give rise to the imposition on the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan; (p) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates in connection with any Plan; (q) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Plan intended to
be qualified under Section 401(a) of the Code) to qualify under Section 401(a)
of the Code, or the failure of any trust forming part of any Pension Plan (or
any other Plan) to qualify for exemption from taxation under Section 501(a) of
the Code; or (r) the imposition of a Lien pursuant to Section 430(k) of the Code
or pursuant to ERISA with respect to any Pension Plan.

“Euro” means the lawful single currency of participating member states of the
European Monetary Union.

 

16



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 7.01.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income (excluding any non-cash charge to the extent it represents an accrual or
reserve for a potential cash charge in any future period provided that the
payment thereof in such future period shall be added to Excess Cash Flow in such
future period), (iii) decreases in Consolidated Working Capital for such fiscal
year, (iv) the aggregate net amount of non-cash loss on the Disposition of
property by the Borrower and its Restricted Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income, and (v) expenses,
charges and accruals for and reserves in respect of any charges, costs or
expenses related to Pension Agreements, to the extent deducted in arriving at
such Consolidated Net Income; over (b) the sum, without duplication, of (i) the
amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures (except under the ABL Agreement) or amounts
reinvested pursuant to Section 2.07(b)(v)), (iii) the aggregate amount of all
prepayments of ABL Loans during such fiscal year to the extent accompanying
permanent optional reductions of the commitments in respect thereof, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Loans and the Second Lien Loans) and Capital Lease Obligations of
the Borrower and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) increases in
Consolidated Working Capital for such fiscal year, (vi) the aggregate net amount
of non-cash gain on the Disposition of property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vii) the aggregate amount of cash payments made by the
Borrower or any Restricted Subsidiary during such period pursuant to
Section 6.08(a)(iv) using Internally Generated Cash, (viii) the aggregate amount
of Investments made in cash by the Borrower or any Restricted Subsidiary
pursuant to Section 6.04(c)(ii), (h) or (n) during such period using Internally
Generated Cash, (ix) the aggregate amount of cash fees, costs and expenses
relating to the Transactions, to the extent not expensed and deducted in
calculating Consolidated Net Income, (x) losses, charges and expenses related to
internal software development that are capitalized but could have been expensed
under alternative accounting policies in accordance with GAAP, plus (xi) Net
Proceeds to the extent constituting Consolidated Net Income and to the extent
the Borrower has used or intends to use such Net Proceeds to either prepay the
Loans or reinvest in assets used or usable in its business, in each case,
pursuant to and in compliance with Section 2.07(b), (xii) to the extent included
in arriving at Consolidated Net Income, net realized gains (or minus net
realized losses) on swap agreements or other derivative instruments, (xiii) cash
indemnity payments received pursuant to indemnification provisions in, any
Permitted Acquisition or any other Investment permitted under this Agreement, in
each case that resulted in an increase to Consolidated Net Income (up to the
amount of such increase), (xiv) cash payments made by the Borrower and its
Restricted Subsidiaries during such Excess Cash Flow period in respect of long
term liabilities of Borrower and such Restricted Subsidiaries (other than
Indebtedness) to the extent funded from Internally Generated Cash, (xv) without
duplication of amounts deducted in arriving at such Consolidated Net Income or
deducted from Excess Cash Flow in prior Excess Cash Flow periods, to the extent
so elected by Borrower pursuant to a certificate of a Responsible Officer of the
Borrower delivered to Administrative Agent, the aggregate consideration required
to be paid in cash by the Borrower or any of its Restricted Subsidiaries in
respect of Permitted Acquisitions, Investments pursuant to 6.04(c)(ii), (h) or
(n) or Capital Expenditures permitted to be made hereunder, pursuant to binding
contracts entered into prior to or during such Excess Cash Flow, which payments
are required to be made during the first subsequent Excess Cash Flow period,
(xvi) cash payments in respect of the reverse earn-out payment and purchase
price adjustments, in

 

17



--------------------------------------------------------------------------------

each case, relating to the UK Pension Settlement Agreement; provided that any
amount so deducted shall not be deducted again in a subsequent Excess Cash Flow
period, (xvii) income and gains in respect of Pension Agreements and
(xviii) cash payments in respect of Pension Agreements made in the period for
which Excess Cash Flow is being calculated.

“Excess Cash Flow Period” means each fiscal year of the Borrower, beginning with
the fiscal year ending December 31, 2014, for which financial statements have
been delivered in accordance with Section 5.01(a).

“Excluded Accounts” means any and all of the (i) payroll, employee benefits,
healthcare, escrow, fiduciary, defeasance, redemption, trust, tax and other
similar accounts, (ii) “zero balance” accounts from which balances are swept
daily to a Controlled Account, (iii) other accounts prohibited by Applicable Law
from being pledged to, or having a security interest therein granted to, a third
party, (iv) the Professional Fee Escrow Account and (v) other accounts of the
Loan Parties (other than DDAs and other accounts into which customer or other
third party payments in respect of the Collateral are scheduled to be or
regularly made) with aggregate balances for all such accounts under this clause
(v) of less than $5,000,000.

“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any direct or
indirect Domestic Subsidiary of a direct or indirect Foreign Subsidiary,
(iii) any Captive Insurance Subsidiary, (iv) any Domestic Subsidiary that has no
material assets other than Equity Interests in one or more Subsidiaries that are
“controlled foreign corporations” (“CFC’s”) within the meaning of Section 957 of
the Code (a “Qualified CFC Holding Company”), (v) any Foreign Subsidiary,
(vi) any direct or indirect Subsidiary of a CFC or Qualified CFC Holding
Company, (vii) any Unrestricted Subsidiary, (viii) any Subsidiary that is
prohibited by Applicable Law from Guaranteeing the Obligations and (ix) any
other Subsidiary to the extent the Administrative Agent and the Borrower agree
that the provision of a Guaranty by such Subsidiary of the Obligations would
result in a material adverse tax consequence; provided that, notwithstanding the
foregoing, any Subsidiary that provides a guarantee in respect of the ABL Loan
Documents or the Second Lien Loan Documents shall not be an Excluded Subsidiary
hereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.15(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.13, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 2.13(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning set forth in Section 3.17.

“Extended Loan” has the meaning set forth in Section 2.16(a)(i).

“Extension” has the meaning set forth in Section 2.16.

 

18



--------------------------------------------------------------------------------

“Extension Offer” has the meaning set forth in Section 2.16.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next one-one hundredth of one percent (1/100 of
1%)) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next one-one hundredth of one percent
(1/100 of 1%)) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letters” means those certain Fee Letters, dated as of June 19, 2013 among
the Borrower and the Joint Lead Arrangers party thereto.

“Financial Officer” of any Person (other than a natural person) means the chief
financial officer, president, chief executive officer, treasurer or controller
or any other officer of such Person designated or authorized by any of the
foregoing.

“Financial Statements” has the meaning set forth in Section 5.01(b).

“Fiscal Month” means each calendar month.

“Fiscal Quarter” means each three-month period of the Borrower ending on
March 31, June 30, September 30 or December 31 of any year.

“Flood Insurance Laws” means, collectively, the following (in each case as now
or hereafter in effect or any successor statute thereto): (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the
National Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform
Act of 2004.

“Foreign Assets Control Regulations” has the meaning set forth in Section 3.17.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by the Borrower, any Restricted
Subsidiary, any ERISA Affiliate or any other entity related to the Borrower on a
controlled group basis.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by the Borrower, any Restricted
Subsidiary, or any ERISA Affiliate or any other entity related to a Restricted
Subsidiary on a controlled group basis.

“Foreign Plan Event” means, with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) except for any such failure prior to the Closing Date in
relation to the UK Pension Scheme, the failure to make or, if applicable, accrue
in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities

 

19



--------------------------------------------------------------------------------

of any such Foreign Benefit Arrangement or Foreign Plan required to be
registered; or (c) the failure of any Foreign Benefit Arrangement or Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Benefit Arrangement or Foreign Plan.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and the Second Lien Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“German Security Agreement” means any Security Document which is governed by
German law.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
other, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any contractual
arrangement, including, but not limited to, any acquisition, Capital
Expenditure, investment or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee by a person shall be deemed to be an amount equal to the stated amount
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

 

20



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each of the Loan Parties identified as a
“Guarantor” under the Security Agreement, in such capacity.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances or materials, and all wastes, pollutants or contaminants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
lead, polychlorinated biphenyls, toxic mold, radon gas, infectious or medical
wastes, and all other substances or materials of any nature regulated pursuant
to any Environmental Law due to their hazardous, toxic or deleterious properties
or characteristics.

“Hedging Agreement” means any Currency and Commodity Hedging Agreement or
Interest Rate Hedging Agreement.

“HMRC” means Her Majesty’s Revenue & Customs.

“Immaterial Foreign Subsidiary” means each Restricted Subsidiary that is a
Foreign Subsidiary designated in writing by the Borrower to the Administrative
Agent as an Immaterial Foreign Subsidiary; provided that (a) an Immaterial
Foreign Subsidiary shall not at the time of designation have net sales for any
Fiscal Quarter or total assets as of the last day of any Fiscal Quarter in an
amount that is equal to or greater than 5.0% of the net sales or total assets,
as applicable, of the Borrower and its Restricted Subsidiaries for, or as of the
last day of, such Fiscal Quarter determined as of the date of the most recent
financial statements required to be delivered pursuant to Section 5.01(a) or
5.01(b), as the case may be, and (b) Immaterial Foreign Subsidiaries, when taken
together with all other Immaterial Foreign Subsidiaries, at the time of
designation shall not have net sales for any Fiscal Quarter or total assets as
of the last day of any Fiscal Quarter in an amount that is equal to or greater
than 5.0% of the net sales or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for, or as of the last day of, such Fiscal Quarter
determined as of the date of the most recent financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b), as the case may be; provided
that, if for any subsequent Fiscal Quarter the conditions above would not be met
if the Borrower were designating such Subsidiary as an Immaterial Foreign
Subsidiary at such time, the Borrower will promptly designate in writing to the
Administrative Agent the Foreign Subsidiaries which will cease to be treated as
“Immaterial Foreign Subsidiaries” in order to comply with the foregoing
conditions.

“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Borrower to the Administrative Agent as an Immaterial Subsidiary;
provided that Immaterial Subsidiaries, when taken together with all other
Immaterial Subsidiaries and all Unrestricted Subsidiaries, at the time of
designation shall not have net sales for any Fiscal Quarter or total assets as
of the last day of any Fiscal Quarter in an amount that is equal to or greater
than 7.5% of the net sales or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for, or as of the last day of, such Fiscal Quarter
determined as of the date of the most recent financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b), as the case may be; provided
that if for any subsequent Fiscal Quarter the conditions above would not be met
if the Borrower were designating such Subsidiary as an Immaterial Subsidiary at
such time, the Borrower will promptly designate in writing to the Administrative
Agent the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing conditions. Any Restricted
Subsidiary that is a Guarantor shall not be deemed an Immaterial Subsidiary and
shall be excluded from the calculations above.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit E.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

 

21



--------------------------------------------------------------------------------

“Incremental Equivalent Debt” has the meaning set forth in
Section 6.01(a)(xxiv).

“Incremental Term Lenders” means (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.17(a).

“Incremental Term Maturity Date” means, with respect to the Incremental Term
Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice, which date
shall not be earlier than the final maturity date of any outstanding Loans.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and accrued
expenses and (ii) any earn-out obligations, except to the extent not paid after
becoming due and payable or such obligations appear as a liability on the
balance sheet of such Person in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, but only to the extent of such Lien, and only to the extent of the
lesser of the fair market value of the property secured by the Lien and the
amount of Indebtedness, (f) all Guarantees by such Person of Indebtedness set
forth in subclauses (a)-(e) and (g)-(k), (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) the obligations of such Person in respect of any Hedging
Agreement and (k) all Disqualified Stock of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (but only for the
portion so liable). For purposes of determining Indebtedness, (x) the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time and (y) in no event shall obligations under any
Hedging Agreement be deemed “Indebtedness” for calculating any financial ratio
(or component thereof).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Insolvent” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

22



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and among the Administrative Agent, the Second Lien
Agent, the ABL Agent and the Loan Parties, as amended, amended and restated,
supplemented, modified, replaced, restructured, extended, renewed or refinanced
and in effect from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date and (b) with respect
to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period) and the Maturity Date.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or any period of 12 months or less agreed to by the Administrative
Agent and all Lenders at the request of Borrower), as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interest Rate Hedging Agreement” means any interest rate protection agreement
or other interest rate hedging arrangement.

“Internally Generated Cash” means, with respect to any period, any cash of the
Borrower or any Restricted Subsidiary generated during such period, excluding
Net Proceeds and any cash that is received from an incurrence of Indebtedness,
an issuance of Equity Interests or a capital contribution.

“Investments” shall have the meaning set forth in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means the Lead Arranger, Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Lead Arranger” means J.P. Morgan Securities LLC.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

“Lender” shall have the meaning set forth in the preamble hereto.

 

23



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
determined or adjudicated to be insolvent by a Governmental Authority, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not be deemed to have occurred
solely by virtue of the ownership or acquisition of any Equity Interest in any
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof.

“LIBO Rate” means with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the British Bankers Association
(or any successor thereto or other Person that takes over the administration of
such rate, including the New York Stock Exchange) for Dollars for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters Screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if the Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBO Rate shall be the Interpolated
Rate at such time. “Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time. Notwithstanding the foregoing, the
LIBO Rate shall not be less than 1.00% per annum.

“LIBOR” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset (other than securities), (a) any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease be deemed to constitute a Lien solely as a result of a change in
GAAP after the Closing Date.

“Loan Account” has the meaning set forth in Section 2.04(a).

“Loan Documents” means this Agreement, the Account Control Agreements, the Lock
Box Agreements, the Security Documents, the Intercreditor Agreement and any
other instrument or agreement now or hereafter executed and delivered by a Loan
Party in connection herewith, each as amended, restated, modified, replaced and
supplemented and in effect from time to time.

“Loan Parties” means the Borrower and each Domestic Subsidiary initially as
listed on Annex A, and each Domestic Subsidiary made a party hereto pursuant to
Section 5.10.

 

24



--------------------------------------------------------------------------------

“Loan Transactions” means (i) the execution, delivery and performance by the
Borrower of this Agreement and the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof, (ii) the execution, delivery and
performance by each Loan Party of the Second Lien Agreement and other Second
Lien Loan Documents to which it is to be a party, the borrowing of Second Lien
Loans, the use of the proceeds thereof and (iii) the execution, delivery and
performance by each Loan Party of the ABL Agreement and other ABL Loan Documents
to which it is to be a party, the borrowing of ABL Loans, the use of the
proceeds thereof and the issuance or deemed issuance of letters of credit
thereunder.

“Loans” means the Term Loans and the Incremental Term Loans and any other loans
made hereunder.

“Lock Box” has the meaning set forth in Section 5.12(a).

“Lock Box Agreement” means, with respect to any Lock Box established by a Loan
Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing Control (as defined in the Security
Agreement) of such Lock Box by the ABL Agent or the Administrative Agent, in
accordance with the Security Agreement and the Intercreditor Agreement.

“Margin Stock” shall have the meaning set forth in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents to which they are a
party or (c) the rights of the Lenders or the Administrative Agent under any
Loan Document.

“Material First-Tier Foreign Subsidiary” means any Foreign Subsidiary or
Qualified CFC Holding Company that is owned directly by or on behalf of the
Borrower or any Guarantor and is not an Immaterial Foreign Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
(i) the Borrower and its Restricted Subsidiaries that are Domestic Subsidiaries
in an aggregate principal amount exceeding $25,000,000 (or its equivalent) or
(ii) the Restricted Subsidiaries of the Borrower that are Foreign Subsidiaries
in an aggregate principal amount exceeding $50,000,000 (or its equivalent);
provided that, notwithstanding the foregoing, Indebtedness incurred pursuant to
the ABL Agreement or the Second Lien Agreement or any refinancing of the
foregoing shall be deemed to be Material Indebtedness.

“Material Subsidiary” means any Restricted Subsidiary other than an Immaterial
Subsidiary or an Immaterial Foreign Subsidiary, provided that, if all Material
Subsidiaries taken together shall have net sales for any Fiscal Quarter or total
assets as of the last day of any Fiscal Quarter in an amount that is equal to
less than 92.5% of the net sales or total assets, as applicable, of the Borrower
and its Restricted Subsidiaries for, or as of the last day of, such Fiscal
Quarter determined as of the date of the most recent financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b), as the case may
be, the Borrower will promptly designate in writing to the Administrative Agent
the Subsidiaries which will, solely for purposes of this definition, cease to be
treated as “Immaterial Subsidiaries” or “Immaterial Foreign Subsidiaries” in
order to comply with the foregoing conditions.

“Maturity Date” means September 3, 2019 (or in the case of any Extended Loans,
the maturity date related to such Extended Loans as such date may be extended
pursuant to Section 2.16).

 

25



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters for which Financial Statements have been
delivered or are required to be delivered (or, with respect to determinations to
be made prior to the delivery of the first set of Financial Statements, the most
recently completed four Fiscal Quarters ended at least thirty (30) days prior to
the Closing Date).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage(s)” means each and every fee mortgage or deed of trust, security
agreement and assignment by and between the Loan Party owning the Real Estate
encumbered thereby in favor of the Administrative Agent, and in form and
substance reasonably satisfactory to the Administrative Agent.

“Mortgage Policies” has the meaning set forth in the definition of Real Estate
Requirements.

“Mortgaged Properties” means the owned Real Estate listed on Schedule 1.01(B)
attached hereto and any Real Estate that becomes subject to a Mortgage pursuant
to Section 5.11(b).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, a Restricted Subsidiary or an ERISA Affiliate
contributes or is obligated to contribute.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Restricted Subsidiary or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds actually
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all costs, fees and out-of-pocket fees, commissions, charges and expenses
(including fees, costs and expenses related to appraisals, surveys, brokerage,
finder, underwriting, arranging, legal, investment banking, placement, printing,
auditor, accounting, title, environmental (including remedial expenses), title
exceptions and encumbrances, and finder’s fees, success fees or similar fees and
commissions) paid or payable by the Borrower and the Restricted Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a Disposition of an asset (including pursuant to a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made (or required to be escrowed) by the Borrower and the Restricted
Subsidiaries as a result of such event to repay (or establish an escrow, trust,
defeasance, discharge or redemption account or similar arrangement for the
repayment of) Indebtedness (other than the Obligations) secured by a Lien prior
to the Lien of the Administrative Agent on such asset (provided that if any
amounts in such accounts or subject to such agreements are released to the
Borrower and its Restricted Subsidiaries, such amounts shall constitute Net
Proceeds upon release), (iii) the amount of all taxes (including transfer tax
and recording tax) paid (or reasonably estimated to be payable) by the Borrower
and the Restricted Subsidiaries, and the amount of any reserves established by
the Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable that are directly attributable to such event
(as determined reasonably and in good faith by the chief financial officer or
other Financial Officer of the Borrower), (iv) in respect of any casualty or
condemnation, any amounts paid to the Borrower or any Restricted Subsidiary
related to the casualty or condemnation or Recovery Event, and (v) all other
amounts deposited in trust or escrow or paid for the benefit of any third party
or to which any third party may be entitled in connection with such event;
provided that any such amounts returned to the Borrower or any Restricted
Subsidiary shall

 

26



--------------------------------------------------------------------------------

constitute Net Proceeds when actually received. All amounts received under the
UK Pension Settlement Agreement and the transactions contemplated thereby and in
relation thereto shall be deemed not to be Net Proceeds.

“New Lender” has the meaning set forth in Section 2.17(b).

“New Lender Supplement” has the meaning set forth in Section 2.17(b).

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” has the meaning set forth in the Security Agreement.

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

“Participant” has the meaning set forth in Section 9.04(d); provided that in no
circumstance shall a Disqualified Institution be a Participant.

“Participant Register” has the meaning set forth in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Pension Agreements” means defined benefit pension plans and defined benefit
postretirement plans as defined by Accounting Standards Codification 715,
Compensation - Retirement Benefits.

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA (i) which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates or (ii) with respect to which has the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates has any actual or
contingent liability. For the avoidance of doubt, the UK Pension Scheme is not a
Pension Plan.

“Permitted Acquisitions” has the meaning set forth in Section 6.04(h).

 

27



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(b) liens imposed by law for Taxes, assessments and governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(c) carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s, brokers’,
suppliers’ and repairmen’s liens, statutory liens of banks and rights of setoff
and other Liens, in each case, imposed by law (other than obligations imposed
pursuant to Section 303(k) or 4068 of ERISA or Section 430(k) of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or are being contested in compliance with
Section 5.05;

(d) pledges or deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, healthcare and other social
security laws or regulations;

(e) (i) liens, pledges and deposits to secure the performance of bids, tenders,
trade contracts or leases, (ii) deposits to secure public or statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature or deposits as security for contested Taxes or import duties or
for the payment of rent, in each case in the ordinary course of business and
(iii) utility deposits made in the ordinary course of business;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(g) leases or subleases granted to others in the ordinary course of business,
survey exceptions, minor encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, gas lines,
water, cable, television, telegraph and telephone lines and other similar
purposes, zoning restrictions, or other restrictions as to the use of real
properties or Liens incidental, to the conduct of the business or to the
ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of the Borrower or the Restricted Subsidiaries;

(h) encumbrances on assets disposed or to be disposed in a disposition permitted
by Section 6.05 or created by an agreement(s) providing for such permitted
disposition;

(i) any (i) reversionary interest or title of lessor or sublessor under any
Lease, (ii) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject, (iii) subordination of the
interest of the lessee or sublessees under such Lease to any Lien, restriction
or encumbrance referred to in the preceding clause (ii), (iv) lease or sublease
of real property granted to others in the ordinary course of business,
(v) non-exclusive license or sublicense, release, immunity or covenant not to
sue with respect to intellectual property granted to others in the ordinary
course of business or in connection with the settlement of any litigation,
threatened litigation or other dispute, or (vi) license, sublicense, release,
immunity or covenant not to sue encumbering intellectual property acquired by
the Borrower or any of its Restricted Subsidiaries;

(j) Liens arising from filing Uniform Commercial Code financing statements
relating solely to the leased asset or consignments or operating leases entered
into by the Borrower in the ordinary course of business; and

(k) encumbrances referred to in Schedule 1.01(C) of the Mortgage Policies
insuring the Mortgages.

 

28



--------------------------------------------------------------------------------

“Permitted Holders” means GSO Special Situations Fund LP, GSO Special Situations
Overseas Master Fund LTD., GSO Credit-A Partners LP, GSO Palmetto Opportunistic
Investment Partners LP, FS Investment Corporation, Locust Street Funding LLC, FS
Investment Corporation II, Blue Mountain Credit Alternatives Master Fund L.P.,
Bluemountain Credit Opportunities Master Fund I L.P., Bluemountain Timberline
LTD., Bluemountain Strategic Credit Master Fund L.P., Bluemountain Kicking Horse
Fund L.P., Bluemountain Long/Short Credit Master Fund L.P., Bluemountain
Distressed Master Fund L.P., Bluemountain Long Short Grasmoor Fund LTD.,
Bluemountain Long/Short Credit and Distressed Reflection Fund P.L.C., A Sub-Fund
of AAI Bluemountain Fund P.L.C., George Karfunkel, United Equities Commodities
Company, Momar Corporation and Contrarian Funds, LLC and any Affiliate of any of
the foregoing.

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions by the Borrower
or any of its Restricted Subsidiaries pursuant to which the Borrower or such
Restricted Subsidiary may sell, convey or otherwise transfer to one or more
Special Purpose Receivables Subsidiaries or to any other person, or may grant a
security interest in, any Receivables Assets (whether now existing or arising in
the future) of the Borrower or such Restricted Subsidiary, and any assets
related thereto including all contracts and all guarantees or other obligations
in respect of such Receivables Assets, the proceeds of such Receivables Assets
and other assets which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with sales, factoring
or securitizations involving Receivables Assets; provided that (a) recourse to
the Borrower and its Restricted Subsidiaries (other than the Special Purpose
Receivables Subsidiary) in connection with such transactions shall be limited to
the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Restricted Subsidiary (other than a Special Purpose Receivables
Subsidiary)) and (b) the aggregate Receivables Net Investment shall not exceed
$25,000,000 at any time.

“Permitted Refinancings” means any refinancings, restructurings, refundings,
renewals, extensions or replacements of Indebtedness from time to time or at any
time, in whole or in part, at the same time or at different times (any such
refinancing, restructuring, refunding, renewal, extension or replacement
Indebtedness, the “Refinancing Indebtedness” and the Indebtedness being so
refinanced, restructured, refunded, renewed, extended or replaced, the
“Refinanced Indebtedness”) permitted hereunder; provided that (i) principal
amount (or accreted value, if applicable) of such Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Refinanced Indebtedness (plus unpaid accrued interest and premium thereon and
discounts, fees, commissions and expenses in connection therewith), (ii) the
Weighted Average Life to Maturity of such Refinancing Indebtedness is not
shorter than the Weighted Average Life to Maturity of the Refinanced
Indebtedness and the maturity of such Refinancing Indebtedness is not earlier
than the Refinanced Indebtedness, (iii) if the Refinanced Indebtedness is
contractually subordinated in right of payment to the Obligations, such
Refinancing Indebtedness is contractually subordinated in right of payment to
the Obligations on terms at least as favorable to the Lenders, in all material
respects, as those contained in the documentation governing the Refinanced
Indebtedness, taken as a whole, (iv) no Refinancing Indebtedness shall have
additional obligors than the Refinanced Indebtedness (unless to the extent
otherwise permitted hereunder), (v) such Refinancing Indebtedness shall be
unsecured if the Refinanced Indebtedness is unsecured or secured to the extent
otherwise permitted hereunder, (vi) if such Indebtedness was secured, such
Refinancing Indebtedness is not secured by any additional property or collateral
other than (A)

 

29



--------------------------------------------------------------------------------

property or collateral securing the Refinanced Indebtedness, (B) after-acquired
property that is affixed or incorporated into the property covered by the Lien
securing such Refinancing Indebtedness or other improvements to such property
and (C) proceeds and products thereof, (vii) if any Liens securing the
Refinanced Indebtedness are secured by the Collateral on a second priority (or
other junior priority) basis to the Liens securing the Obligations, the Liens
securing the Refinancing Indebtedness shall be secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations on terms that are at least as favorable to the Secured Parties as
those contained in the documentation governing the Refinanced Indebtedness,
taken as a whole, (viii) the terms and conditions (including, if applicable, as
to collateral) of any such Refinancing Indebtedness are either (A) customary for
similar debt financings in light of then-prevailing market conditions (it being
understood that such Indebtedness shall not include any financial maintenance
covenants and that any negative covenants shall be incurrence-based prior to the
latest Maturity Date) or (B) not materially less favorable to the Loan Parties,
taken as a whole, than the terms and conditions of the Indebtedness being
refinanced, restructured, refunded, renewed, extended or replaced (provided that
a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Refinancing Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Refinancing
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (viii), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent provides notice to the Borrower of its objection during such five
(5) Business Day period (including a reasonable description of the basis upon
which it objects) and (ix) such Refinancing Indebtedness shall satisfy the
Required Debt Conditions if the Refinanced Indebtedness is required to satisfy
such conditions under this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning set forth in the recitals hereto.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which the Borrower, any Restricted Subsidiary or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA, Affiliate or in respect of which
the Borrower, any Restricted Subsidiary or any ERISA Affiliate has had any
actual or contingent liability. For the avoidance of doubt, the UK Pension
Scheme is not a Plan.

“Plan Confirmation Order” has the meaning set forth in Section 4.01(p).

“Plan Effective Date” means the “Effective Date” as defined in the Plan of
Reorganization.

“Plan of Reorganization” means that certain First Amended Joint Chapter 11 Plan
of Reorganization of Eastman Kodak Company and its Debtor Affiliates dated
August 21, 2013, as amended, modified or supplemented from time to time in a
manner consistent with Section 4.01(o).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York, New York; each change in the Prime Rate shall be effective
on the date such change is publicly announced as being effective.

 

30



--------------------------------------------------------------------------------

“Professional Fee Escrow Account” has the meaning specified in the Plan of
Reorganization. It shall not be subject to the Lien or control of the
Administrative Agent.

“Prohibited Transaction” means as defined in Section 406 of ERISA and
Section 4975(c) of the Code.

“Pro Forma Balance Sheet” has the meaning set forth in Section 3.04(b).

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.08.

“Qualified Preferred Stock” means, with respect to any Person, any preferred
capital stock or preferred equity interest that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event (other than solely at the
direction of the issuer) does not (a) except as set forth in the proviso hereto,
mature or becomes mandatorily redeemable prior to the Maturity Date, pursuant to
a sinking fund obligation or otherwise; (b) become convertible or exchangeable
at the option of the holder thereof for Indebtedness or preferred stock that is
not Qualified Preferred Stock, prior to the Maturity Date; or (c) except as set
forth in the proviso hereto, become redeemable at the option of the holder
thereof, in whole or in part, prior to the Maturity Date, provided that such
preferred capital stock or preferred equity interest, may by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable) become mandatorily redeemable or redeemable at the
option of the holder thereof upon the occurrence of a change in control or
Disposition subject to all Obligations (other than contingent indemnification
obligations not then due and owing) having been paid in full in cash.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all Leases, tenancies, and occupancies thereof.

“Real Estate Requirements” means, collectively, each of the following, unless
waived by the Administrative Agent in its sole discretion:

(a) The applicable Loan Party shall have executed and delivered to the
Administrative Agent a Mortgage with respect to any owned Real Estate, together
with an opinion of counsel in each state where such Real Estate is located and
an opinion of counsel in the jurisdiction where the applicable Loan Party is
organized, in form and substance reasonably satisfactory to the Administrative
Agent;

(b) For any Real Estate with respect to which a Mortgage is recorded in
accordance with clause (a) hereof, prior to or concurrently with the recording
of such Mortgage, the Administrative Agent shall have received fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policies or marked-up title insurance commitments having the effect of a policy
of title insurance (the “Mortgage Policies”) in form and substance, with such
endorsements and affirmative coverages as may reasonably be requested by the
Administrative Agent (to the extent available at commercially reasonable rates)
and in amounts reasonably acceptable to the Administrative Agent (provided that
such amounts shall not exceed the estimated fair market value of the applicable
mortgaged property, as reasonably estimated by the Borrower, unless otherwise
reasonably agreed by the Borrower and the Administrative Agent), issued,
coinsured and reinsured (to the extent reasonably required by the Administrative
Agent) by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first priority and subsisting Liens (other
than any Liens permitted by Section 6.02)

 

31



--------------------------------------------------------------------------------

in favor of the Administrative Agent on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, other than the Permitted Encumbrances and
any other Liens permitted pursuant to Section 6.02 or otherwise reasonably
acceptable to the Administrative Agent;

(c) For any Real Estate with respect to which a Mortgage is recorded in
accordance with clause (a) hereof, prior to or concurrently with the delivery of
such Mortgage (or such later date, if any, as the Administrative Agent shall
agree in writing in its reasonable discretion), the Administrative Agent shall
have received American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the states in which the property
described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, the location
of any easements, parking spaces, rights of way, building set-back lines and
other dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Administrative Agent or such
other form of survey with respect to which the title insurer providing the
Mortgage Policies will agree to provide extended coverage; and

(d) For any Real Estate with respect to which a Mortgage is recorded in
accordance with clause (a) hereof, prior to delivery of such Mortgage, the
applicable Loan Party shall have delivered to the Administrative Agent (i) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and (ii) in the event any such Real Estate is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area, (A) a notice about special flood hazard area
status and flood disaster assistance, duly executed by the applicable Loan Party
and (B) evidence of flood insurance (which may be in the form of a blanket
policy), with a financially sound and reputable insurer, naming the
Administrative Agent, as mortgagee, in an amount and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and evidence of
the payment of premiums in respect thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents; provided, however, that, if all or any part
of such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Recovery Event” means any payment in respect of any property or casualty
insurance claim or any condemnation proceeding.

“Refinanced Indebtedness” has the meaning set forth in the term Permitted
Refinancing.

“Refinancing Indebtedness” has the meaning set forth in the term Permitted
Refinancing.

“Register” has the meaning set forth in Section 9.04(c).

 

32



--------------------------------------------------------------------------------

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Borrower and its Restricted Subsidiaries on the Closing Date.

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Borrower or a Restricted Subsidiary in a Related Business or
capital expenditures relating thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the migration
of any Hazardous Material through the air, soil, surface water or groundwater.

“Remedial Action” means (a) all actions taken under any Environmental Law to
(i) clean up, remove, remediate, contain, treat, monitor, assess or evaluate
Hazardous Materials present in, or threatened to be Released into, the
environment, (ii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities or (b) any response actions
authorized by 42 U.S.C. 9601 et. seq. or analogous state law.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Pension Plan, other than
(a) those events as to which notice is waived pursuant to 29 C.F.R. Section 4043
as in effect on the date hereof (no matter how such notice requirement may be
changed in the future) or (b) except as may occur as a result of the
transactions contemplated by the UK Pension Settlement Agreement so long as the
Borrower and its Subsidiaries have no liability with respect thereto and only
with respect to the portion of the transactions contemplated by the UK Pension
Settlement Agreement that have not been consummated as of the Closing Date.

“Required Debt Conditions” means that any applicable Indebtedness (i) does not
have any scheduled amortization payments, mandatory redemptions or sinking fund
obligations or mandatory prepayments (including cash flow sweeps) on or prior to
the date that is 91 days after the latest maturity date then in effect with
respect to the Loans at the time such Indebtedness is incurred (other than
customary offers to purchase upon a change of control, asset sale or event of
loss, customary acceleration rights after an event of default and payments
required to prevent any such Indebtedness from being treated as an “applicable
high yield discount obligation” with the meaning of Section 163(i) of the Code,
or any successor provision thereto), (ii) does not mature prior to the date that
is 91 days after the latest maturity date then in effect with respect to the
Loans at the time such Indebtedness is incurred, (iii) does not have financial
maintenance covenants, (iv) does not have a definition of “Change in Control”
(or any other defined term having a similar purpose) that is materially more
restrictive than the definition of Change in Control set forth herein and
(v) does not otherwise have covenants or events of default that are, taken as a
whole, materially more favorable to the holders of such Indebtedness than those
set forth in this Agreement.

“Required Lenders” means, at any time, Lenders having Loans (and, prior to the
making of the Loans pursuant to Section 2.01, Commitments), representing greater
than fifty percent (50%) of the sum

 

33



--------------------------------------------------------------------------------

of all Loans outstanding (and, prior to the making of the Loans pursuant to
Section 2.01, Commitments) at such time provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the aggregate principal amount of
the Loans owing to such Lender (in its capacity as a Lender) and outstanding at
such time (from both the numerator and the denominator).

“Responsible Officer” of any Person means the chief executive officer,
president, chief financial officer, general counsel and any executive vice
president (or any substantially similar office to any of the foregoing) or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any Equity Interests in the Borrower
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any Restricted Subsidiary (other than
any option, warrant or other right that constitutes Indebtedness).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, any references herein to a “Restricted
Subsidiary” shall refer to a Restricted Subsidiary of the Borrower.

“Retained Excess Cash Flow Amount” means, at any date of determination, (a) the
sum of Excess Cash Flow (but not less than zero for any period) for each fiscal
year completed, commencing with the fiscal year ending December 31, 2014 (it
being understood that no Excess Cash Flow generated during any period shall be
deemed to be Retained Excess Cash Flow until the financial statements for such
period are delivered pursuant to Section 5.01(a), the related officer’s
certificate is delivered pursuant to Section 5.01(d)) and the Borrower has
complied with Section 2.07(b)(iv) with respect to Excess Cash Flow for such
period) minus (b) the sum of: (i) any Excess Cash Flow for all such Excess Cash
Flow Periods required to be used to prepay the Loans pursuant to
Section 2.07(b)(iv) (without giving effect to Section 2.07(f) or to the proviso
set forth in Section 2.07(b)(iv)); (ii) the aggregate amount of Restricted
Payments made pursuant to Section 6.08(a)(iii) on or prior to such date,
(iii) the aggregate amount of payments made pursuant to Section 6.08(b)(iv) on
or prior to such date; and (iv) the aggregate amount of Investments made
pursuant to Section 6.04(q) on or prior to such date; provided that, in the
event that, with respect to any fiscal year, the aggregate principal amount of
Loans that is required to be prepaid pursuant to Section 2.07(b)(iv) (without
giving effect to the proviso set forth therein or to Section 2.07(f)) (the “Full
ECF Prepayment Amount”) shall have been reduced (the “ECF Prepayment Reduction”)
as a result of (1) the application of the proviso set forth in
Section 2.07(b)(iv), no Excess Cash Flow for such fiscal year shall be included
in the calculation of the Retained Excess Cash Flow Amount until the Full ECF
Prepayment Amount shall have been applied to prepay the Loans pursuant to
Section 2.07(b)(iv) or (2) the application of Section 2.07(e), the Excess Cash
Flow for such fiscal year that is included in the calculation of the Retained
Excess Cash Flow Amount shall be reduced on a dollar for dollar basis by the
amount of any such ECF Prepayment Reduction.

“S&P” means Standard & Poor’s Financial Services LLC, and its successors.

“Second Lien Agent” has the meaning set forth in the Intercreditor Agreement.

“Second Lien Agreement” means (i) that certain Senior Secured Second Lien Term
Loan Credit Agreement, dated as of the Closing Date, by and among the Borrower,
the Second Lien Agent, the lenders identified therein and the other agents
identified therein, as amended, restated, modified, or supplemented

 

34



--------------------------------------------------------------------------------

from time to time to the extent permitted by this Agreement and the
Intercreditor Agreement and (ii) any other replacement, refinancing,
restructuring, extension, renewal or refinancing thereof (in each case whether
through one or more credit facilities or other debt issuances pursuant to the
agreement set forth in subclause (i) or any other agreement, contract or
indenture, including any such replacement or refinancing facility or indenture
that increases or decreases the amount permitted to be borrowed thereunder or
alters the maturity thereof and whether by the same or any other agent, lender
or group of lenders, and any amendments, supplements, modifications, extensions,
renewals, restatements, amendments and restatements or refundings thereof) to
the extent permitted by this Agreement and the Intercreditor Agreement.

“Second Lien Facility” means the term loan credit facility made available
pursuant to the Second Lien Agreement.

“Second Lien Lenders” means the lenders under the Second Lien Agreement.

“Second Lien Loan” means a loan made by the Second Lien Lenders under the Second
Lien Agreement.

“Second Lien Loan Documents” has the meaning set forth for “Loan Documents” (or
any comparable term) in the Second Lien Agreement.

“Secured Indebtedness” means, at any date, the aggregate principal amount of
Indebtedness for borrowed money of the Borrower and its Restricted Subsidiaries
at such date secured by a Lien on any of the assets of the Borrower or any of
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness on such date less the domestic Cash and Cash Equivalents of the
Loan Parties (excluding (x) Cash in the Professional Fee Escrow Account,
(y) Cash and Cash Equivalents included in the ABL Borrowing Base and (z) Cash
and Cash Equivalents securing letters of credit referred to in
Section 6.01(a)(ii)(C)) on such date, in each case free and clear of all Liens
other than any Liens permitted pursuant to Section 6.02(a) (other than, without
duplication, Liens on amounts on deposit in a Cash Collateral Account) to
(b) Consolidated EBITDA during the most recently completed Measurement Period.

“Secured Parties” means any of the Administrative Agent and the Lenders, as well
as any other holder of Obligations.

“Securities Account” has the meaning set forth in the Security Agreement.

“Security Agreement” means the Guarantee and Collateral Agreement to be executed
and delivered by the Loan Parties, dated as of the Closing Date, substantially
in the form of Exhibit C, as such agreement may be amended, restated,
supplemented and modified from time to time.

“Security Documents” means the Security Agreement, the Mortgages and each other
security agreement or other instrument or document executed and delivered by any
Loan Party to secure any of the Obligations or, with respect to Security
Documents governed by the laws of the Netherlands, the obligations of the
Borrower under the Parallel Debt (as defined in Section 8.16).

“Solvent” means, with respect to the Borrower, on a particular date, that on
such date (i) the sum of the debt and liabilities (including subordinated and
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the fair value of the present assets of the Borrower and its

 

35



--------------------------------------------------------------------------------

Subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower and its Subsidiaries, taken as a whole, is greater than
the total amount that will be required to pay the probable debt and liabilities
(including subordinated and contingent liabilities) of the Borrower and its
Subsidiaries as they become absolute and matured, (iii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small to
engage in the business of the Borrower and its Subsidiaries, taken as a whole,
on of the date hereof and as contemplated to be engaged following the Closing
Date; and (iv) the Borrower and its Subsidiaries, taken as a whole, have not
incurred, or believe that they will incur, debts or other liabilities including
current obligations beyond their ability to pay such debt as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Special Purpose Receivables Subsidiary” means a subsidiary of the Borrower
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Borrower or any such
Subsidiary becomes subject to a proceeding the under the U.S. Bankruptcy Code or
a similar foreign debtor relief law.

“Specified Event of Default” means an Event of Default (after giving effect to
any applicable grace periods) under Section 7.01(a), (b), (h), (i) or (j).

“Specified Holders” means GSO Special Situations Fund LP, GSO Special Situations
Overseas Master Fund LTD., GSO Credit-A Partners LP, GSO Palmetto Opportunistic
Investment Partners LP, FS Investment Corporation, Locust Street Funding LLC, FS
Investment Corporation II, Blue Mountain Credit Alternatives Master Fund L.P.,
Bluemountain Credit Opportunities Master Fund I L.P., Bluemountain Timberline
LTD., Bluemountain Strategic Credit Master Fund L.P., Bluemountain Kicking Horse
Fund L.P., Bluemountain Long/Short Credit Master Fund L.P., Bluemountain
Distressed Master Fund L.P., Bluemountain Long Short Grasmoor Fund LTD.,
Bluemountain Long/Short Credit and Distressed Reflection Fund P.L.C., A Sub-Fund
of AAI Bluemountain Fund P.L.C., and any Affiliate of any of the foregoing.

“Specified Permitted Liens” means the Liens on the ABL Priority Collateral
securing the obligations of the Loan Parties under the ABL Loan Documents,
subject to the Intercreditor Agreement.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Investment that results in a Person
becoming a Subsidiary, (b) any Permitted Acquisition, (c) any Disposition that
results in a Subsidiary ceasing to be a Subsidiary of the Borrower, (d) any
Disposition having an aggregate consideration in excess of $5,000,000 (other
than Dispositions in the ordinary course of business), (e) any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or any Disposition of a business unit,
line of business or division of the Borrower or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise or (f) any
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, or of
any Unrestricted Subsidiary as a Restricted Subsidiary, in each case in
accordance with Section 5.13.

“SPV” has the meaning set forth in Section 9.04(i).

 

36



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Loan Parties
that is subordinated in right of payment to the Obligations on subordination
terms reasonably satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the ordinary voting power to elect a majority of the
board of directors or other managers thereof or, in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” shall mean a Subsidiary of the Borrower. For the avoidance of
doubt, a variable interest entity shall not constitute a Subsidiary.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means a term loan made by a Lender pursuant to Section 2.01 on the
Closing Date.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Termination Date” means the earliest to occur of (a) the Maturity Date and
(b) the acceleration of the Loans pursuant to Section 7.02.

“Total Assets” means, as of any date of determination, the aggregate amount of
assets reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries most recently delivered by the Borrower pursuant to
Section 5.01 on or prior to such date of determination.

“Total Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries at such date less the domestic Cash and Cash Equivalents
of the Loan Parties (excluding, without duplication, (x) Cash in the
Professional Fee Escrow Account, (y) Cash and Cash Equivalents included in the
ABL Borrowing Base and (z) Cash and Cash Equivalents securing letters of credit
referred to in Section 6.01(a)(ii)(C)) at such date, in each case free and clear
of all Liens other than any Liens permitted pursuant to Section 6.02(a) (other
than, without duplication, Liens on amounts on deposit in a Cash Collateral
Account) to (b) Consolidated EBITDA during the most recently completed
Measurement Period.

 

37



--------------------------------------------------------------------------------

“Trading With the Enemy Act” has the meaning set forth in Section 3.17.

“tranche” has the meaning set forth in Section 2.16.

“Transactions” means, collectively, (i) the Loan Transactions, (ii) the
refinancing of the credit facilities under the DIP ABL Credit Agreement and the
DIP Term Loan Credit Agreement, (iii) the consummation of the Plan of
Reorganization and (iv) all other related transactions, including the payment of
fees and expenses in connection therewith.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Pensions Regulator” means the Pensions Regulator established in the United
Kingdom pursuant to the Pensions Act of 2004.

“UK Pension Scheme” means the retirement benefits scheme known as the Kodak
Pension Plan.

“UK Pension Settlement Agreement” means (i) the Stock and Asset Purchase
Agreement, among the Borrower, Qualex Inc., Kodak (Near East) Inc. and KPP
Trustees Limited; (ii) the Settlement Agreement, among the Borrower, Kodak
Limited, KPP Trustees Limited, Kodak International Finance Limited and Kodak
Polychrome Graphics Finance UK Limited, each dated April 26, 2013; and (iii) any
related contract, agreement, deed and undertaking described in either of the
foregoing to the extent entered into in conjunction with the consummation of the
transactions and agreements contemplated therein; provided that the documents
set forth in clauses (i) – (iii) may be modified or amended from time to time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the board of directors (or equivalent governing body) of the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the date hereof
and (b) any Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Liquidity” means, on any date of determination, the sum of (A) the
aggregate amount of Cash and Cash Equivalents owned by the Loan Parties free and
clear of all Liens (other than Liens created under the Security Documents,
Second Lien Loan Documents and the ABL Loan Documents (other than, without
duplication, Liens on amounts on deposit in a Cash Collateral Account)) on such
date plus (B) Excess Availability (as defined in and as calculated under the ABL
Agreement) on such date.

 

38



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Borrower, a Restricted Subsidiary or any
ERISA Affiliate after the Closing Date from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR Loan”
or a “LIBOR Loan”). Borrowings also may be classified and referred to by Type
(e.g., an “ABR Borrowing” or a “LIBOR Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, modified, restated, replaced, refinanced, extended, renewed or
restructured (subject to any restrictions on such supplements, amendments,
modifications, replacements, refinancings, extensions, renewals, restatements or
restructurings set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) all references to “knowledge” or “aware” of
any Loan Party or a Subsidiary of the Borrower means the actual knowledge of a
Financial Officer or Responsible Officer (provided that the foregoing shall not
include any knowledge of a legal officer of a Loan Party or a Subsidiary to the
extent such information is, in such legal officer’s sole good faith judgment,
subject to attorney client or similar privilege and is not known to any other
Financial Officer or Responsible Officer), (g) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law (including by
succession of comparable successor laws), (h) in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”;
and the word “through” means “to and including” and (i) unless otherwise stated
herein, all provisions herein within the discretion or to the satisfaction of a
party shall be deemed to include a standard of reasonableness, good faith and
fair dealing.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from

 

39



--------------------------------------------------------------------------------

time to time; provided that (a) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been affirmatively withdrawn by the Borrower (or,
in the case of a request for an amendment under this Section by the Required
Lenders, the Administrative Agent) or such provision amended in accordance
herewith and (b) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) to value
any such Indebtedness in a reduced or bifurcated manner as described therein,
and such Indebtedness shall at all times be valued at the full stated principal
amount thereof).

Section 1.05. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, Consolidated EBITDA, the
Secured Leverage Ratio and the Total Leverage Ratio (except in each case with
respect to any transactions consummated pursuant to the UK Pension Settlement
Agreement) shall be calculated in the manner prescribed by this Section 1.08.

(b) For purposes of calculating Consolidated EBITDA, the Secured Leverage Ratio,
and the Total Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Measurement Period and (ii) subsequent to such
Measurement Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Measurement Period. If since the beginning of any applicable
Measurement Period any Person that subsequently became a Restricted Subsidiary
or was merged, amalgamated or consolidated with or into the Borrower or any of
its Restricted Subsidiaries since the beginning of such Measurement Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.08, then the Secured Leverage Ratio and the Total Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.08.

 

40



--------------------------------------------------------------------------------

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and include, for the avoidance of doubt, the amount of cost savings,
operating expense reductions, other operating improvements and synergies
actually realized as of the date of such pro forma calculation (calculated on a
pro forma basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Secured Leverage Ratio or the Total Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Measurement Period and (ii) subsequent to the end of the applicable
Measurement Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Secured Leverage Ratio or the
Total Leverage Ratio, as applicable, shall be calculated giving pro forma effect
to such incurrence or repayment of Indebtedness, to the extent required, as if
the same had occurred on the first day of the applicable Measurement Period.

Section 1.09. Certifications. All certifications to be made hereunder or under
any other Loan Document by an officer or representative of a Loan Party shall be
made by such person in his or her capacity solely as an officer or a
representative of such Loan Party, on such Loan Party’s behalf and not in such
Person’s individual capacity.

ARTICLE II

THE CREDITS

Section 2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a Loan to the Borrower on the Closing Date, in a
principal amount equal to such Lender’s Commitment.

Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Each Borrowing shall be denominated in Dollars and comprised entirely of ABR
Loans or LIBOR Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any LIBOR Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement; provided further that the
exercise of such option shall not result in an increase in additional amounts
payable by the Borrower pursuant to Section 2.12.

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not

 

41



--------------------------------------------------------------------------------

less than $3,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $3,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) LIBOR Borrowings outstanding. For purposes of the
foregoing, Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be deemed as made under separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in a writing
(delivered by hand, telecopy or e-mail) substantially in the form attached
hereto as Exhibit G or such other writings approved by the Administrative Agent
and, in each case, signed by the Borrower or by telephone (a) in the case of a
LIBOR Borrowing, not later than 1:00 p.m. (or such later time as the
Administrative Agent may consent to in its reasonable discretion), New York, New
York time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m. (or such later
time as the Administrative Agent may consent to in its reasonable discretion),
New York, New York time, one (1) Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and
confirmed promptly by hand delivery, e-mail or telecopy to the Administrative
Agent of a written Borrowing Request substantially in the form attached hereto
as Exhibit G or such other writings approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified with respect to a
Borrowing in Dollars, then the requested Borrowing shall be an ABR Borrowing. If
no Interest Period is specified with respect to any requested LIBOR Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each of the
applicable Lenders of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York, New York time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make each such
Loan available to the Borrower by promptly crediting the amounts so received, in
like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request (the “Loan Account”).

 

42



--------------------------------------------------------------------------------

(b) Each Borrowing of Loans shall be made by the Lenders pro rata in accordance
with their respective Applicable Percentage. The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan to be made by such Lender on the occasion
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then such Lender and the Borrower jointly and severally
agree to pay to the Administrative Agent forthwith on written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of any Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing for
all purposes hereof.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request substantially in the
form attached hereto as Exhibit H or such other form approved by the
Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

43



--------------------------------------------------------------------------------

(d) If any such Interest Election Request requests a LIBOR Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(e) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(f) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
shall so notify the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a LIBOR
Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the aggregate principal amount of all Term Loans outstanding in
consecutive fiscal quarterly installments (commencing with the first Fiscal
Quarter ending after the Closing Date), each of which installments shall be in
an aggregate principal amount equal to 0.25% of the original aggregate principal
amount of the Term Loans on the Closing Date (which installments shall, to the
extent applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.07); provided,
however, that the final principal repayment installment of the Loans shall be
repaid on the Termination Date and in any event shall be in an amount equal to
the aggregate principal amount of all Term Loans outstanding on such date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the respective Lenders and each respective Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay its Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender

 

44



--------------------------------------------------------------------------------

a promissory note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) substantially in the form attached
hereto as Exhibit I. Thereafter, unless otherwise agreed by the applicable
Lender, the Loans evidenced by such promissory note and interest thereon shall
at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.07. Prepayment of Loans. (a) Voluntary. Subject to the payment of any
amounts required under Section 2.12, and as set forth in the following sentence,
the Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time, voluntarily prepay Loans in whole or in part.
Each voluntary prepayment of any Loans pursuant to this Section 2.07(a) or a
mandatory prepayment of any Loans pursuant to Section 2.07(b)(iii) shall be
accompanied by a premium payable by the Borrower equal to (x) if such prepayment
is made on or after the Closing Date but prior to the first anniversary of the
Closing Date, 2% of the principal amount of the Loans so prepaid and (y) if such
prepayment is made on or after the first anniversary of the Closing Date but
prior to the second anniversary of the Closing Date, 1% of the principal amount
of the Loans so prepaid. No premium will be applicable if such prepayment is
made on or after the second anniversary of the Closing Date Prepayments of Loans
pursuant to this Section 2.07 shall be applied as directed by the Borrower.

(b) Mandatory.

(i) Subject to clause (v) below, not later than the fifth Business Day following
receipt by the Borrower or any Subsidiary of any Net Proceeds in connection with
any Asset Sale (other than in connection with the UK Pension Settlement
Agreement), the Borrower shall apply 100% of the Net Proceeds received with
respect thereto to prepay outstanding Loans in accordance with
Section 2.07(b)(vi).

(ii) Subject to clause (v) below, not later than the fifth Business Day
following receipt by the Borrower or any Subsidiary of any Net Proceeds in
connection with any Recovery Event, the Borrower shall apply 100% of the Net
Proceeds received with respect thereto to prepay outstanding Loans in accordance
with Section 2.07(b)(vi); provided that no prepayment pursuant to this clause
(ii) shall be required if the Net Proceeds received in connection with any such
Recovery Event are less than $5,000,000.

(iii) Not later than the fifth Business Day following receipt of Net Proceeds by
the Borrower or any Subsidiary from the issuance or incurrence of Indebtedness
(other than any cash proceeds from the issuance of Indebtedness permitted
pursuant to Section 6.01), the Borrower shall apply 100% of the Net Proceeds
received with respect thereto to prepay outstanding Loans in accordance with
Section 2.07(b)(vi).

(iv) For each fiscal year of the Borrower, (commencing with the fiscal year
ending on December 31, 2014), the Borrower shall, on June 30 of the following
fiscal year (or, if June 30 is not a Business Day, on the first Business Day
thereafter) (for any such fiscal year, the “ECF Prepayment Date”), prepay
outstanding Loans in accordance with Section 2.07(b)(vi) in an aggregate
principal amount equal to (x) the ECF Percentage of Excess Cash Flow for such
fiscal year minus (y) optional prepayments of Loans under Section 2.07(a) during
such fiscal year (the “ECF Prepayment”); provided that no prepayment shall be
required pursuant to this Section 2.07(b)(iv) to the extent that making such
prepayment would cause U.S. Liquidity to be less than $100,000,000 (“Minimum
U.S. Liquidity Requirement”) at the time of making such prepayment; provided
that (i) the Borrower shall make the maximum portion of any such ECF Prepayment
when due to the extent such payment shall not cause the Borrower to violate the

 

45



--------------------------------------------------------------------------------

foregoing clause and (ii) the Borrower shall make additional portions of such
ECF Prepayment within five (5) Business Days from delivery of financial
statements pursuant to Section 5.01(a) or Section 5.01(b) thereafter to the
extent that making such payment shall not cause the Borrower to violate the
foregoing clause.

(v) Notwithstanding the foregoing, the Borrower shall not be required to apply
any Net Proceeds that are the subject of clauses (i) or (ii) above to prepay the
Loans to the extent reinvested by the Borrower or any of its Restricted
Subsidiaries in assets of a kind then used or usable in the business of the
Borrower and its Restricted Subsidiaries (which assets shall principally consist
of Term Priority Collateral to the extent such Net Proceeds were generated from
an Asset Sale or Recovery Event involving Term Priority Collateral) within 12
months of receipt of such Net Proceeds (or, if the Borrower or any Restricted
Subsidiary has contractually committed within 12 months following receipt of
such Net Proceeds to reinvest such Net Proceeds, then 18 months from the date of
the receipt of such Net Proceeds); provided that no Event of Default shall have
occurred and shall be continuing at the time of the earlier of the
(x) application of such proceeds and (y) entry into the contractual commitment
to apply such Net Proceeds; provided, further, that any such Net Proceeds not
actually reinvested in accordance with the foregoing, shall be promptly applied
by the Borrower to prepay the Loans in accordance with Section 2.07(b)(vi).

(vi) Prepayments of outstanding Loans pursuant to this Section 2.07(b) shall be
applied first, in direct order of maturity against the remaining scheduled
installments of principal due in respect of the Loans under Section 2.06
occurring within the next 12 months and second, ratably to the remaining
scheduled installments thereof under Section 2.06.

Notwithstanding any of the other provisions of this Section 2.07(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Loans is required to be made under this Section 2.07(b) prior to the last
day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
hereunder into a Deposit Account subject to an Account Control Agreement in
favor of the Administrative Agent until the last day of such Interest Period, at
which time the Administrative Agent shall be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of such Loans in accordance with this
Section 2.07(b). Upon the occurrence and during the continuation of any
Specified Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of the outstanding Loans in
accordance with this Section 2.07(b).

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment under Section 2.07(a) or (b), (i) in the case of
prepayment of a LIBOR Borrowing, not later than 11:00 a.m. (or such later time
as the Administrative Agent may consent to in its reasonable discretion), New
York, New York time, three (3) Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.
(or such later time as the Administrative Agent may consent to in its reasonable
discretion), New York, New York time, on the date of prepayment. Subject to
Section 2.07(e), such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing under Section 2.07(a)
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Prepayments under
Section 2.07(a) and 2.07(b) shall be accompanied by accrued interest to the
extent required by Section 2.09 and shall be subject to Section 2.12.

 

46



--------------------------------------------------------------------------------

(d) Each prepayment shall be applied to the applicable Loans of the applicable
Lenders in accordance with their respective Applicable Percentages.

(e) Any prepayment of Loans hereunder to be made with the proceeds from the
incurrence of any Indebtedness or the closing of another transaction may state
that such prepayment is conditioned on the effectiveness of other debt
facilities or instruments or the closing of such other transaction, and no
Default or Event of Default shall occur if such prepayment is not made because
such condition is not satisfied.

(f)

(i) Notwithstanding any other provisions of this Section 2.07, (A) with respect
to the Net Proceeds described in 2.08(b)(i) or (b)(ii), to the extent that
applicable law would effectively (1) prohibit the repatriation to the United
States of America of any Net Proceeds received by any Subsidiary that is not a
Domestic Subsidiary or (2) impose material adverse tax consequences on the
Borrower and its Subsidiaries if such Net Proceeds were so repatriated (taking
into account any foreign tax credit or benefit actually realized in connection
with any such repatriation), as determined by the Borrower in good faith, then,
in each case, the Borrower and its Subsidiaries shall not be required to prepay
such amounts as required under Section 2.07(b)(i) or (b)(ii) until such
prohibition or material adverse tax consequence no longer exists, provided that
(x) such obligation to prepay if such prohibition or material adverse tax
consequence no longer exists shall only continue until (I) in the case of an
Asset Sale or Recovery Event with Net Proceeds of less than $15,000,000, the
first anniversary of such Asset Sale or Recovery Event and (II) otherwise, the
second June 30 following such Asset Sale or Recovery Event and (y) the Borrower
and its Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating law or incurring material adverse tax
consequences, and (B) with respect only to any ECF Prepayment described in
Section 2.07(b)(iv), to the extent that applicable law would effectively
prohibit the repatriation to the United States of America of any proceeds
received by any Subsidiary that is not a Domestic Subsidiary or result in
material adverse tax consequences on the Borrower and its Subsidiaries if such
proceeds were so repatriated, as determined by the Borrower in good faith, the
Borrower and its Subsidiaries shall not be required to prepay such amounts as
required under Section 2.07(b)(iv) until such prohibition or material adverse
tax consequence no longer exists, provided that (x) such obligation to prepay if
such prohibition or material adverse tax consequence no longer exists shall only
continue until the first anniversary of the applicable ECF Prepayment Date and
(y) the Borrower and its Subsidiaries shall take commercially reasonable actions
to permit repatriation of the proceeds subject to such prepayments in order to
effect such prepayments without violating law or incurring material adverse tax
consequences.

(ii) Notwithstanding any other provisions of this Section 2.07, to the extent
the Borrower or any Restricted Subsidiary is required by any outstanding
Incremental Equivalent Debt (to the extent secured by the Collateral on a pari
passu basis with (and is pari passu in right of payment with) the Obligations
under this Agreement and the Loan Documents) to make a mandatory prepayment of
such Incremental Equivalent Debt with cash that would otherwise constitute Net
Proceeds described in Section 2.07(b)(i) or (b)(ii), the Borrower may apply a
portion of such Net Proceeds to make a such mandatory prepayment and the Net
Proceeds required to make a mandatory prepayment pursuant Section 2.07(b)(i) or
(b)(ii) shall be reduced

 

47



--------------------------------------------------------------------------------

by an equivalent amount, provided that any such Net Proceeds may be applied to
Incremental Equivalent Debt only to (and not in excess of) the extent to which a
mandatory prepayment in respect of such Asset Sale or Recovery Event is required
under the terms of such Incremental Equivalent Debt (with any remaining Net
Proceeds applied to prepay outstanding Loans in accordance with the terms
hereof) unless such application would result in the holders of Incremental
Equivalent Debt receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Loans and Incremental
Equivalent Debt at such time) of such Net Cash Proceeds relative to Lenders, in
which case such Net Proceeds may only be applied to such Incremental Equivalent
Debt on a pro rata basis with outstanding Loans; provided further that to the
extent the holders of Incremental Equivalent Debt decline to have such
indebtedness repurchased, repaid or prepaid with any such Net Proceeds, the
declined amount of such Net Proceeds shall promptly (and, in any event, within
ten (10) Business Days after the date of such rejection) be applied to prepay
Loans in accordance with the terms hereof (to the extent such Net Proceeds would
otherwise have been required to be applied if such Incremental Equivalent Debt
was not then outstanding).

Section 2.08. Fees. The Borrower shall pay to the Administrative Agent, for its
own account, the fees and other charges earned, due and payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the respective accounts of the
Administrative Agent and other Lenders as provided herein. Once due, all fees
shall be fully earned and shall not be refundable under any circumstances.

Section 2.09. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default pursuant to Section 7.01(a) or (a), any such
overdue amounts shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2.0%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.09 and (ii) in the case of any other
overdue amounts, two percent (2.0%) plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section 2.09, in each case, from the date of
such nonpayment until such amount is paid in full.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.09 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan of any Lender (other than a
prepayment of an ABR Loan prior to acceleration), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
(or 365/366 days in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

48



--------------------------------------------------------------------------------

Section 2.10. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the
affected Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period (each of clause
(a) and (b), a “Market Disruption Event”);

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent thereafter notifies the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing. During any period in which a Market Disruption
Event is in effect, Borrower may request that the Administrative Agent request
the Required Lenders to confirm that the circumstances giving rise to the Market
Disruption Event continue to be in effect; provided that (A) Borrower shall not
be permitted to submit any such request more than once in any 30-day period and
(B) nothing contained in this Section 2.10 or the failure to provide
confirmation of the continued effectiveness of such Market Disruption Event
shall in any way affect the Administrative Agent’s or Required Lenders’ right to
provide any additional notices of a Market Disruption Event as provided in this
Section 2.10. If the Required Lenders have not confirmed within ten
(10) Business Days after request of such report from the Borrower that a Market
Disruption Event has occurred, then such Market Disruption Event shall be deemed
to be no longer existing.

Section 2.11. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement, any Loans made by such Lender; or

(iii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Administrative Agent, as the case may be, such additional
amount or amounts as will compensate such Lender or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the

 

49



--------------------------------------------------------------------------------

capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. A Lender may only submit a request for
compensation in connection with the Changes in Law described in clauses (a) and
(b) of this Section 2.11 if such Lender imposes such increased costs on
borrowers similarly situated to the Borrower under syndicated credit facilities
comparable to the Loans.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.11(b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.11 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Administrative Agent pursuant to this Section 2.11
for any increased costs or reductions incurred more than 120 days prior to the
date that such Lender or the Administrative Agent notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Administrative Agent’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.12. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of the acceleration of the Obligations
upon the occurrence of an Event of Default or in accordance with the provisions
of Section 2.07), (b) the conversion of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.07(e) and is revoked in accordance therewith) or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.15(b), then, in any such event, the Borrower shall compensate each
Lender for the actual loss, cost and expense attributable to such event. In the
case of a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

Section 2.13. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as

 

50



--------------------------------------------------------------------------------

required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.13), the amounts received with respect to this
agreement equal the sum which would have been received had no such deduction or
withholding been made.

(b) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(e) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by

 

51



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13 (f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one

 

52



--------------------------------------------------------------------------------

or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

53



--------------------------------------------------------------------------------

(h) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(i) Nothing contained in this Section 2.13 shall require the Administrative
Agent or any Lender to make available any of its tax returns (or any other
information that it deems, in its sole discretion, to be confidential or
proprietary).

(j) For purposes of this Section 2.13, the term “Applicable Law” includes FATCA.

Section 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or of
amounts payable under Sections 2.11, 2.12 or 2.13, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New
York, New York time, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York except that payments
pursuant to Sections 2.11, 2.12, 2.13 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents or as
otherwise expressly provided herein shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. Amounts to be applied to the prepayment of Loans
shall be applied, as applicable, first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay LIBOR
Loans. Amounts prepaid or repaid on account of the Loans may not be reborrowed.
All payments under each Loan Document shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder in respect of Obligations, then such funds shall be applied
in the order and manner set forth in Section 7.03.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and

 

54



--------------------------------------------------------------------------------

agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower any rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of any of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of such Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.13(d), 2.14(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its reasonable discretion.

Section 2.15. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any additional amount or indemnification payment to any Lender, the
Administrative Agent, or any Governmental Authority for the account of any
Lender pursuant to Section 2.13, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.11 or Section 2.13, as the case may be, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment
promptly following written demand (including documentation reasonably supporting
such request) from such Lender.

(b) If any Lender (a) shall have become a Defaulting Lender or (b) requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount or indemnification payment to any Lender, the Administrative
Agent, or to any Governmental Authority for the account of any Lender pursuant
to Section 2.13, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent required under
Section 9.04(b)(iii), for such assignment, which consent shall not be
unreasonably withheld or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the

 

55



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.11 or
payments required to be made pursuant to Section 2.13, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this Section 2.15(b) may
be effected pursuant to an Assignment and Acceptance executed solely by the
Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

Section 2.16. Extensions of Loans. (a) Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders whose Loans have a like
maturity date, in each case on a pro rata basis (based on the Aggregate
Outstandings with a like maturity date) and on the same terms to each such
Lender, the Borrower is hereby permitted with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Loans, and otherwise modify the terms of such Loans pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such Lender’s Loans) (each, an “Extension,” and each
group of Loans in each case as so extended, as well as the original Loans in
each case not so extended, being a “tranche”); any Extended Loans shall
constitute a separate tranche of Loans from the tranche of Loans from which they
were converted), so long as the following terms are satisfied or waived in
accordance with Section 9.02:

(i) except as to amortization payments, interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and premiums and final
maturity (which shall be set forth in the relevant Extension Offer, the Loans of
any Lender that agrees to extend such Loans pursuant to an Extension Offer (an
“Extended Loan”), shall be Loans with the same terms as the original Loans;
provided that the Extended Loan may provide for other covenants and terms that
apply to any period after the latest maturity date then in effect with respect
to the Loans (and may add a financial maintenance covenant prior to the latest
maturity date then in effect with respect to the Loans if such financial
maintenance covenant is applicable to both the Loans and the Extended Loan); and
provided further that at no time shall there be Loans hereunder (including
Extended Loans and any original Loans) which have more than three different
maturity dates;

(ii) if the aggregate principal amount of Loans in respect of those Lenders who
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Loan offered to be extended by the Borrower
pursuant to such Extension Offer, then the Loans of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders, as the case may be, have accepted such Extension Offer; and

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.07 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
the Borrower may at its election specify as a condition to

 

56



--------------------------------------------------------------------------------

consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Loans be tendered. The Lenders hereby consent
to the transactions contemplated by this Section 2.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.07 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.16.

(c) No consents shall be required to effectuate any Extension, other than
(i) the consent of each Lender agreeing to such Extension with respect to its
Loans (or a portion thereof) and (ii) the consent of the Administrative Agent
(as set forth in clause (a) above). All Extended Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary or advisable in order to establish new tranches in respect of
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches, in each case
on terms consistent with this Section 2.16. All such amendments entered into
with the Borrower by the Administrative Agent hereunder shall be binding and
conclusive on the Lenders. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to then-latest maturity date so that such maturity date is
extended to then-latest maturity date (or such later date as may be advised by
local counsel to the Administrative Agent).

(d) In connection with any Extension Offer, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
written notice thereof, and shall agree to such procedures (including those
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16.

Section 2.17. Incremental Loans.

(a) The Borrower and any one or more Lenders (including New Lenders but without
the consent of any other Lender or Agent) may from time to time agree that such
Lenders shall make, obtain or increase the amount of their Incremental Term Loan
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase, (ii) the
applicable Increased Facility Closing Date, (iii) the applicable Incremental
Term Maturity Date, (iv) the amortization schedule for such Incremental Term
Loan (provided such amortization shall be no more frequently than quarterly with
respect to any amortization payment prior to the latest maturity date then in
effect of any existing Loan) and (v) the applicable margin for such Incremental
Term Loan; provided that (t) immediately prior to and immediately after giving
effect to the making of the Incremental Term Loans, (A) no Default or Event of
Default shall have occurred and be continuing and (B) the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or in all respects, if qualified by
materiality) as of such date (unless a representation or warranty is made as of
a specific date or for a given period, in which case such representation or
warranty shall be true and correct in all material respects as of such specified
date or for such given period, as applicable), (u) the final scheduled maturity
date and Weighted Average Life to Maturity of any Incremental Term

 

57



--------------------------------------------------------------------------------

Loan shall be no earlier than the Maturity Date and Weighted Average Life to
Maturity of the Loans, respectively, (v) no Incremental Term Loan may be made
unless the Secured Leverage Ratio of the Borrower, computed on a Pro Forma Basis
as of the most recently computed Measurement Period ending on or prior to the
making of such Incremental Term Loan is no greater than 2.50:1.00, (w) the
effective interest rate (with the determination of “effective interest rate”,
for all purposes of this clause, to be consistent with generally accepted
financial practices, after giving effect to, among other factors, margin, LIBOR
floor, ABR floor, upfront or similar fees or “original issue discount”, in each
case, shared with all lenders or holders of such Indebtedness, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of such
Indebtedness, and without taking into account any fluctuations in LIBOR or ABR)
with respect to any Incremental Term Loans shall not be greater than the
effective interest rate with respect to any Loans plus 0.50% per annum unless
the effective interest rate applicable to all Loans is increased so that the
effective interest rate applicable to the Incremental Term Loans does not exceed
the effective interest rate applicable to all Loans by more than 0.50% per
annum, (x) the Incremental Term Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral, and guaranteed, on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents and
(y) to the extent the terms of any Incremental Term Loan are not consistent with
the terms of the Loans (except to the extent permitted by clauses (u) or
(w) above, such terms shall be no less favorable taken as a whole to the
Borrower than the terms of the Loans (provided that any financial maintenance
covenant may be added for the benefit of any new Loan to the extent that such
financial maintenance covenant is (1) also added for the benefit of the existing
Loans or (2) only applicable after the latest maturity of any existing Loan) or
otherwise reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, (i) the aggregate amount of Incremental Term Loans obtained after
the Closing Date pursuant to this Section 2.17(a), together with the aggregate
amount of Incremental Equivalent Debt obtained after the Closing Date pursuant
to Section 6.01(a)(xxvii), shall not exceed $50,000,000 and (ii) without the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $10,000,000 and (y) no more than five
(5) Increased Facility Closing Dates may be selected by the Borrower after the
Closing Date. No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (each such consent not to
be unreasonably withheld or delayed), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.17(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit D, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby.
Any such deemed amendment may be effected in writing by the Administrative Agent
and the Borrower and furnished to the other parties hereto.

Section 2.18. Defaulting Lenders. (a) Anything contained herein to the contrary
notwithstanding, in the event that (i) any Lender shall become a Defaulting
Lender and (ii) such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after the Borrower’s request that it cure such default, the Borrower shall have
the right (but not the obligation) to repay such Defaulting Lender in an amount
equal to the principal of, and all accrued interest on, all outstanding Loans
owing to such Lender, together with all other amounts due and payable (other
than any prepayment premium) to such Lender under the Loan Documents.

 

58



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees and other Obligations (other than contingent
indemnification obligations not then due and owing) payable hereunder shall have
been paid in full, the Borrower represents and warrants to the Lenders as of the
Closing Date:

Section 3.01. Organization; Powers. (a) Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing (as
applicable) under the laws of the jurisdiction of its organization, except as to
any Restricted Subsidiary other than the Borrower where such failure to be so
organized, existing or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect,
(b) (i) each Restricted Subsidiary has all requisite power and authority to
carry on its business as now conducted, except to the extent that the failure to
have any such power would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) the Borrower has all
requisite power and authority to carry on its business as now conducted in all
material respects and (c) except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. After giving effect to the Plan
Confirmation Order and the Plan of Reorganization, the Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate, limited
liability or partnership powers, as applicable, and have been duly authorized by
all necessary corporate, limited liability or partnership action, as applicable,
and, if required, equityholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party
and after giving effect to the Plan Confirmation Order, will constitute, a
legal, valid and binding obligation of each such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. After giving effect to the
Plan Confirmation Order and the Plan of Reorganization, (a) the Transactions do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority with competent jurisdiction over the
Borrower or any Restricted Subsidiary, except (i) such as have been obtained or
made and are in full force and effect, (ii) any consent or approval of,
registration or filings necessary to perfect Liens created under the Loan
Documents (or release existing Liens) and (iii) immaterial consents, approvals,
registrations or filings, (b) the Loan Transactions will not violate any
Applicable Law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Restricted Subsidiaries or any order of
any Governmental Authority applicable to the Borrower or any Restricted
Subsidiary, (c) the Loan Transactions will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of the Restricted Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Restricted Subsidiaries, except with respect to any default, conflict, breach or
contravention or payment, to the extent that such violation, conflict, breach,
contravention or payment would not reasonably be expected to have a Material
Adverse Effect and (d) the Transactions will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of the Restricted
Subsidiaries, except Liens created under the Loan Documents and Liens permitted
under the Loan Documents.

 

59



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Effect. (a) The Borrower
has heretofore furnished to the Administrative Agent the financial statements
required under Section 4.01(f)(1) and (2), which financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in Section 4.01(f)(2). As of the Closing Date,
neither the Borrower nor any of its Restricted Subsidiaries has any material
Guarantees, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

(b) The unaudited pro forma consolidated balance sheet of the Borrower as at
June 30, 2013 (including the notes thereto) (the “Pro Forma Balance Sheet”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to the Transactions.
The Pro Forma Balance Sheet has been prepared in good faith based on the
information available as of the date of delivery thereof, and presents fairly on
a pro forma basis the estimated financial position of Borrower and its
consolidated Subsidiaries as at June 30, 2013, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(c) Since December 31, 2012, there has been no change, development or event
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect, other than as a result of (i) events leading
up to, resulting from and following the commencement of the Cases or the
continuation or prosecution thereof (including the announcement of the filing)
and (ii) any circumstances disclosed in the Disclosure Statement.

Section 3.05. Properties. (a) Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Borrower and its Restricted Subsidiaries has good title to, or valid
leasehold interests in or rights to use, all its real and personal property
(excluding, for the avoidance of doubt, intellectual property, which is the
subject of Section 3.06(b)(i)) material to its business taken as a whole, except
for Liens permitted by Section 6.02 or other Liens reasonably acceptable to the
Administrative Agent.

(b) (i) Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed or otherwise has a right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property used in its business;
provided, that, this Section 3.05(b)(i) shall not be deemed to be or construed
as a representation or warranty regarding the infringement, misappropriation or
violation of the intellectual property rights of any other Person,, and (ii) to
the knowledge of the Borrower, the use thereof by the Borrower and its
Restricted Subsidiaries and the conduct of their businesses does not infringe,
misappropriate or violate the intellectual property rights of any other Person,
in each case except (x) where the failure to own, be licensed or have the right
to use and (y) for any such infringements, misappropriations or violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters. (a) After giving effect to
the Plan Confirmation Order and the Plan of Reorganization, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending and unstayed against or, to the knowledge of the
Borrower, threatened against or relating to the Borrower or any of the
Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Loan Transactions.

 

60



--------------------------------------------------------------------------------

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) is or has become
subject to, or to the knowledge of the Borrower is threatened with, any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability or written notice of violation with
respect to any Environmental Law.

Section 3.07. Compliance with Laws and Agreements. After giving effect to the
Plan Confirmation Order, each of the Borrower and its Restricted Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is (or is required to be) an “investment company” as
defined in the Investment Company Act of 1940.

Section 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) in each case, to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

Section 3.10. Employee Benefit Plans. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a) each of the Borrower, each Restricted Subsidiary and each of their
respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; (c) each
Plan or Pension Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS covering such
plan’s most recently completed five-year remedial amendment cycle in accordance
with Revenue Procedure 2007-44, I.R.B. 2007-28, indicating that such Plan or
Pension Plan is so qualified and the trust related thereto has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a determination is
currently pending before the Internal Revenue Service and, to the knowledge of
Borrower, nothing has occurred subsequent to the issuance of the most recent
determination letter which would cause such Plan or Pension Plan to lose its
qualified status; (d) no liability to the PBGC (other than required premium
payments), any Plan or Pension Plan or any trust established under Title IV of
ERISA has been or is expected to be incurred by the Borrower, any Restricted
Subsidiary or any of their ERISA Affiliates; (e) no ERISA Event has occurred and
neither the Borrower, a Restricted Subsidiary nor any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event; (f) each of the Borrower’s and the
Restricted Subsidiaries’ ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan; (g) all

 

61



--------------------------------------------------------------------------------

amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate or to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with ASC Topic 715-60; (h) as of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
neither the Borrower, any Restricted Subsidiary, nor any of their respective
ERISA Affiliates has any potential liability for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA; (i) there has been no Prohibited Transaction or violation of the
fiduciary responsibility rules with respect to any Plan or Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
(j) neither the Borrower, any Restricted Subsidiary nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (i) on the
Closing Date, those listed on Schedule 3.10 hereto and (ii) thereafter, Pension
Plans not otherwise prohibited by this Agreement; (k) the present value of all
accumulated benefit obligations under each Pension Plan, did not, as of the
close of its most recent plan year, exceed the fair market value of the assets
of such Pension Plan allocable to such accrued benefits (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder) and (l) the present value of all
accumulated benefit obligations of all underfunded Pension Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans
(determined in both cases using the applicable assumptions under Section 430 of
the Code and the Treasury Regulations promulgated thereunder).

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, no event comprising (A) the commencement of winding up of the UK Pension
Scheme, except pursuant to the UK Pension Settlement Agreement, (B) the
cessation of participation in the UK Pension Scheme by any Affiliate of the
Borrower, except pursuant to the UK Pension Settlement Agreement, or (C) the
issue of a warning notice by the UK Pensions Regulator that it is considering
issuing a financial support direction or contribution notice in relation to the
UK Pension Scheme, has occurred, and (to the knowledge of the Borrower or Kodak
Limited) the UK Pensions Regulator has not stated any intention to do so.

(b) No Loan Party nor any Affiliate of any Loan Party has incurred any liability
to the UK Pension Scheme as a result of ceasing to participate in the UK Pension
Scheme and (to the knowledge of the Borrower or Kodak Limited) no Affiliate of
any Loan Party has stated any intention to cease to participate in the UK
Pension Scheme, except pursuant to the UK Pension Settlement Agreement.

(c) No Loan Party nor any Affiliate of any Loan Party has been notified by the
trustees of the UK Pension Scheme that the UK Pension Scheme is being wound up
and (to the knowledge of the Borrower or Kodak Limited) the trustees of the UK
Pension Scheme have not stated any intention to do so, except pursuant to the UK
Pension Settlement Agreement.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect or, except pursuant to the UK Pension Settlement Agreement, the UK
Pension Schemes are duly registered for HMRC tax purposes, all material
obligations of each Affiliate required to be performed in connection with the UK
Pension Schemes and any funding agreements therefor have been performed in a
timely fashion; and there are no material outstanding disputes involving the
Borrower or any of its Affiliates concerning the UK Pension Schemes.

 

62



--------------------------------------------------------------------------------

Section 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information (other than projections, pro forma
financial information, estimates, budgets, other forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (giving effect to all supplements thereto and other
public filings with the Bankruptcy Court and the U.S. Securities and Exchange
Commission) in connection with the Loan Documents contains, taken as a whole,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions by the Borrower
believed to be reasonable at the time such projected financial information was
furnished, it being understood that such projections are not to be viewed as
facts or as a guarantee of performance or achievement of any particular results
and that actual results may vary from projected results (many of which factors
are beyond the control of the Borrower and its Subsidiaries and their respective
officers, representatives and advisors) and that such variances may be material
and that no assurance can be given that the projected results will be realized.

Section 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower (or the Subsidiary of the Borrower that is
the direct parent of such other Subsidiary of the Borrower) in, each Subsidiary
of the Borrower, in each case as of the Closing Date.

Section 3.13. Use of Proceeds. The proceeds of the Loans shall be used to
(i) refinance the New Money Loans and the Junior Loans (each as defined in the
DIP Term Loan Credit Agreement) and (ii) for general corporate purposes and
working capital needs of the Borrower and its subsidiaries.

Section 3.14. Labor Matters. As of the Closing Date and except as set forth on
Schedule 3.14, there are no strikes, lockouts or slowdowns against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (a) the Borrower and its Restricted
Subsidiaries are in compliance with the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with hours worked by or
payments made to employees or any similar matters (including but not limited to
the appropriate classification of employees as exempt or non-exempt), (b) the
Borrower and its Restricted Subsidiaries have properly classified all
individuals engaged as contractors as such under all applicable Federal, state,
local or foreign law, (c) the Borrower and its Restricted Subsidiaries are in
compliance with the Worker Adjustment and Retraining Notification Act and all
other state, local or foreign laws relating to plant closings or mass layoffs
and (d) all payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary. Neither the Borrower nor any Subsidiary is subject to any
claims arising out of any employment matter, whether pending as of the Closing
Date or to its knowledge threatened, which would, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. Except as
does not, or would not reasonably be expected to, have a Material Adverse
Effect, the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.

Section 3.15. Security Documents. (a) The Security Agreement creates in favor of
the Administrative Agent, for the benefit of the Secured Parties referred to
therein, a legal, valid, continuing and enforceable security interest in the
Collateral (as defined in the Security Agreement) in accordance with and subject
to the terms thereof, the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to

 

63



--------------------------------------------------------------------------------

general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and the Pledged Collateral (as defined in the Security
Agreement), (together with stock powers or other appropriate instruments of
transfer executed in blank form), have been delivered to the Administrative
Agent. The financing statements, releases and other filings set forth on
Schedule 3.15(a) are in appropriate form and have been or will be filed on the
Closing Date in the offices reasonably acceptable to the Administrative Agent.
Upon such filings (and payment of applicable fees) and/or the obtaining of
“control,” the Administrative Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all such Collateral (as defined in the Security Agreement) to the
extent that it may be perfected by filing, recording or registering a financing
statement or analogous document (including the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person (other than, in the
case of (i) the ABL Priority Collateral, the ABL Agent and (ii) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law).

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings set forth on Schedule
3.15(b) in appropriate form are filed (which filings shall occur on or prior to
the Closing Date) in the offices reasonably acceptable to the Administrative
Agent, (and the applicable fees are paid), the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Parties in the Intellectual Property (as
defined in the Security Agreement) in accordance with and subject to the terms
thereof to the extent a security interest may be perfected by filing, recording
or registering a security agreement, financing statement or analogous document
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (other than Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law) (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on patents, patent
applications, registered trademarks, trademark applications and copyrights
(whether or not registered) acquired by the Loan Parties after the date hereof).
Notwithstanding the foregoing, nothing in this Agreement shall require any Loan
Party to make any filings or take any other actions to record or perfect the
Administrative Agent’s Lien on and security interest in any Intellectual
Property outside the United States (or to reimburse any Agent or any Lender for
the same).

(c) The Mortgages, when delivered, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties referred to therein, a legal,
valid, continuing and enforceable Lien in the Mortgaged Property (as defined in
the Mortgages), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing of the Mortgages
with the appropriate Governmental Authorities (and payment of the applicable
fees), the Administrative Agent will have a first priority perfected Lien and
security interest in, to and under all right, title and interest of the Grantors
thereunder in all Mortgaged Property that may be perfected by such filing
(including the proceeds of such Mortgaged Property), in each case prior and
superior in right to any other Person (other than the Permitted Encumbrances, to
the extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law).

 

64



--------------------------------------------------------------------------------

Section 3.16. Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used to buy or carry Margin
Stock or to extend credit to others for the purpose of buying or carrying Margin
Stock in violation of the Regulations of the Board, including Regulation U or X.

Section 3.17. Anti-Terrorism Laws. (a) Neither the advance of the Loans to the
Borrower nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. Section 1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the USA PATRIOT Act. Furthermore, neither the Borrower nor any
Subsidiary (x) is a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or
(y) knowingly engages in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

(b) Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act. No part of the proceeds of the Loans will be knowingly used by the
Borrower, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 3.18. Senior Indebtedness. The Obligations are secured by a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties that is
senior and prior to the Liens securing the Second Lien Loans, and rank and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of Borrower and each of its
Restricted Subsidiaries and constitute “Senior Term Loan Obligations” and “First
Priority Obligations” with respect to the Term Priority Collateral (each as
defined under the Intercreditor Agreement) under the Intercreditor Agreement and
“Senior Indebtedness”, “Designated Senior Indebtedness”, “Guarantor Senior
Indebtedness” or any comparable term for all Indebtedness that is subordinated
in right of payment to the Obligations (if applicable).

Section 3.19. Regulation H. No Mortgage, when delivered, will encumber improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, unless the Borrower has complied with clause (d) of
the Real Estate Requirements with respect to such real property.

Section 3.20. Solvency. On the Closing Date, after giving effect to the
consummation of the Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

Section 3.21. No Default. After giving effect to the consummation of the
Transactions, neither the Borrower nor any Restricted Subsidiary will be in
default under any indenture, agreement or other instrument binding upon the
Borrower or any of the Restricted Subsidiaries or its assets, except with
respect to any default to the extent that such default would not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

65



--------------------------------------------------------------------------------

Section 3.22. Real Estate. Schedule 1.01(b) is an accurate and complete list of
all Real Estate owned in fee simple by a Loan Party on the Closing Date that has
an estimated fair market value in excess of $15,000,000 and is located other
than in the state of New York.

ARTICLE IV

CONDITIONS

Section 4.01. Closing Date. The agreement of each Lender to make the extension
of credit requested to be made by it on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 9.02 or as otherwise set
forth below), prior to or concurrently with the making of such extension of
credit on the Closing Date of the following conditions precedent on or before
December 31, 2013:

(a) The Administrative Agent shall have received (1) from each party hereto
either a counterpart of this Agreement signed on behalf of such party or written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy or PDF electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(2) each of the following agreements, duly executed and delivered by each party
thereto: (A) the Security Agreement, (B) the Intercreditor Agreement, and
(C) each of the other Loan Documents required to be delivered prior to the
Closing Date.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date and in form
and substance reasonably acceptable to the Administrative Agent) of
(1) Sullivan & Cromwell LLP, special counsel for the Borrower, covering certain
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, (2) Day Pitney LLP, special New Jersey counsel to the Loan
Parties and (3) the general counsel of the Borrower.

(c) The Administrative Agent shall have received a true and complete copy of
each Loan Party’s organizational documents, an incumbency certificate for each
Person authorized to execute Loan Documents on behalf of a Loan Party and who
will execute any Loan Documents on behalf of such Loan Party, resolutions
authorizing the due execution, delivery and performance of the Loan Documents
and the Transactions and a good standing certificate from each Loan Party’s
jurisdiction of organization (where such concept or a similar concept exists),
all in form and substance reasonably acceptable to the Administrative Agent and
its counsel.

(d) The Administrative Agent shall have received a customary certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in this Section 4.01.

(e) The Administrative Agent shall have received a certificate from a Financial
Officer of the Borrower certifying that the Borrower and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions (including any Loans
to be made on the Closing Date), are Solvent.

(f) The Administrative Agent shall have received (1) the audited consolidated
financial statements of the Borrower for the three most recent fiscal years
ended at least 90 days prior to the Closing Date, (2) unaudited interim
consolidated financial statements of the Borrower for each Fiscal Month and
Fiscal Quarter ended subsequent to the date of the latest financial statements
delivered pursuant to the preceding clause (1) and at least 45 days prior to the
Closing Date, (3) the forecasts of the consolidated quarterly income statement,
balance sheet and cash flows, prepared after giving effect to the Transactions,
of the Borrower and its Subsidiaries, for each Fiscal Quarter ending after the
Closing Date

 

66



--------------------------------------------------------------------------------

through and including the Fiscal Quarter ending December 31, 2013 and
(4) consolidated forecasts of the consolidated income statement, balance sheet
and cash flows of the Borrower and its Subsidiaries, prepared after giving
effect to the Transactions, in form and substance reasonably acceptable to the
Administrative Agent for each fiscal year of the Borrower through the fiscal
year ending December 31, 2017.

(g) On a Pro Forma Basis, after giving effect to the Transactions, “Excess
Availability” (as defined in the ABL Agreement) plus the unrestricted domestic
Cash and Cash Equivalents of the Loan Parties (excluding Cash in the
Professional Fee Escrow Account) shall be at least $150,000,000.

(h) The Administrative Agent shall have received UCC searches conducted in the
jurisdictions in which the Borrower and the other Loan Parties are incorporated
or such other jurisdictions as the Administrative Agent may reasonably require,
reflecting the absence of Liens on any of the Collateral other than Liens
expressly permitted by Section 6.02 hereof or Liens which will be terminated on
the Closing Date or post-closing as agreed by the Administrative Agent in its
sole discretion.

(i) The Administrative Agent shall be reasonably satisfied that (i) all Uniform
Commercial Code financing statements required by law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under the Loan Documents and all such
documents and instruments shall be filed, registered or recorded on or
immediately following the Closing Date and (ii) Liens creating a first-priority
security interest (subject to certain Liens expressly permitted by Section 6.02
hereof) in the Term Priority Collateral and a second-priority security interest
(subject to certain Liens expressly permitted by Section 6.02 hereof) in the ABL
Priority Collateral in favor of the Administrative Agent for the benefit of the
Secured Parties shall have been perfected to the extent required pursuant to the
Loan Documents.

(j) The Administrative Agent, the Lead Arrangers and the Lenders shall have
received, as applicable (i) all fees, required to be paid by the Engagement
Letter and Fee Letters (and as otherwise agreed) and payable on or prior to the
Closing Date, and (ii) to the extent invoiced at least three Business Days prior
to the Closing Date, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder, under the
Engagement Letter or under any other Loan Document.

(k) [Reserved]

(l) The Borrower shall be in compliance with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.

(m) Simultaneously with the funding of the Loans on the Closing Date, the DIP
Credit Facilities shall have been repaid in full in cash and all commitments
relating thereto shall have been terminated (other than certain letters of
credit that shall have been cash collateralized or backstopped and secured
agreements that have been cash collateralized or backstopped thereunder in
accordance with the Plan of Reorganization), and all liens and security
interests related thereto shall have been terminated or released with such
payment in full, termination and release being evidenced by one or more payoff
letters reasonably acceptable to the Administrative Agent.

(n) The Administrative Agent shall have received a complete and correct copy of
the Second Lien Loan Documents and the ABL Loan Documents, including any
amendments, supplements or modifications with respect to any of the foregoing.

 

67



--------------------------------------------------------------------------------

(o) The Closing Date (as defined under the ABL Agreement) and the Closing Date
(as defined in the Second Lien Agreement) shall have occurred (or shall occur
substantially concurrently with the Closing Date).

(p) One or more orders (which may be the confirmation order) shall have been
entered by the Bankruptcy Court (the “Plan Confirmation Order”), in form and
substance reasonably satisfactory to the Administrative Agent and the Joint Lead
Arrangers, which, among other things (A) confirms the Plan of Reorganization,
and the Plan of Reorganization shall not have been amended or modified in any
manner that is adverse (as determined in good faith by each of the
Administrative Agent and the Joint Lead Arrangers) to the rights and interests
of the Administrative Agent, the Joint Lead Arrangers and any Lender and their
respective Affiliates, in their capacities as such, relative to the version
filed with the Bankruptcy Court on June 27, 2013, without written consent of the
Administrative Agent and the Joint Lead Arrangers, which order shall have been
entered no later than December 31, 2013, provided that an amendment to the Plan
of Reorganization that would have the effect of (i) repaying on the effective
date of the Plan of Reorganization in full or in part amounts outstanding under
the Borrower’s (x) 10.625% senior secured notes due March 15, 2019 and (y) 9.75%
senior secured notes due March 1, 2018 with the proceeds of a rights offering,
and/or (ii) modifying the relative, pro forma ownership of the common stock of
the reorganized Borrower between prepetition creditors and/or rights offering
participants and/or (iii) implementing and documenting the rights offering
(including certain modifications with respect to distributions to general
unsecured creditors), on terms not materially inconsistent with those set forth
in the documentation provided to the Administrative Agent as of the date of the
Engagement Letter, shall each be deemed not to be adverse to the Administrative
Agent and the Joint Lead Arrangers, (B) authorizes and approves the extensions
of credit in respect of the Loan Transactions, each in the amounts and on the
terms set forth in the Loan Documents, Second Lien Loan Documents and ABL Loan
Documents, and all transactions contemplated by the Loan Transactions and
(C) approves the payment by the Borrower of all of the fees provided for in the
Fee Letters, the Engagement Letter, the Loan Documents, Second Lien Loan
Documents and ABL Loan Documents. Such orders shall be in full force and effect
and shall not have been vacated or reversed and shall not be stayed or subject
to a motion to stay and shall not have been amended or modified in any manner
that is adverse (as determined in good faith by the Administrative Agent and the
Joint Lead Arrangers) to the rights and interests of the Administrative Agent,
the Joint Lead Arrangers and any Lender and their respective Affiliates, in
their capacities as such, in any respect without written consent of each of the
Administrative Agent and the Joint Lead Arrangers. The Plan Effective Date shall
have occurred, or contemporaneous with the funding of the Loans shall occur, and
all conditions precedent thereto as set forth therein shall have been satisfied
or waived.

(q) The Administrative Agent shall have received evidence that all general
liability and property insurance required to be maintained pursuant to
Section 5.07 of this Agreement and Section 10 of the Security Agreement has been
obtained and is in effect and that the Administrative Agent has been named as
loss payee or additional insured, as appropriate, under each liability and
property insurance policy.

(r) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, in each case at least three (3) Business Days prior to the
Closing Date to the extent requested by the Administrative Agent ten
(10) Business Days prior to the Closing Date.

(s) The Administrative Agent shall have received any requested environmental
review reports that have been prepared within the three years prior to the
Closing Date to the extent previously prepared and in the possession or control
of the Borrower and to the extent the Borrower is permitted or entitled,
pursuant to the terms under which such report was prepared, to provide it to the
Administrative Agent.

 

68



--------------------------------------------------------------------------------

(t) All material governmental and third party approvals necessary in connection
with the Loan Documents and the Transactions shall have been obtained and shall
be in full force and effect.

(u) The Borrower shall be in compliance, as of the Closing Date and after giving
pro forma effect to the Transactions, with the minimum consolidated adjusted
EBITDA covenant set forth in Section 5.03(a) of the DIP Term Loan Credit
Agreement (as in effect on June 19, 2013 without giving effect to any future
amendments or modifications thereto) and the Administrative Agent shall have
received a certificate of the chief financial officer of the Borrower certifying
thereto.

(v) The UK Pension Settlement Agreement and the Order (I) Approving (A) the KPP
Global Settlement and (B) Procedures for the Assumption and Assignment of
Certain Contracts and (II) Authorizing the Debtors’ (A) Entry Into Agreements
With Respect to the Transfer of the Document Imaging and Personalized Imaging
Businesses and (B) Use, License and Lease of Property of the Estate in
Connection Therewith, dated June 21, 2013, as amended from time to time, shall
each be in full force and effect.

(w) (i) The Borrower and the Loans each shall have received a rating from
Moody’s and (ii) the Borrower shall have used commercially reasonable efforts to
receive a rating with respect to the Borrower and the Loans from S&P (it being
understood that the rating from S&P may not be obtained prior to the Closing
Date); provided, that, in each case, no specific rating level need be attained.

(x) Either (i) the Amended and Restated Settlement Agreement Eastman Business
Park, dated as of August 6, 2013, between the Borrower and the State of New York
in respect of environmental liabilities relating to the Eastman Business Park in
Rochester, New York (which includes, as a condition precedent to Kodak’s
obligations, that the United States shall have delivered a covenant not to sue
and contribution protection under applicable federal environmental law), and the
Order Approving and Authorizing the Debtors’ Entry into the Eastman Business
Park Settlement Agreement, entered August 19, 2013, shall each be in full force
and effect or (ii) the Administrative Agent shall have received reasonably
satisfactory evidence that the maximum aggregate projected cash cost estimated
by the Borrower as of the Closing Date for the Borrower and its Subsidiaries
with respect to such state or federal environmental liabilities over the ten
year period following the Closing Date is (i) an average of $2,500,000 or less
per year and (ii) $25,000,000 or less in the aggregate.

(y) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all
respects, if qualified by materiality) on and as of the Closing Date (unless a
representation or warranty is made as of a specific date or for a specified
period, in which case such representation or warranty shall be true and correct
in all material respects as of such specified date or for such specified
period).

(z) At the time of and immediately after giving effect to the Closing Date and
the Borrowings to be made on the Closing Date, no Default or Event of Default
shall have occurred and be continuing.

(aa) Clause (d) of the Real Estate Requirements shall have been satisfied with
respect to all Mortgaged Property set forth on Schedule 1.01(b).

 

69



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than contingent indemnification obligations not
then due and payable), the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender (through the Administrative
Agent) each of the following together with all supporting documentation as the
Administrative Agent may reasonably require:

(a) by April 30, 2014 for the fiscal year ended December 31, 2013, and for each
fiscal year thereafter as promptly as practicable and in no event later than
ninety (90) days after the end of each such fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year of the
Borrower and its consolidated Subsidiaries, setting forth in each case in
comparative form the figures for the previous fiscal year, accompanied by an
opinion of PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit or other material qualification or exception, except for any such
qualification or exception with respect to any indebtedness maturing within 364
days after the date of such financial statements) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) by December 15, 2013 for the Fiscal Quarter ended September 30, 2013, and
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each fiscal year of the Borrower thereafter, the consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of the Borrower and its consolidated Subsidiaries as of the end of
and for such Fiscal Quarter and then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (the financial
statements required to be delivered pursuant to Section 5.01(a) and this
Section 5.01(b), “Financial Statements”);

(c) concurrently with any delivery of Financial Statements, the related
consolidating financial statements (which may be in footnote form only)
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such Financial Statements;

(d) concurrently with (i) any delivery of Financial Statements, a certificate of
a Financial Officer certifying as to whether a Default or an Event of Default
has occurred during the period covered by the Financial Statements and is
continuing and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) any delivery of Financial Statements pursuant to
Section 5.01(a) (unless the Borrower has or will file an Annual Report or Form
10-K for such period), a certificate of a Financial Officer setting forth
reasonably detailed calculations demonstrating compliance with Section 6.13 and
stating whether any change in GAAP or in the application thereof has occurred
since the date of the Borrower’s audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate;

 

70



--------------------------------------------------------------------------------

(e) (x) concurrently with the delivery of Financial Statements pursuant to
Section 5.01(a), a certificate of a Financial Officer setting forth a reasonably
detailed calculation of Excess Cash Flow for the applicable fiscal year and
(y) concurrently with the delivery of Financial Statements pursuant to
Section 5.01(a) or (b), (i) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower and its
Restricted Subsidiaries with Section 6.15 as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, (1) a description
of any change in the jurisdiction of organization of any Loan Party, (2) a list
of any Intellectual Property (as defined in the Security Agreement) acquired by
any Loan Party and (3) a description of any new Restricted Subsidiary or
Unrestricted Subsidiary (including each Person that has been designated as a
Restricted Subsidiary or an Unrestricted Subsidiary) as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list, in each case since the date of the most recent report delivered pursuant
to this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);

(f) within ninety (90) days after the beginning of the fiscal year ended
December 31, 2013 of the Borrower and within sixty (60) days after the beginning
of each fiscal year thereafter of the Borrower, a reasonably detailed
consolidated budget of the Borrower and its consolidated Subsidiaries for such
fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow and availability forecast as of
the end of and for each Fiscal Month during such fiscal year and setting forth
the assumptions used for purposes of preparing such budget); it being understood
that the projections are made on the basis of the Borrower’s then current good
faith views and assumptions believed to be reasonable when made with respect to
future events, and assumptions that the Borrower believes to be reasonable as of
the date thereof and further being understood that projections, including the
projections, are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, inherently unreliable and that actual
performance may differ materially from the projections and no assurance is given
by the delivery of such projections or otherwise that the projections will be
realized;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
stockholders generally, as the case may be;

(h) within five Business Days after the same are sent, copies of all financial
and collateral reporting (including supporting information) provided by the
Borrower or its Restricted Subsidiaries to the lenders or agents under the ABL
Loan Documents or the Second Lien Loan Documents;

(i) promptly following the effectiveness thereof, copies of any amendment,
supplement, waiver or other modification with respect to any Second Lien Loan
Document or any ABL Loan Document; and

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing or any provision of the Loan Documents, in no
event shall Borrower or any of its Subsidiaries be required to provide any such
information (1) which constitutes non-financial trade secrets or non-financial
proprietary information, (2) in respect of which disclosure to any Agent or any
Lender (or their respective representatives or contractors) is prohibited by law
or

 

71



--------------------------------------------------------------------------------

contractual confidentiality obligation owed to a third party, which obligation
(x) was entered into in the ordinary course of business, (y) was entered into
for a bona fide purpose and (z) has a reasonable relationship as determined by
the Borrower in their reasonable discretion to the event, condition or other
matter that is the basis therefor or (3) is subject to attorney client or
similar privilege or constitutes attorney work-product.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b),
Section 5.01(d) or Section 5.01(g) (to the extent any such documents are
included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (1) on which such documents are posted, or
the Administrative Agent is provided a link thereto on the website address
listed on Schedule 5.01; (2) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or (3) on
which such documents are filed for public availability on the SEC’s Electronic
Data Gathering and Retrieval System; provided that, with respect to each of
clauses (1) through (3) above: (x) at the reasonable request of any Lender
(through the Administrative Agent), the Borrower shall deliver paper copies of
the documents requested by such Lender to the Administrative Agent for delivery
to such Lender, and (y) the Borrower shall notify the Administrative Agent and
each Lender (by telecopier or email) of the posting of any such documents and
provide to the Administrative Agent by email electronic versions (i.e., soft
copies) of such documents (which notice shall be deemed delivered upon filing
with the Securities and Exchange Commission). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents. Notwithstanding anything to the
contrary herein, the Borrower is required to deliver paper copies of the
certificates required by Section 5.01(d) to the Administrative Agent.

The Loan Parties hereby acknowledge that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties hereby agree that so long as any Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Loan Parties or their securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Lender”; and (z) the Administrative Agent shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Lender.”

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, neither Borrower nor any Subsidiary shall be required to provide the
Administrative Agent, any Lender or

 

72



--------------------------------------------------------------------------------

any other party hereto (or any of their advisors or consultants) with access to,
or details concerning, any facility or information to the extent that such
provision would, in the Borrower’s sole good faith judgment, result in a
violation of Applicable Law or regulation, including International Traffic in
Arms Regulations.

Section 5.02. Notices of Material Events.

(a) The Borrower will furnish to the Administrative Agent and each Lender
(through the Administrative Agent), promptly following obtaining knowledge
thereof, written notice of the following:

(i) the occurrence of any Default or Event of Default;

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

(iii) (A) as soon as possible upon becoming aware of the occurrence of any ERISA
Event or Foreign Plan Event, a written notice specifying the nature thereof,
what action the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the IRS, the Department of
Labor, the PBGC or any other governmental agency with respect thereto; and
(B) with reasonable promptness, upon Administrative Agent’s request, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Borrower or any Restricted Subsidiary, any of the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates with the
IRS with respect to each Pension Plan; (2) all notices received by the Borrower,
any of the Restricted Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and three
(3) copies of such other documents or governmental reports or filings relating
to any Plan or Pension Plan as Administrative Agent shall reasonably request;

(iv) promptly following receipt thereof, copies of (i) any documents described
in Section 101(f) of ERISA that the Borrower, any Restricted Subsidiary or any
ERISA Affiliate may request with respect to any Plan, and any documents
described in 101(k) or 101(l) of ERISA that the Borrower, any Restricted
Subsidiary or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided, that if the relevant Restricted Subsidiaries or ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Restricted Subsidiary or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

(v) except to the extent prohibited by the Pensions Act 2004, promptly and in
any event within 3 Business Days after a Responsible Officer of the Borrower or
Kodak Limited knows or has reason to know that (A) the UK Pension Scheme has
commenced winding up, (B) the UK Pensions Regulator has issued a warning notice
that it is considering issuing a financial support direction or contribution
notice to the Borrower or any of its Affiliates in relation to the UK Pension
Scheme or (C) the Borrower or any of its Affiliates which currently participates
in the UK Pension Scheme has ceased to participate and thus triggered a
liability on its cessation of participation, a statement of a Responsible
Officer of the Borrower (or, if applicable, cause to be furnished to the Lenders
a statement of a Responsible Officer of Kodak Limited) noting such event and the
action, if any, which is proposed to be taken with respect thereto;

 

73



--------------------------------------------------------------------------------

(vi) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect (other than in respect of developments the
subject matter of which is covered by subclauses (a)(ii)-(v)); and

(vii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Loan Party with respect to
the Plan of Reorganization or Plan Confirmation Order.

(b) Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent notice of the following changes within fifteen (15) days
after any change (i) in any Loan Party’s corporate, limited liability company or
partnership name, (ii) in the location of any Loan Party’s “location” (as
determined under Section 9-307 of the UCC), chief executive office or principal
place of business (including the establishment of any such new principal place
of business), (iii) in any Loan Party’s organizational structure or (iv) in any
Loan Party’s Federal Taxpayer Identification Number or state organizational
number. The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made, or are timely made
after such change, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral (free and clear of all Liens other than Liens permitted by
Section 6.02).

Section 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries (other than Immaterial Subsidiaries) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its (i) legal existence and (ii) rights, licenses, permits,
privileges, franchises and intellectual property rights used in the normal
conduct of its business, taken as a whole; except, in the case of (i) (other
than with respect to the Borrower) or (ii), (x) to the extent (1) that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (2) pursuant to any merger,
consolidation, liquidation or dissolution or Disposition permitted under
Section 6.03 or Section 6.05, or (y) neither the Borrower nor any Restricted
Subsidiary shall be required to preserve, renew or keep in full force and effect
any intellectual property rights if the Borrower or such Restricted Subsidiary
determines in its reasonable business judgment that the preservation, renewal or
keeping in full force and effect thereof is no longer desirable in the conduct
of the business of the Borrower or such Restricted Subsidiary, taken as a whole.

Section 5.05. Payment of Taxes. The Borrower will, and will cause each of the
Restricted Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises, before any penalty or fine accrues thereon; provided, that no such
Tax need be paid if (i) the failure to pay would not be reasonably expected to
have a Material Adverse Effect or (ii) it is being contested in good faith by
appropriate proceedings and as to which adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor.

Section 5.06. Maintenance of Properties. Except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, the Borrower will,
and will cause each of the Restricted Subsidiaries to, keep and maintain all
tangible property material to the conduct of the business of the Borrower and
the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted; provided
that the foregoing shall not prohibit any transactions permitted under
Section 6.05.

 

74



--------------------------------------------------------------------------------

Section 5.07. Insurance. (a) The Borrower will, and will cause each of the
Restricted Subsidiaries to: (i) maintain insurance (after giving effect to
self-insurance) with financially sound and reputable insurers on such of its
property and in at least such amounts and against at least such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations; (ii) maintain such other insurance as may be required by
law; and (iii) promptly following reasonable request by the Administrative
Agent, which request need not be made in writing, furnish the Administrative
Agent with certificates evidencing the insurance required by this paragraph. The
Loan Parties shall require all property, casualty and liability insurance
policies to be endorsed, which endorsement shall be reasonably satisfactory in
form and substance to the Administrative Agent, to name the Administrative Agent
for the benefit of the Lenders, as additional insured or loss payee, as
appropriate; provided that the Borrower shall only be required to use its
commercially reasonable efforts to obtain any notification endorsement. The
Borrower shall deliver to the Administrative Agent, within ten (10) Business
Days after the cancellation of any such policy of insurance, a certificate of
insurance for the replacement policy to the extent such insurance is required to
be replaced pursuant to this Section 5.07. In the event of the Borrower’s or any
other Loan Party’s failure to obtain or maintain the insurance required by this
paragraph, without waiving any Event of Default occasioned thereby, the
Administrative Agent shall have the right following thirty (30) days prior
notice to the Borrower to obtain the required coverage and invoice the Borrower
for the premium payments therefor.

(b) If at any time the area in which any owned Real Estate on which a Mortgage
has been granted is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency) with respect to which flood insurance has been made available
under any of the Flood Insurance Laws, the Borrower shall (A) maintain, with a
financially sound and reputable insurer, flood insurance (which may be in the
form of a blanket policy) in such total amount as is reasonably acceptable to
the Administrative Agent and otherwise sufficient to comply with applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws, and
(B) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent or (ii) a “Zone 1”
area, the Borrower shall obtain earthquake insurance in such total amount as is
reasonably required by the Administrative Agent (but in any event not to exceed
the replacement cost or fair market value of the property, as reasonably
estimated by the Borrower). All premiums on any of the insurance referred to in
this Section 5.07(b) shall be paid when due by the Borrower and, if requested by
the Administrative Agent, summaries of the policies shall be provided to the
Administrative Agent annually or as it may otherwise reasonably request. Without
limiting the rights of the Administrative Agent provided for above, if the
Borrower fails to obtain or maintain any insurance required under the Flood
Insurance Laws within thirty (30) days following written notice to the Borrower
(or such shorter period as required by Applicable Law), the Administrative Agent
may obtain it at the Borrower’s expense. By purchasing any of the insurance
referred to in this Section 5.07(b), the Administrative Agent shall not be
deemed to have waived any Default or Event of Default arising from the
Borrower’s failure to maintain such insurance or pay any such premiums in
respect thereof.

(c) The Borrower and the other Loan Parties acknowledge and agree that all
income, payments and proceeds of a physical damage property insurance claim
payable to them and relating to the Term Priority Collateral will be received by
the Borrower and the other Loan Parties as agent hereunder for the benefit of
the Lenders and, from and after the Cash Control Implementation Date, deposited
in an account subject to an Account Control Agreement in favor of the
Administrative Agent or the ABL Agent in accordance with the Security Agreement
and the Intercreditor Agreement. Unless an Event of Default has occurred and is
continuing, the Administrative Agent shall cause any insurance proceeds for
which it

 

75



--------------------------------------------------------------------------------

is loss payee for the benefit of the Secured Parties to be made available to the
Borrower as promptly as practicable after receipt thereof by the Administrative
Agent for application as required or otherwise permitted by the Loan Documents.

Section 5.08. Books and Records; Inspection and Audit Rights. The Borrower will
keep proper financial records in accordance with GAAP in all material respects.
The Borrower will, and will cause each of the Restricted Subsidiaries to, permit
any representatives designated by the Administrative Agent in consultation with
the Borrower, upon reasonable prior notice, no more than once in any period of
twelve (12) consecutive months commencing on or after the Closing Date (or on an
unlimited basis during the continuance of an Event of Default), to visit and
inspect its properties, to examine and make extracts from such records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all during normal business hours at times mutually agreed by the
Borrower and the Administrative Agent and in a commercially reasonable manner;
provided that in no event shall the requirements set forth in this Section 5.08
require the Borrower or any of its Restricted Subsidiaries to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Applicable Law or contractual confidentiality
obligation owed to a third party or (iii) in the reasonable determination of the
Borrower, is subject to attorney client or similar privilege or constitutes
attorney work-product; provided, further that the Borrower shall be given the
opportunity to be present at any meetings with its independent accountants.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no Loan Party shall be required to provide the Administrative Agent,
any Lender or any of their advisors or consultants with access to, or details
concerning, any facility, document or information to the extent that such
provision would, in such Loan Party’s reasonable judgment, result in a violation
of Applicable Law or regulation, including International Traffic in Arms
Regulations.

Section 5.09. Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of the Restricted Subsidiaries to, comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.10. Additional Subsidiaries. If (x) any additional Domestic Subsidiary
is formed or acquired after the Closing Date or if a Domestic Subsidiary that
was an Excluded Subsidiary no longer meets the applicable criteria to remain an
Excluded Subsidiary, or (y) if any additional Foreign Subsidiary that is not an
Immaterial Foreign Subsidiary is formed or acquired after the Closing Date or
any Foreign Subsidiary ceases to be an Immaterial Foreign Subsidiary, the
Borrower will promptly notify the Administrative Agent and the Lenders thereof
and (a) the Borrower will cause any such Subsidiary that is a Domestic
Subsidiary (other than an Excluded Subsidiary) (i) to become a party to the
Security Agreement in the manner provided therein and within thirty (30) days
(or such longer period as the Administrative Agent may consent to in its
reasonable discretion) after such Subsidiary is formed or acquired or no longer
qualifies as an Excluded Subsidiary, (ii) promptly to take such actions to
create, grant, establish, preserve and perfect the Liens on such Subsidiary’s
assets to the extent required under the Security Documents or as the
Administrative Agent or the Required Lenders shall reasonably request in
accordance with the Loan Documents and (iii) to deliver, if requested by the
Administrative Agent, a written opinion of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) to the Borrower or such
Subsidiary, as applicable, with respect to the matters described in clauses
(i) and (ii) hereof, in each case in form and substance reasonably satisfactory
to the Administrative Agent and (b) if any Equity Interests of any such
Subsidiary are owned directly by or on behalf of the Borrower or any Guarantor,
the Borrower will cause such Equity Interests to be pledged pursuant to the
Security Agreement within thirty (30) days for a Domestic Subsidiary and within
sixty (60) days for a Foreign

 

76



--------------------------------------------------------------------------------

Subsidiary (or, in each case, such longer period as the Administrative Agent may
consent to in its reasonable discretion) after such Subsidiary is formed or
acquired (provided that in no event shall more than sixty-five percent (65%) of
the total outstanding voting Equity Interests in any such Subsidiary that is a
Material First-Tier Foreign Subsidiary be required to be so pledged; provided
further, that no Foreign Subsidiary will be subject to local pledge perfection
if in the applicable foreign jurisdiction such Foreign Subsidiary would have to
consult a works council, or other similar entity, in order to perfect the
pledge); provided further, that the Agent may agree at the request of the
Borrower to exclude additional Foreign Subsidiaries from the pledge requirement
if the burden of providing such pledge to the Company outweighs the expected
benefit of the pledge to the Lenders.

Section 5.11. Further Assurances; Post-Closing Mortgages. (a) Subject to the
limitations set forth in the Loan Documents, the Borrower will, and will cause
each other Loan Party to, at the expense of the Loan Parties, promptly execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, intellectual property filings, termination statements,
fixture filings and other documents), which may be required under any Applicable
Law, or which the Administrative Agent or the Required Lenders may reasonably
request, to grant, preserve, protect or perfect the Liens created or intended to
be created by the Security Documents or the validity or priority of any such
Lien.

(b) The Borrower will deliver an executed Mortgage on, and satisfy the Real
Estate Requirements with respect to, all Real Estate owned in fee simple by a
Loan Party and acquired after the Closing Date that has an estimated fair market
value in excess of $15,000,000 and is located other than in the state of New
York, within ninety (90) days of such acquisition (or such later period as
agreed in writing by the Administrative Agent in its sole discretion), together
with all documents and instruments required under the law of the jurisdiction in
which such Mortgage is to be recorded to perfect the security interest of the
Administrative Agent in the Collateral free of any other pledges, security
interests or mortgages, except Liens expressly permitted hereunder.

(c) The Borrower will deliver an executed Mortgage on, and satisfy the Real
Estate Requirements with respect to, all Mortgaged Property listed on Schedule
1.01(b) within ninety (90) days of the Closing Date (or such later period as
agreed in writing by the Administrative Agent in its sole discretion), together
with all documents and instruments required under the law of the jurisdiction in
which such Mortgage is to be recorded to perfect the security interest of the
Administrative Agent in the Collateral free of any other pledges, security
interests or mortgages, except Liens expressly permitted hereunder.

Section 5.12. Cash Management. (a) Annexed hereto as Schedule 5.12(a)(i) is a
schedule of all DDAs that are maintained by the Loan Parties as of the Closing
Date, which schedule shall include, with respect to each depository as of the
Closing Date (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository. Attached hereto as Schedule 5.12(a)(ii) is a schedule of all lock
boxes that are maintained by the Loan Parties as of the Closing Date (the “Lock
Boxes”).

(b) As soon as practicable and in no event more than sixty (60) days following
the Closing Date (which period may be extended by the ABL Agent under the ABL
Agreement) (the “Cash Control Implementation Date”), the Loan Parties shall
enter into (i) an Account Control Agreement with the banks with which any Loan
Party maintains DDAs and securities accounts, with respect to each DDA and
securities account (other than any Excluded Accounts or Disbursement Accounts)
(collectively, the “Controlled DDA Accounts”) and (ii) a Lock Box Agreement with
the banks with which any Loan Party maintains a Lock Box, with respect to each
Lock Box (collectively, the “Controlled Lock Box Accounts”).

 

77



--------------------------------------------------------------------------------

(c) If, at any time from and after Cash Control Implementation Date, any cash or
cash equivalents owned by any Loan Party that constitutes Collateral are
deposited to any DDA, securities account or Lock Box Account, or held or
invested in any manner, other than in a Controlled Account (or a Disbursement
Account or an Excluded Account), the Administrative Agent (with the consent of
the ABL Agent) may require the applicable Loan Party to close such account and
have all funds therein transferred to a Controlled Account, and all future
deposits made to a Controlled Account (other than with respect to cash on
deposit in an Excluded Account or Disbursement Account).

(d) The Loan Parties may close DDAs or Controlled Accounts and/or open new DDAs
or Controlled Accounts, subject to the execution and delivery to the ABL Agent
and the Administrative Agent of appropriate Account Control Agreements or Lock
Box Agreements, as applicable, consistent with the provisions of this
Section 5.12 and otherwise reasonably satisfactory to the ABL Agent and the
Administrative Agent.

(e) The only Disbursement Accounts as of the Closing Date are as described in
Schedule 5.12(e).

Section 5.13. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) Unrestricted Subsidiaries, when taken together
with all Immaterial Subsidiaries, at the time of designation shall not have net
sales for any Fiscal Quarter or total assets as of the last day of any Fiscal
Quarter in an amount that is equal to or greater than 7.5% of the net sales or
total assets, as applicable, of the Borrower and its Restricted Subsidiaries
for, or as of the last day of, such Fiscal Quarter determined as of the date of
the most recent financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b), as the case may be; provided that if for any
subsequent Fiscal Quarter the conditions above would not be met if the Borrower
were designating such Subsidiary as an Unrestricted Subsidiary at such time, the
Borrower will promptly designate in writing to the Administrative Agent,
pursuant to this Section 5.13, the Subsidiaries which will cease to be
Unrestricted Subsidiaries in order to comply with the foregoing conditions and
(c) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Second Lien Facility or the ABL
Facility. The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower or the relevant Restricted Subsidiary
(as applicable) therein at the date of designation in an amount equal to the
fair market value of such Person’s (as applicable) investment therein and the
Investment resulting from such designation must otherwise be in compliance with
Section 6.04. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time. As of the date
hereof, there are no Unrestricted Subsidiaries.

Section 5.14. Benefit Plans Payments. The Borrower, the Restricted Subsidiaries
and all ERISA Affiliates shall make all required contributions to any Plans,
Pension Plans or Multiemployer Plans which, if not made, would reasonably be
expected to result in a Material Adverse Effect, unless such payment is being
contested pursuant to Section 5.05.

Section 5.15. Lender Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in one teleconference
with the Administrative Agent and the Lenders during each Fiscal Quarter (or,
for so long as an Event of Default is continuing, more frequent teleconferences
as the Administrative Agent may reasonably request) during normal business hours
at such time as may be mutually agreed to by the Borrower and the Administrative
Agent, which teleconference shall include a clearly demarcated portion suitable
for Public Lenders (it being understood and agreed that the appropriate ABL
Lenders and Second Lien Lenders may participate in any such teleconferences and
such participation shall satisfy the Borrower’s obligation in respect thereof
under the ABL Agreement or Second Lien Agreement, as applicable).

 

78



--------------------------------------------------------------------------------

Section 5.16. Environmental Matters. Without limitation of any other covenants,
rights or other obligations expressed elsewhere in this Agreement:

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries, to
take all reasonable actions required under Environmental Laws to (i) the extent
it has knowledge thereof, cure any violation of applicable Environmental Laws by
any Loan Party or its Restricted Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; (ii) make
an appropriate response to any claim, suit or proceeding against any Loan Party
or any of its Restricted Subsidiaries asserting any Environmental Liability (in
each case to the extent such Loan Party has knowledge of such claim, suit or
proceeding) and discharge any obligations it may have to any Person thereunder,
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (iii) implement any and all Remedial
Actions required to comply with Environmental Laws or that are legally required
by any Governmental Authority acting within its jurisdiction (following final
resolution of the Loan party’s or its Restricted Subsidiaries’ challenges or
appeals, if any, of the relevant Governmental Authority’s order or decision) or
that are otherwise necessary to maintain the value and marketability of its
owned or leased Real Estate for industrial usage, except where failure to
perform any such Remedial Action would not reasonably be expected to result in a
Material Adverse Effect.

(b) Promptly upon obtaining knowledge of the occurrence thereof, the Borrower
shall deliver to the Administrative Agent written notice describing in
reasonable detail (i) any Release that would reasonably be expected to require a
Remedial Action or give rise to Environmental Liability, in each case that would
reasonably be expected to result in a Material Adverse Effect, (ii) any Remedial
Action by any Loan Party, its Restricted Subsidiaries or any other Person in
response to the presence or Release of Hazardous Materials that would reasonably
be expected to result in Environmental Liability of any Loan Party or its
Restricted Subsidiaries that would be reasonably expected to result in a
Material Adverse Effect, (iii) any claim, demand, suit or proceeding (including
any request for information by a Governmental Authority) that would reasonably
be expected to result in Environmental Liability of any Loan Party or its
Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect, (iv) any Loan Party or its Restricted Subsidiaries’
discovery of any occurrence or condition at any of its owned or leased Real
Estate, or on any adjoining Real Estate, that would reasonably be expected to
cause such owned or leased Real Estate or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof or any lien in favor of any Governmental Authority to secure the
satisfaction of any liability under any Environmental Laws that, in each case,
would reasonably be expected to result in a Material Adverse Effect, (v) any
proposed acquisition of Equity Interests, assets or property by any Loan Party
or any of its Restricted Subsidiaries that would reasonably be expected to
expose any Loan Party or any of its Restricted Subsidiaries to, or result in,
Environmental Liability that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and (vi) any proposed action to
be taken by any Loan Party or any of its Restricted Subsidiaries to modify
current operations in a manner that would reasonably be expected to subject any
Loan Party or any of its Restricted Subsidiaries to additional obligations or
requirements under Environmental Laws that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.17. Maintenance of Ratings The Borrower shall use its commercially
reasonable efforts to maintain (x) a public rating of the Loans by S&P and
Moody’s and (y) a public corporate rating for the Borrower from S&P and a public
corporate family rating from Moody’s; provided that no specific rating shall be
required. The Borrower shall take all actions set forth on Schedule 5.18 within
the time period set forth thereon.

 

79



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than contingent indemnification obligations not
then due and owing), the Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or permit to exist any Indebtedness, except:

(i) Indebtedness constituting Obligations;

(ii) Indebtedness (A) evidenced by the Second Lien Loan Documents in an
aggregate principal amount not to exceed $275,000,000 at any time, (B) evidenced
by the ABL Loan Documents in an aggregate principal amount not to exceed
$250,000,000 at any time plus additional amounts not to exceed $25,000,000 at
any time constituting Protective Revolving Loans (as defined in the ABL
Agreement) and (C) in respect of letters of credit to the extent amounts have
been deposited in a Cash Collateral Account;

(iii) Indebtedness existing on the Closing Date and set forth in Schedule 6.01
and any Permitted Refinancing thereof;

(iv) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) Indebtedness of any Loan Party owing to any Subsidiary that is
not a Loan Party shall be subordinated in right of payment to the Obligations on
subordination terms reasonably satisfactory to the Administrative Agent and
(B) Indebtedness of any Subsidiary that is not a Loan Party owing to any Loan
Party shall be subject to Section 6.04(c);

(v) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04;

(vi) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings thereof
and any Permitted Refinancings of such Refinanced Indebtedness; provided that
(A) before and after giving effect to the incurrence of such Indebtedness, no
Default (to the knowledge of any Loan Party) or Event of Default shall have
occurred and be continuing, (B) such Indebtedness (other than any Permitted
Refinancings thereof or Permitted Refinancings of any such Refinanced
Indebtedness) is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (C) the aggregate
principal amount of Indebtedness incurred on or after the Closing Date and
permitted by clauses (vi), (vii) and (viii) of this Section 6.01 at any time
outstanding shall not exceed (x) the greater of (1) $20,000,000 and (2) 0.65% of
Total Assets during the twelve month period ending on the first anniversary of
the Closing Date, (y) the greater of (1) $40,000,000 and (2) 1.30% of Total
Assets during the twelve month period ending on the second anniversary of the
Closing Date and (z) the greater of (1) $60,000,000 and (2) 1.95% of Total
Assets thereafter;

 

80



--------------------------------------------------------------------------------

(vii) Indebtedness of the Borrower or any Restricted Subsidiary relating to
purchase money security interests (as defined in the New York Uniform Commercial
Code, as amended) and Permitted Refinancings thereof and any Permitted
Refinancings of such Refinanced Indebtedness; provided that (A) before and after
giving effect to the incurrence of such Indebtedness no Default or Event of
Default shall have occurred and be continuing, (B) such Indebtedness (other than
any Permitted Refinancings thereof or Permitted Refinancings of any such
Refinanced Indebtedness) is incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement and (C) the
aggregate principal amount of Indebtedness incurred on or after the Closing Date
and permitted by clauses (vi), (vii) and (viii) of this Section 6.01 at any time
outstanding shall not exceed (x) the greater of (1) $20,000,000 and (2) 0.65% of
Total Assets during the twelve month period ending on the first anniversary of
the Closing Date, (y) the greater of (1) $40,000,000 and (2) 1.30% of Total
Assets during the twelve month period ending on the second anniversary of the
Closing Date and (z) the greater of (1) $60,000,000 and (2) 1.95% of Total
Assets thereafter;

(viii) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition by the Borrower or any Restricted Subsidiary after the
Closing Date of real property and improvements thereto (but not inventory or
other personal property located therein) and Permitted Refinancings thereof and
any Permitted Refinancings of such Refinanced Indebtedness; provided that
(A) before and after giving effect to the incurrence of such Indebtedness no
Default (to the knowledge of any Loan Party) or Event of Default shall have
occurred and be continuing, (B) the terms of such Indebtedness are commercially
reasonable as determined by the Borrower, (C) the secured recourse to the
Borrower or any Restricted Subsidiary of such Indebtedness shall be limited to
the value of the real property and improvements financed by such Indebtedness
and (D) the aggregate principal amount of Indebtedness incurred on or after the
Closing Date and permitted by clauses (vi), (vii) and (viii) of this
Section 6.01 at any time outstanding shall not exceed (x) the greater of
(1) $20,000,000 and (2) 0.65% of Total Assets during the twelve month period
ending on the first anniversary of the Closing Date, (y) the greater of
(1) $40,000,000 and (2) 1.30% of Total Assets during the twelve month period
ending on the second anniversary of the Closing Date and (z) the greater of
(1) $60,000,000 and (2) 1.95% of Total Assets thereafter;

(ix) Investments permitted under Section 6.04(g) that constitute Indebtedness;

(x) without duplication of any other Indebtedness permitted hereunder,
liabilities for Leases of real property characterized as Indebtedness for
purposes of GAAP;

(xi) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of take-or-pay obligations contained in supply arrangements, in each
case incurred in the ordinary course of business;

(xii) Indebtedness arising pursuant to agreements in connection with any
Dispositions of any business, assets or Equity Interests of any Restricted
Subsidiary permitted under Section 6.05, any Permitted Acquisition or any other
permitted Investment hereof consisting of indemnification, earn-out obligations,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, bankers’ acceptances, accommodation guarantees, surety bonds or
performance bonds securing any obligations of the Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in any case incurred in
connection with such permitted Disposition,

 

81



--------------------------------------------------------------------------------

Permitted Acquisition or other permitted Investment (other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or capital stock of such Restricted Subsidiary for the purpose
of financing such acquisition) and any Permitted Refinancing thereof and any
Permitted Refinancings of any such Refinanced Indebtedness;

(xiii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business (provided, however, that such
Indebtedness is extinguished within ten (10) Business Days of the Borrower or
the applicable Restricted Subsidiary becoming aware of such Indebtedness) or
other cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, credit card processing,
overdraft protections and similar arrangements in the ordinary course of
business;

(xiv) Indebtedness arising in connection with endorsements of instruments for
deposit in the ordinary course of business;

(xv) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(xvi) Indebtedness in respect of Hedging Agreements designed to hedge against
the Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes;

(xvii) Indebtedness of any Restricted Subsidiary (A) assumed in connection with
any Permitted Acquisition, provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, and any Permitted Refinancing
thereof, or (B) incurred to finance a Permitted Acquisition and any Permitted
Refinancing thereof; provided that, in each case, (x) such Indebtedness and all
Indebtedness resulting from a Permitted Refinancing thereof is unsecured or the
Liens securing such Indebtedness are otherwise permitted and (y) other than in
connection with a Permitted Refinancing pursuant to this subclause (xvii), after
giving effect to the incurrence of such Indebtedness, the Secured Leverage
Ratio, determined on a Pro Forma Basis, as of the last day of the most recently
ended Measurement Period does not exceed 3.00 to 1.00;

(xviii) Indebtedness incurred by any Foreign Subsidiary for working capital or
general corporate purposes (including for acquisitions) which is not guaranteed,
or secured, by any assets of any Loan Party (other than the Equity Interests of
such Foreign Subsidiary that are not pledged to the Administrative Agent as
security for the Obligations) in an aggregate amount not to exceed $150,000,000
at any time outstanding;

(xix) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, supporting
obligations, bankers’ acceptances, performance bonds, surety bonds, statutory
bonds, export or import indemnities, customs and appeal bonds, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that no such Indebtedness is in respect of borrowed money;

 

82



--------------------------------------------------------------------------------

(xx) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business;

(xxi) Indebtedness representing deferred compensation or similar obligations to
employees or directors of the Borrower or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(xxii) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Borrower or any
direct or indirect parent of the Borrower permitted by Section 6.08; provided
the aggregate principal amount of such Indebtedness shall not exceed $10,000,000
at any time outstanding;

(xxiii) Indebtedness incurred by Kodak International Finance Limited, a company
organized and existing under the laws of England or any successor entity, in
connection with short term working capital needs in an aggregate amount not to
exceed $25,000,000 at any time outstanding;

(xxiv) unsecured Indebtedness consisting of Guarantees of amounts owing by
customers of the Borrower under equipment and vendor financing programs in an
aggregate amount, when combined with Investments pursuant to Section 6.04(r),
not to exceed at any time outstanding (w) $60,000,000 during the twelve month
period ending on the first anniversary of the Closing Date, (x) $70,000,000
during the twelve month period ending on the second anniversary of the Closing
Date, (y) the greater of (1) $75,000,000 and (2) 2.43% of Total Assets during
the twelve month period ending on the third anniversary of the Closing Date, and
(z) the greater of (1) $80,000,000 and (2) 2.59% of Total Assets thereafter;

(xxv) (A) other Secured Indebtedness so long as, immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness, the Secured
Leverage Ratio on a Pro Forma Basis is no greater than 2.50 to 1.00, and any
Permitted Refinancing thereof and (B) other unsecured Indebtedness so long as,
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, (x) the Secured Leverage Ratio on a Pro Forma Basis is no
greater than 2.50 to 1.00 and (y) the Total Leverage Ratio on a Pro Forma Basis
is no greater than 4.50 to 1.00, and any Permitted Refinancing thereof; provided
that for the purposes of calculating the Secured Leverage Ratio for this
Section 6.01(a)(xxv), any Indebtedness incurred pursuant to
Section 6.01(a)(xviii) shall be deemed Secured Indebtedness;

(xxvi) Indebtedness in connection with Permitted Receivables Financings in an
aggregate amount not to exceed $25,000,000 at any time outstanding;

(xxvii) Indebtedness in the form of one or more series of secured or unsecured
notes or unsecured loans issued in lieu of Incremental Term Loans (“Incremental
Equivalent Debt”); provided that (i) both before and after giving effect to the
incurrence of any Incremental Equivalent Debt, (A) no Default or Event of
Default shall have occurred and be continuing and (B) the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or in all respects, if qualified by
materiality) as of such date (unless a representation or warranty is made as of
a specific date or for a given period, in which case such representation or
warranty shall be true and correct in all material respects as of

 

83



--------------------------------------------------------------------------------

such specified date or for such given period, as applicable), (ii) such
Indebtedness (A) does not mature or have scheduled amortization payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and other
Obligations accrued and payable and termination of the Commitments), in each
case on or prior to the latest maturity date in effect with respect to the Loans
at the time such Indebtedness is incurred, (B) does not have a Weighted Average
Life to Maturity shorter than the remaining Weighted Average Life to Maturity of
then-existing Term Loans and (C) does not have terms that are more favorable
(taken as a whole) to the lenders providing such Indebtedness than those
contained herein (unless such terms are added for the benefit of the Lenders or
are only applicable the latest maturity date in effect with respect to the Loans
hereunder), (iii) no Incremental Equivalent Debt may be incurred unless the
Secured Leverage Ratio of the Borrower, computed on a Pro Forma Basis as of the
most recently computed Measurement Period ending on or prior to the making of
such Incremental Term Loan is no greater than 2.50:1.00, (iv) such Indebtedness
is incurred by the Borrower or any Guarantor and is not at any time guaranteed
by any Persons other than Loan Parties, (v) if such Indebtedness is secured by a
Lien on the Collateral, such Indebtedness shall be subject to the Intercreditor
Agreement or an intercreditor agreement in form and substance reasonably
acceptable to Administrative Agent, (vi) if such Indebtedness is subordinated to
the Obligations, the terms of such subordination shall be set forth in an
agreement in form and substance reasonably satisfactory to Administrative Agent
and (vii) the aggregate amount of such Incremental Equivalent Debt shall not
exceed an amount equal to (A) $50,000,000 minus (B) Indebtedness previously
incurred pursuant to Section 2.17 hereof; and

(xxviii) other Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed $100,000,000 (at any one time
outstanding).

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
issue any preferred stock or other preferred Equity Interests, other than
Qualified Preferred Stock; provided that the Borrower may issue Disqualified
Stock that is permitted pursuant to Section 6.01(a).

Section 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) (i) Liens created under the Loan Documents, (ii) subject to the
Intercreditor Agreement, Liens created under the Second Lien Loan Documents, and
(iii) subject to the Intercreditor Agreement, Liens created under the ABL Loan
Documents (including Liens relating to amounts on deposit in a Qualified Cash
Account or Cash Collateral Account);

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing as of the Closing Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary (other than proceeds thereof and
extensions or improvements to any such property) unless otherwise permitted
herein and (ii) such Lien shall secure only those obligations which it secures
on the Closing Date and extensions, refinancings, restructurings, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount equal to accrued interest and any fees, costs
and expenses incurred in connection therewith), the obligations thereunder or
the property or assets securing such obligations, in the case of each of
subclauses (i) and (ii) above other than to the extent such Lien constitutes a
Permitted Encumbrance;

 

84



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary (other than proceeds thereof and extensions or
improvements to any such property) unless otherwise permitted herein and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition and extensions, renewals, refinancings, restructurings and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent of any reasonable premiums, fees and expenses
incurred in connection with any such extensions, renewals and replacements);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary and accessions and improvements thereto;
provided that (i) such security interests secure Indebtedness permitted by
clause (vi) of Section 6.01(a), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary (other than proceeds thereof and extensions or improvements to any
such property) unless otherwise permitted hereunder;

(f) Liens of sellers of goods to any Loan Party arising under the provisions of
Applicable Law similar to Article 2 of the UCC in the ordinary course of
business, covering only goods;

(g) Liens that secure Indebtedness permitted by clauses (vii) or (viii) of
Section 6.01(a) on the assets being financed;

(h) any right, title and interest of a lessor under any lease entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased;

(i) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Restricted Subsidiary thereof on deposit with or in possession
of such bank;

(j) (i) deposits in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens in insurance policies and proceeds thereof
securing the financing of the premiums with respect thereto;

(k) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in respect of any Permitted Acquisition;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business and securing obligations (i) that are not
overdue by more than sixty (60) days, or (ii) (A) that are being contested in
good faith by appropriate proceedings, (B) the applicable Loan Party or
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation;

(m) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or equivalent statutes) on items in the course of collection,
(ii) attaching to commodity trading accounts or other commodity brokerage
amounts incurred in the ordinary course of business; provided

 

85



--------------------------------------------------------------------------------

that such Liens (A) attach only to such investments and the proceeds therefrom
and (B) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or Disposition of such investments and not any
obligation in connection with margin financing; and (iii) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry;

(n) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted hereunder, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted hereunder, in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

(o) with respect to the equity interests of any non-wholly owned Restricted
Subsidiary, non-wholly-owned Unrestricted Subsidiary or joint venture, any put
and call arrangements or restrictions on disposition related to such Equity
Interests set forth in the applicable organizational documents or any related
joint venture or similar agreement;

(p) Liens in the nature of the right of setoff in favor of counterparties to
contractual obligations with the Loan Parties in the ordinary course of
business;

(q) Liens arising out of conditional sale, title retention, consignment or other
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(r) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries securing such Person’s
obligations in respect of documentary letters of credit or bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(s) Liens on Collateral which secure Indebtedness permitted under
Section 6.01(a)(xxv); provided, that such Liens shall be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent;

(t) Liens over any assets of any Subsidiary that is not a Loan Party to the
extent required to provide collateral in respect of any appeal in good faith of
any tax litigation in an aggregate amount not to exceed the amount required to
be paid under local law to permit such appeal;

(u) Liens to secure obligations under treasury services agreements or to
implement cash pooling arrangements in the ordinary course of business;

(v) Liens on Cash and Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness, to the extent such
defeasance, discharge or redemption is otherwise permitted hereunder;

(w) Liens in favor of a Loan Party;

(x) Liens on assets of Foreign Subsidiaries (or on the shares of such Foreign
Subsidiaries to the extent not pledged as Collateral) securing Indebtedness of
Foreign Subsidiaries permitted under Section 6.01(a) in an aggregate amount not
to exceed $150,000,000 at any time outstanding;

(y) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto, the agreements governing the receivables included
in such Permitted Receivables Financings, the rights under any such agreements,
the proceeds thereof and the accounts into which such proceeds are paid (solely
to the extent of such proceeds); and

(z) other Liens securing obligations of any Restricted Subsidiary in an
aggregate amount not to exceed $35,000,000 at any time outstanding.

 

86



--------------------------------------------------------------------------------

Section 6.03. Fundamental Changes. (a) The Borrower will not, nor will it permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Specified Event of Default shall have occurred
and be continuing (i) any Person may merge into or consolidate or amalgamate
with the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person that is not a Loan Party may merge into or
consolidate or amalgamate with any Subsidiary in a transaction in which a
Subsidiary is the surviving corporation (and if any party to such merger,
consolidation or amalgamation is a Loan Party, becomes a Loan Party), (iii) any
Loan Party (other than the Borrower) may merge into or consolidate or amalgamate
with any other Loan Party (other than the Borrower), (iv) any Subsidiary of the
Borrower may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and the
Subsidiaries, taken as a whole, and is not materially disadvantageous to the
Lenders, (v) any Immaterial Subsidiary may liquidate or dissolve, (vi) Permitted
Acquisitions or any disposition permitted by Section 6.05 (other than clause
(f) thereof) may be consummated in the form of a merger, consolidation or
amalgamation, so long as, in the event of a Permitted Acquisition, a Loan Party
is the surviving Person or a Person that shall become a Loan Party immediately
after such merger, consolidation or amalgamation is the surviving Person;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04. and (v) any Subsidiary may merge, amalgamate or
consolidate with any other Person (other than the Borrower or any Subsidiary)
the purpose of which is to effect a transaction permitted pursuant to
Section 6.05.

(b) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to engage to any material extent in any business other than a
Related Business (except, in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financings).

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any other
Person that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests in or evidence of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of related
transactions) any assets of any other Person constituting a business unit (each,
an “Investment”), except:

(a) Cash and Cash Equivalents;

(b) Investments existing on the Closing Date and set forth on Schedule 6.04, as
extended, modified, renewed, replaced, refunded or refinanced at any time and
from time to time, so long as the principal amount thereof is not increased;

(c) (i) Investments by the Borrower or any Restricted Subsidiary in the Borrower
or any other Restricted Subsidiary and (ii) Investments in joint ventures and
Unrestricted Subsidiaries; provided that (x) any Investment constituting such
Equity Interests held by a Loan Party shall be pledged pursuant to, and to the
extent required by, the Security Agreement, (y) immediately before and after
giving effect

 

87



--------------------------------------------------------------------------------

to such Investment, no Default or Event of Default shall have occurred and be
continuing and (z) the aggregate amount of Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties and in joint ventures shall
not exceed $100,000,000 (provided that the aggregate amounts set forth in clause
(z) shall be calculated net of any returns, profits, distributions and similar
amounts received by any Loan Party from any Investments made by such Loan Party
in Restricted Subsidiaries that are not Loan Parties or joint ventures pursuant
to this clause (c) (which, in each case, shall not exceed the amount of such
Investment (valued at cost) at the time such Investment was made)); provided
further that to the extent funds are returned (in full or in part) to any Loan
Party which is making such Investment either from the party in which the
Investment was made or any other entity in connection with or related to the
transaction in which the Investment was made (even if not classified as return
on investment), only the initial Investment net of the amount so returned shall
be included for purposes of determining the amount of any limit on Investments
by Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and on Investments in joint ventures and Unrestricted Subsidiaries
permitted under Section 6.04(c) and the remainder of such Investment shall be
permitted;

(d) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Restricted Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (c) above;

(e) investments received in connection with the bankruptcy or reorganization of,
or in partial or full settlement of delinquent accounts, or accounts or disputes
with, customers, troubled account debtors and suppliers, or received in
compromise or resolution of litigation, arbitration, or commercial disputes;

(f) non-cash consideration received in connection with the Disposition of any
asset in compliance with Section 6.05;

(g) earn-outs and other customary post-Disposition obligations arising out of
permitted Dispositions;

(h) the Borrower or any Loan Party may acquire all or substantially all the
assets of a Person or line of business of such Person, business unit or
division, or not less than one hundred percent (100%) of the Equity Interests
(other than directors’ qualifying shares) of a Person (referred to herein as the
“Acquired Entity”); provided that (1) such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, the Borrower or any Subsidiary; (2) the Acquired Entity shall
engage in a Related Business in accordance with Section 6.03(b); (3) immediately
before and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and (4) at the time of such
transaction the Borrower shall comply, and shall cause the Acquired Entity to
comply, with the applicable provisions of Section 5.10 and the Security
Documents (any acquisition of an Acquired Entity meeting all the criteria of
this Section 6.04(h) being referred to herein as a “Permitted Acquisition”);

(i) loans or advances to officers, directors, consultants and employees of any
Loan Party (or any direct or indirect parent thereof) or any of the Restricted
Subsidiaries (i) for reasonable and customary relocation purposes made in the
ordinary course of business in accordance with the relocation policy of the
Borrower, (ii) in connection with such Person’s purchase of Equity Interests of
the Borrower or any direct or indirect parent thereof (provided that the amount
of such loans and advances shall be contributed to the Borrower in cash as
common equity), (iii) to permit the payment of Taxes by such Person with respect
to the Equity Interests described in clause (ii) and (iv) for any other purposes
not described in the foregoing clauses (i)-(iii); provided that the aggregate
principal amount under clauses (ii) through (iv) above shall not exceed
$10,000,000 outstanding in the aggregate;

 

88



--------------------------------------------------------------------------------

(j) Investments in connection with Hedging Agreements permitted by Section 6.07
or consisting of transactions permitted under Section 6.01(a)(xii);

(k) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower (or any direct or indirect parent of the
Borrower);

(l) Investments in (i) deposit accounts and securities account (x) opened in the
ordinary course of business, (y) holding only Cash and Cash Equivalents and
(z) subject to Account Control Agreements to the extent required by the Loan
Documents and (ii) Investments in deposit accounts and securities accounts at
credit unions or foreign banking institutions, in each case (x) opened in the
ordinary course of business and (y) subject to Account Control Agreements to the
extent required by the Loan Documents;

(m) (i) loans and advances made to distributors in the ordinary course and
(ii) deposits, prepayments and other credits to suppliers or service providers
made in the ordinary course of business;

(n) other Investments made after the Closing Date in an aggregate amount not to
exceed (i) (A) during the twelve month period ending on the first anniversary of
the Closing Date, an amount equal to the sum of $25,000,000, plus up to 50% of
the allotment available in the following fiscal year, (B) during the twelve
month period ending on the second anniversary of the Closing Date, an amount
equal to (1) the sum of $35,000,000, plus up to 50% of the allotment available
in the following fiscal year plus any unused amounts from prior fiscal years,
minus (2) any portion of the amount available in such fiscal year used in the
preceding fiscal year and (C) in any fiscal year thereafter an amount equal to
(1) the sum of $50,000,000, plus any unused amounts from prior fiscal years,
minus (2) any portion of the amount available in such fiscal year used in the
preceding fiscal year and (ii) in the aggregate, $150,000,000; provided that
immediately before and after giving effect to the making of any such Investment,
no Default or Event of Default shall have occurred and be continuing; and

(o) Investments arising as a result of Permitted Receivables Financings in an
aggregate amount not to exceed $25,000,000 at any time outstanding;

(p) accounts payable and other similar extension of credit to customers or
suppliers in the ordinary course of business;

(q) Investments in an aggregate amount in any fiscal year not to exceed
(together with the amount of any Restricted Payments made during such fiscal
year and on or prior to such date pursuant to Section 6.08(a)(iii) and
prepayments of Indebtedness made during such fiscal year and on or prior to such
date pursuant to Section 6.08(b)(iv)), the Retained Excess Cash Flow Amount;
provided that at the time of the making of any Indebtedness pursuant to this
clause (q), (i) both immediately before and after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing, (ii) making such Investment would not cause U.S. Liquidity to be
less than $100,000,000 after giving effect to such Investment and (iii) the full
amount of any ECF Prepayment due pursuant to Section 2.07(b)(iv) for such fiscal
year has been paid; and

(r) Investments resulting from the funding of amounts owing by customers of the
Borrower under equipment and vendor financing programs in an aggregate amount,
when combined with Indebtedness incurred pursuant to Section 6.04(a)(xxiv), not
to exceed at any time outstanding (w) $60,000,000 during the twelve month period
ending on the first anniversary of the Closing Date, (x) $70,000,000 during the
twelve month period ending on the second anniversary of the Closing Date,
(y) the greater of (1) $75,000,000 and (2) 2.43% of Total Assets during the
twelve month period ending on the third anniversary of the Closing Date, and
(z) the greater of (1) $80,000,000 and (2) 2.59% of Total Assets thereafter.

 

89



--------------------------------------------------------------------------------

Section 6.05. Asset Sales. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to Dispose of any asset, including any Equity Interest
owned by it, except:

(a) (i) Dispositions of inventory, used, worn-out, obsolete or surplus
equipment, or Cash and Cash Equivalents, in each case in the ordinary course of
business or (ii) the abandonment or other Disposition of intellectual property
that is, in the reasonable judgment of the Borrower, no longer economically
practical or commercially reasonable to maintain or useful in any material
respect in the conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in the ordinary course of business;

(b) Dispositions to the Borrower or a Restricted Subsidiary; provided that any
such sales, transfers or dispositions involving a Restricted Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) other Dispositions of assets for fair market value, provided that the
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of total consideration expected to be received for such sale, transfer or other
disposition in the form of Cash and Cash Equivalents (in each case, free and
clear of all Liens at the time received); provided that, the value of
(i) retained licenses, licenses back to the Borrower or its Restricted
Subsidiaries (as a licensee) and covenants not-to-sue with respect to software
or intellectual property that are incidental to such sale, transfer or other
Disposition and received in the ordinary course for such transactions and
(ii) the surrender, waiver, settlement, compromise or release of any claim
against the Borrower or any of its Restricted Subsidiaries in connection
therewith shall be excluded in determining whether 75% of the consideration
received is in the form of Cash and Cash Equivalents; provided that Designated
Non-Cash Consideration, together with Designated Non-Cash Consideration deemed
cash pursuant to the last proviso to Section 6.05, in an amount up to $5,000,000
in the aggregate shall be deemed cash for these purposes;

(d) (i) Leases, subleases, licenses or sublicenses of property (excluding sale
and leaseback transactions) and termination thereof by the Borrower or any
Restricted Subsidiary in the ordinary course of business or that do not
materially impair the operation of the Borrower’s or its Restricted
Subsidiaries’ business, (ii) Leases and subleases of real property located at
Eastman Business Park in Rochester, NY and (iii) sales of assets pursuant to
sale and leaseback transactions permitted by Section 6.06;

(e) mergers, consolidations, liquidations, amalgamations and dissolutions, in
each case in compliance with Section 6.03(a);

(f) Dispositions of Accounts in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy, workout
or similar proceedings;

(g) to the extent constituting a Disposition, the granting of Liens permitted as
Permitted Encumbrances and the making of investments permitted by Section 6.04
or the making of a Restricted Payment permitted by Section 6.08;

(h) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(i) transfers of property or assets subject to casualty or condemnation;

 

90



--------------------------------------------------------------------------------

(j) Dispositions set forth on Schedule 6.05;

(k) Dispositions of Investments in joint ventures (including non-wholly owned
Unrestricted Subsidiaries) to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

(l) the unwinding of any Hedging Agreement pursuant to its terms;

(m) Dispositions of Accounts that are owned by Foreign Subsidiaries (i) for fair
market value or (ii) subject to customary factoring or receivables financing
arrangements;

(n) Dispositions of claims that the Borrower or any Restricted Subsidiary may
maintain (i) in connection with the settlement of, or judgments in respect of
such claims or (ii) to the relevant insurance provider in connection with the
receipt of insurance proceeds related to any such claims; and

(o) non-exclusive licenses of intellectual property in the ordinary course of
business or in connection with a settlement of litigation,

provided that all Dispositions permitted hereby shall be made for fair value
(other than those permitted by clauses (a)(ii), (c), (e), (g) (i), (k), (l) and
(n) of this Section 6.05) and at least seventy-five percent (75%) consideration
consisting of Cash and Cash Equivalents (other than those permitted by clauses
(a)(ii), (b), (c) (to the extent otherwise permitted therein), (d), (e), (f),
(g), (h), (i), (j), (k), (n) and (o) of this Section 6.05); provided, that, the
value of (i) retained licenses, licenses back to the Borrower or its Restricted
Subsidiaries (as a licensee) and covenants not-to-sue with respect to software
or intellectual property that are incidental to such sale, transfer or other
Disposition and received in the ordinary course for such transactions and
(ii) the surrender, waiver, settlement, compromise or release of any claim
against the Borrower or any of its Restricted Subsidiaries in connection
therewith shall be excluded in determining whether 75% of the consideration
received is in the form of Cash and Cash Equivalents; provided further that at
the option of the Borrower, with respect to any Disposition, Designated Non-Cash
Consideration, together with Designated Non-Cash Consideration deemed cash
pursuant to Section 6.05(c), in an amount up to $5,000,000 in the aggregate
shall be deemed cash for these purposes.

Section 6.06. Sale and Leaseback Transactions. Except as otherwise set forth on
Schedule 6.06 and except for any such transactions involving Eastman Business
Park in Rochester, NY and the Borrower’s premises located at 343 State Street,
Rochester NY 14650, the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred
other than any such sale of real property by the Borrower or any of its
Restricted Subsidiary if such entity that sold such real property enters into a
short term lease of no longer then twelve (12) months pending relocation after
such sale, except for (a) any such sale of any fixed or capital asset is entered
into in the ordinary course of business and is made for cash consideration in an
amount not less fair market value of such fixed or capital asset, (b) the sale
and leaseback transaction is permitted by Section 6.05(d) and is consummated
within 90 days after such property is sold or transferred and (c) any Liens
arising in connection with the use of property permitted by Section 6.02(e);
provided that the aggregate market value of all property subject to such sale
and leaseback transactions shall not exceed $25,000,000 in the aggregate.

Section 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate interest rate, currency, commodities or energy exposure to which the
Borrower or any Restricted Subsidiary is exposed in the conduct of its business.

 

91



--------------------------------------------------------------------------------

Section 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Restricted Subsidiary to, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) the Borrower may make Restricted
Payments with respect to its Equity Interest payable solely in additional shares
of its Equity Interests, (ii) each Restricted Subsidiary may make Restricted
Payments to the holders of its Equity Interests ratably with respect to such
Equity Interests, (iii) Restricted Payments in an aggregate amount in any fiscal
year not to exceed (together with the amount of any Investments made during such
fiscal year and on or prior to such date pursuant to Section 6.04(q) and
prepayments of Indebtedness made during such fiscal year and on or prior to such
date pursuant to Section 6.08(b)(iv)), the Retained Excess Cash Flow Amount;
provided that at the time of the making of any Restricted Payments pursuant to
this clause (iii), (1) both immediately before and after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing, (2) after giving effect to the making of such Restricted Payment,
the Secured Leverage Ratio, determined on a Pro Forma Basis, as of the last day
of the most recently ended Measurement Period does not exceed 2.50 to 1.00,
(3) after giving pro forma effect to the making of such Restricted Payment, U.S.
Liquidity shall be greater than or equal to $100,000,000 and (4) the full amount
of any ECF Prepayments due pursuant to Section 2.07(b)(iv) shall have been made;
(iv) repurchases of Equity Interests (1) constituting fractional shares or
(2) deemed to occur upon exercise of stock options or warrants or other
securities convertible or exchangeable into Equity Interests if such Equity
Interests represent all or a portion of the exercise price of such options or
warrants; and (v) other Restricted Payments in an amount not to exceed in the
aggregate $5,000,000.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) in respect of principal of, or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of Subordinated
Indebtedness or any other Indebtedness for borrowed money of the Borrower or any
Restricted Subsidiary (other than the Loans, the Second Lien Loans, the ABL
Loans, Indebtedness of Foreign Subsidiaries, secured Indebtedness permitted by
Section 6.01(a)(vi) or (vii), any intercompany Indebtedness permitted hereunder
or Incremental Equivalent Debt or any Permitted Refinancing thereof; provided
that:

(i) the Loan Parties may make regularly scheduled repayments or redemptions of
Indebtedness permitted to be incurred under Section 6.01 (including payments of
principal and interest as and when due);

(ii) the Borrower or any Restricted Subsidiary may make payments and
distributions in respect of, and purchase, redeem, retire, acquire, cancel or
terminate any Indebtedness of the Borrower or any Restricted Subsidiary (x) by
the conversion of such Indebtedness to Equity Interests of the Borrower or
(y) with the issuance of common stock or Qualified Preferred Stock of the
Borrower or the proceeds of such issuance;

(iii) refinancings, replacements, extensions, renewals and refundings of such
Indebtedness subject to and in accordance with the terms of this Agreement shall
be permitted; and

(iv) prepayments in an aggregate amount in any fiscal year not to exceed
(together with the amount of any Investments made during such fiscal year and on
or prior to such date pursuant to Section 6.04(q) and Restricted Payments made
during such fiscal year and on or prior

 

92



--------------------------------------------------------------------------------

to such date pursuant to 1)a)i)(1)(a)(iii)) the Retained Excess Cash Flow Amount
shall be permitted; provided that at the time of the making of any such
prepayments pursuant to this clause (iv), (1) both immediately before and after
giving effect to such prepayment, no Default or Event of Default shall have
occurred and be continuing, (2) after giving effect to the making of such
prepayment, the Secured Leverage Ratio, determined on a Pro Forma Basis, as of
the last day of the most recently ended Measurement Period does not exceed 2.50
to 1.00, (3) after giving pro forma effect to the making of such prepayment,
U.S. Liquidity shall not be less than $100,000,000 and (4) the full amount of
any ECF Prepayments due pursuant to Section 2.07(b)(iv) have been paid.

Section 6.09. Transactions with Affiliates. The Borrower will not, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates if the fair market value of such transactions is in excess of
$5,000,000 in the aggregate, except (a) transactions at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties (it
being agreed that such condition may be satisfied by the Borrower’s or such
Restricted Subsidiary’s obtaining a “fairness” opinion from a nationally
recognized investment bank or accounting firm or other person reasonably
acceptable to the Administrative Agent but the Borrower or such Restricted
Subsidiary is not obligated to so obtain a “fairness” opinion), (b) transactions
between or among the Borrower and its Restricted Subsidiaries and not involving
any other Affiliate, (c) transactions, arrangements, fee reimbursements and
indemnities specifically and expressly permitted or required under the Plan of
Reorganization or this Agreement, (d) the consummation of the Transactions and
the Plan of Reorganization, (e) Restricted Payments and payments permitted under
Section 6.08, (f) employment and severance arrangements between the Borrower and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, (h) transactions pursuant to agreements in existence on
the Closing Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such an amendment is not materially adverse to the Lenders, (i) any
Permitted Receivables Financing; (j) transactions with a Person who was not an
Affiliate immediately before the consummation of such transaction that becomes
an Affiliate as a result of such transaction and (k) transactions entered into
in the ordinary course of business, including, but not limited to, transactions
with licensors, suppliers or other purchasers or sales of goods or services
(including any intellectual property).

Section 6.10. Restrictive Agreements. (a) Except as set forth in Schedule 6.10,
the Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, enter into or suffer to exist or become effective, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien securing Obligations or
any refinancing thereof upon any property or assets actually owned by it;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, Second Lien Loan Document or ABL Loan
Document, (ii) the foregoing shall not apply to customary provisions included in
licenses, contracts, leases, agreements and other instruments restricting
assignment and/or encumbrance, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or other assets pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary or other
assets that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured

 

93



--------------------------------------------------------------------------------

Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) the
foregoing shall not apply to customary provisions in Leases restricting the
assignment thereof, (vi) the foregoing shall not apply to agreements or
arrangements that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Subsidiary of the Borrower, so long as
such agreements or arrangements were not entered into solely in contemplation of
such Person becoming a Subsidiary of the Borrower, (vii) the foregoing shall not
apply to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture entered into in the ordinary course of business,
(viii) the foregoing shall not apply to customary provisions restricting
subletting, assignment or transfer of any Lease governing a leasehold interest
of the Borrower or any Restricted Subsidiary, (ix) the foregoing shall not apply
to restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (x) the
foregoing shall not apply to restrictions arising in connection with cash or
other deposits permitted hereunder and limited to such cash or deposit, (xi) the
foregoing shall not apply to restrictions regarding (1) the granting of
non-exclusive licenses and sublicenses, releases, immunities and covenants not
to sue by the Borrower or any of its Restricted Subsidiaries with respect to
intellectual property in the ordinary course of business or, using reasonable
business judgment, in connection with the settlement of any litigation,
threatened litigation or other dispute or (2) licenses, sublicenses, releases,
immunities and covenants not to sue granted in connection with intellectual
property acquired by the Borrower or any of its Restricted Subsidiaries to the
extent such restrictions exist prior to the acquisition thereof and are not
created in contemplation thereof, (xii) the foregoing shall not apply to
restrictions on cash earnest money deposits in favor of sellers in connection
with acquisitions not prohibited hereunder or deposits made in connection with
the defeasance, redemption or discharge of Indebtedness, (xiii) the foregoing
shall not apply to restrictions pursuant to any Indebtedness listed on Schedule
6.10 existing on the date hereof and any refinancing thereof permitted
hereunder; provided that the restrictions contained in any documents governing
any such refinancing shall not be more restrictive than those contained in this
Agreement, (xiv) the foregoing shall not apply to restrictions which are not
more restrictive (taken as a whole) than those contained in this Agreement or
contained in any documents governing any Indebtedness incurred after the Closing
Date in accordance with the provisions of this Agreement and (xv) the foregoing
shall not apply to any amendments, modifications, restatements or renewals of
the agreements, contracts or instruments referred to in clauses (i) through
(xiv) above; provided that such amendments, modifications, restatements, or
renewals, taken as a whole, are not materially more restrictive with respect to
such encumbrances or restrictions than those contained in such predecessor
agreements, contracts or instruments.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of the Borrower to (i) make Restricted Payments in respect
of any capital stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary of the
Borrower, (ii) make loans or advances to, or other Investments in, the Borrower
or any other Restricted Subsidiary of the Borrower or (iii) transfer any of its
assets to the Borrower or any other Restricted Subsidiary of the Borrower,
except for (a) customary restrictions and conditions contained in agreements
relating to the sale of assets pending such sale, provided such restrictions and
conditions apply only to the assets that are to be sold and such sale is
permitted hereunder, (b) restrictions set forth in the document governing the
Second Lien Loans, the ABL Loans and in the documents governing other existing
Indebtedness as set forth on Schedule 6.10, (c) restrictions contained in any
Permitted Receivables Document with respect to any Special Purpose Receivables
Subsidiary, (d) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (e) customary restrictions in agreements
representing Indebtedness permitted to be incurred hereunder of a Subsidiary of
the Borrower that is not a Loan Party.

 

94



--------------------------------------------------------------------------------

Section 6.11. Amendment of Material Documents. The Borrower will not, nor will
it permit any Restricted Subsidiary to amend, modify or waive any of (a) the
provisions of its certificate of incorporation, by-laws or other organizational
documents in a manner materially adverse to the Lenders, except to the extent
provided by Section 6.03, (b) the terms of the Second Lien Loans or the ABL
Loans; provided that with respect to any such Indebtedness, the Borrower and the
Restricted Subsidiaries shall have the right to amend, modify or waive terms to
the extent not prohibited by the Intercreditor Agreement or (c) the terms of any
Subordinated Indebtedness or any other Indebtedness (other than Indebtedness
described in clause (b) above); provided that with respect to any such
Indebtedness, the Borrower and the Restricted Subsidiaries shall have the right
to amend, modify or waive terms if such amendment, modification or waiver is not
materially adverse to the Lenders.

Section 6.12. Limitation on Change in Fiscal Year. The Borrower will not,
without the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), permit its fiscal year to end on a date other
than December 31 of each calendar year.

Section 6.13. Consolidated Capital Expenditures. The Borrower will not, nor will
it permit any Restricted Subsidiary to, make any Capital Expenditures, except
Capital Expenditures of the Borrower and its Restricted Subsidiaries in the
ordinary course of business not exceeding (a) $110,000,000 in the aggregate in
the fiscal year ended December 31, 2013 and (b) $85,000,000 in the aggregate in
any fiscal year thereafter; provided that (i) any such amount referred to above,
if not so expended in the fiscal year for which it is permitted, may be carried
over for expenditure in the next immediately succeeding fiscal year and
(ii) Capital Expenditures made pursuant to this Section during any fiscal year
shall be deemed made, first, in respect of amounts permitted for such fiscal
year as provided above and, second, in respect of amounts carried over from the
prior fiscal year pursuant to clause (i) above.

Section 6.14. Transactions Contemplated by the Plan of Reorganization.
Notwithstanding any other provision of this Agreement, including this Article 6,
the implementation of the transactions specifically provided for in the Plan of
Reorganization in accordance with the terms of the Plan of Reorganization,
including those transactions contemplated by and related to the UK Pension
Settlement Agreement (which for the avoidance of doubt shall include disposition
or sale and leaseback transactions set forth in the Plan of Reorganization
closing after the Plan Effective Date), shall be deemed to be permitted by this
Agreement so long as they are consummated in a manner not inconsistent with the
terms of this Agreement; provided, that, this Section 6.14 shall not apply to
any transactions consummated after the Plan Effective Date pursuant to
Section 5.4 (Other Restructuring Transactions) of the Plan of Reorganization.

Section 6.15. Financial Covenants (a) The Borrower will not permit U.S.
Liquidity to be less than $75,000,000 at any time from the Closing Date through
December 31, 2014.

(b) The Borrower will not permit the Secured Leverage Ratio as at the last day
of any period of four consecutive fiscal quarters of the Borrower ending with
any fiscal quarter set forth below to exceed the ratio set forth below opposite
such fiscal quarter:

 

Fiscal Quarter

   Secured
Leverage Ratio

December 31, 2014

   3.75 to 1.00

March 31, 2015

   3.75 to 1.00

June 30, 2015

   3.25 to 1.00

September 30, 2015

   3.25 to 1.00

December 31, 2015 and thereafter

   2.75 to 1.00

 

95



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.04 (with respect to the existence of the
Borrower) or 5.12(b) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which notice may be given at the
request of the Required Lenders);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure continues after the expiration of any applicable grace periods or
cure periods and such Material Indebtedness is, or is permitted to be,
accelerated such that all obligations thereunder shall become immediately due
and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of notice and/or the lapse of any applicable grace period) the holder
or holders of any Material Indebtedness or any trustee or agent on its

 

96



--------------------------------------------------------------------------------

or their behalf to cause any Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity in each case beyond the grace period, if any, provided
therein; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided further that, for the avoidance
of doubt, the conversion by any holder of convertible Indebtedness into Equity
Interests of the Borrower shall not constitute an Event of Default under this
clause (g);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for substantially all of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of authorizing any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its general inability or fail generally, to pay its debts as they become
due;

(k) except as set forth on Schedule 7.01(k) (but solely to the extent that
neither the Borrower nor any of its Material Subsidiaries (excluding
Subsidiaries which would be permitted, at all times while the applicable
judgment remains outstanding, to be designated as Immaterial Subsidiaries or
Immaterial Foreign Subsidiaries, without regard for if such designation has been
made) has any obligation with respect to judgments relating to items listed on
Schedule 7.01(k)), one or more judgments for the payment of money of a liability
or debt in an aggregate amount in excess of $25,000,000 (or its equivalent) in
excess of amounts covered by insurance shall be rendered against the Borrower,
any Restricted Subsidiary or any combination thereof (including pursuant to a
ruling that any claim previously found by the Bankruptcy Court to be subject to
discharge is found, by subsequent order, to remain an ongoing liability of the
Borrower or any Restricted Subsidiary) and the same shall remain undischarged
for a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment;

(l) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; or (iv) the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; and in each case in clauses
(i) through (iv) above, such event or condition, together with all other such
events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to result in a Material Adverse Effect;

 

97



--------------------------------------------------------------------------------

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except as expressly permitted hereunder or
thereunder; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document or any Lien granted under
any Security Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or any Lien granted
under any Loan Document, except, in each case, (i) in accordance with the terms
of the Loan Documents (ii) to the extent that any absence of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Documents or to file Uniform Commercial Code
continuation statements and (iii) with respect to any Lien purported to be
created on Collateral consisting of Real Estate that ceases to be a valid and
perfected Lien on any material portion of such Collateral, to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage;

(n) a Change in Control shall occur;

(o) any Loan Document shall not be in full force and effect (other than in
accordance with its terms); or

(p) the subordination provisions set forth in any Subordinated Indebtedness that
is Material Indebtedness shall, in whole or in material part, cease to be, or
shall be asserted by any Loan Party not to be, effective or legally valid,
binding and enforceable against the holders of such Subordinated Indebtedness.

Section 7.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, may (and at the direction of the Required Lenders, shall)
proceed to protect, enforce and exercise all rights and remedies of the Credit
Parties under this Agreement, any of the other Loan Documents or Applicable Law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties.

(c) No remedy herein is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of Applicable Law.

 

98



--------------------------------------------------------------------------------

Section 7.03. Application of Funds. After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent reimbursable under the Loan
Documents and amounts payable under Article II payable to the Administrative
Agent), each in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders, ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and fees, ratably among the Lenders in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to payment of all other Obligations (including the cash collateralization
of unliquidated indemnification obligations) to the Credit Parties, their
Affiliates and the Related Parties of the foregoing; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Loan Parties or as otherwise required by Applicable Law or the
Intercreditor Agreement.

ARTICLE VIII

THE AGENTS

Section 8.01. Appointment and Administration by Administrative Agent. Each
Lender hereby irrevocably designates JPMorgan Chase Bank as Administrative Agent
under this Agreement and the other Loan Documents. The general administration of
the Loan Documents shall be by the Administrative Agent. The Lenders each hereby
(a) irrevocably authorizes the Administrative Agent (i) to enter into the Loan
Documents to which it is a party, and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (b) agrees and consents to all of the provisions of the
Security Documents and the Intercreditor Agreement. All Collateral shall be held
or administered by the Administrative Agent (or its duly-appointed agent) for
its own benefit and for the ratable benefit of the other Credit Parties in their
capacity as such and no Credit Party (other than the Administrative Agent) shall
be required to execute any Security Documents as a party thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

Section 8.02. Appointment of Administrative Agent. Each Lender hereby
irrevocably designates JPMorgan Chase Bank as Administrative Agent under this
Agreement and the other Loan Documents. The Lenders each hereby (a) irrevocably
authorizes the Administrative Agent (i) to enter into

 

99



--------------------------------------------------------------------------------

the Loan Documents to which it is a party, and (ii) at its discretion, to take
or refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (b) agrees and consents to all of the provisions of the
Security Documents and the Intercreditor Agreement. The Administrative Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the other Loan Documents, nor shall it have any fiduciary relationship with
any other Credit Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.

Section 8.03. Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Lenders, action shall be taken by the Administrative Agent, for and on
behalf or for the benefit of all Credit Parties upon the direction of the
requisite percentage of Lenders, and any such action shall be binding on all
Credit Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of Section 9.02.

Section 8.04. Liability of Agents. (a) The Agents, when acting on behalf of the
Credit Parties, may execute any of their respective duties under this Agreement
by or through any of its officers, agents and employees, and no Agent nor its
respective directors, officers, agents or employees shall be liable to any other
Credit Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Credit Party for the consequences of any oversight or
error of judgment, or for any loss, except to the extent of any liability
imposed by law by reason of such Agent’s own gross negligence, bad faith or
willful misconduct. No Agent or its respective directors, officers, agents and
employees shall in any event be liable to any other Credit Party for any action
taken or omitted to be taken by it pursuant to instructions received by it from
the requisite percentage of Lenders, or in reliance upon the advice of counsel
selected by it. Without limiting the foregoing, no Agent or any of its
respective directors, officers, employees, or agents shall be: (i) responsible
to any other Credit Party for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any other Loan Document or any
related agreement, document or order; (ii) required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents; (iii) responsible to any other Credit Party for the state or
condition of any properties of the Loan Parties or any other obligor hereunder
constituting Collateral for the Obligations or any information contained in the
books or records of the Loan Parties; (iv) responsible to any other Credit Party
for the validity, enforceability, collectability, effectiveness or genuineness
of this Agreement or any other Loan Document or any other certificate, document
or instrument furnished in connection therewith; or (v) responsible to any other
Credit Party for the validity, priority or perfection of any Lien securing or
purporting to secure the Obligations or for the value or sufficiency of any of
the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

 

100



--------------------------------------------------------------------------------

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them in good faith to be genuine and correct and to have
been signed, sent or made by the proper person or persons, and upon the advice
and statements of legal counsel (including, without, limitation, counsel to the
Loan Parties), independent accountants and other experts selected by any Loan
Party or any Credit Party. The Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the requisite
percentage of the Lenders as it deems appropriate or they shall first be
indemnified to its satisfaction by the other Credit Parties against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.

Section 8.05. Notice of Default. The Agents shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has actual knowledge of the same or has received notice from a Credit
Party or Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that an Agent obtains such actual knowledge or receives such a notice,
such Agent shall give prompt notice thereof to each of the other Credit Parties.
Upon and during the occurrence of an Event of Default, the Administrative Agent
shall (subject to the provisions of Section 9.02) take such action with respect
to such Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Administrative Agent shall have received such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such Event
of Default as it shall deem advisable in the best interest of the Credit
Parties. In no event shall the Administrative Agent be required to comply with
any such directions to the extent that the Administrative Agent believes that
its compliance with such directions would be unlawful.

Section 8.06. Credit Decisions. Each Credit Party (other than the Agents)
acknowledges that it has, independently and without reliance upon the Agents or
any other Credit Party, and based on the financial statements prepared by the
Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Credit Party (other than the Agents) also acknowledges that
it will, independently and without reliance upon the Agents or any other Credit
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in determining whether or
not conditions precedent to closing any Loan hereunder have been satisfied and
in taking or not taking any action under this Agreement and the other Loan
Documents.

Section 8.07. Reimbursement and Indemnification. Each Credit Party (other than
the Agents in such capacity) agrees to (a) reimburse the Agents and their
Affiliates for such Credit Party’s Applicable Percentage of (i) any expenses and
fees incurred by any Agent for the benefit of Credit Parties under this
Agreement and any of the other Loan Documents, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Credit Parties, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (ii) any expenses
of any Agent incurred for the benefit of the Credit Parties that the Loan
Parties have agreed to reimburse pursuant to this Agreement or any other Loan
Document and have failed to so reimburse and (b) indemnify and hold harmless
each Agent and any of its Affiliates, directors, officers, employees, or agents,
on demand, in the amount of such Credit Party’s Applicable Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any Credit Party in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by it or any of
them under this Agreement or any of the

 

101



--------------------------------------------------------------------------------

other Loan Documents to the extent not reimbursed by the Loan Parties, including
costs of any suit initiated by any Agent against any Credit Party (except such
as shall have been determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Credit Party in its
capacity as such. The provisions of this Section 8.07 shall survive the
repayment of the Obligations and the termination of the Commitments.

Section 8.08. Rights of Agents. It is understood and agreed that the Agents
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as their rights and powers under other agreements and instruments to
which they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents. Each Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
commercial or investment banking, trust, advisory or other business with the
Loan Parties and their Affiliates as if it were not an Agent hereunder.

Section 8.09. Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in
Section 9.04.

Section 8.10. Successor Agents. Any Agent may resign at any time by giving
thirty (30) Business Days’ prior written notice thereof to the other Credit
Parties and the Borrower. Upon any such resignation of an Agent, the Required
Lenders shall have the right to appoint a successor Agent, which, so long as
there is no Event of Default continuing, shall be reasonably satisfactory to the
Borrower (whose consent in any event shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders and/or none shall have accepted such appointment within thirty
(30) Business Days after the retiring Agent’s giving of notice of resignation,
the retiring Agent may, on behalf of the other Credit Parties, appoint a
successor Agent which shall be a Person capable of complying with all of the
duties of such Agent hereunder (in the opinion of the retiring Agent and as
certified to the other Credit Parties in writing by such successor Agent) which,
so long as there is no Event of Default continuing, shall be reasonably
satisfactory to the Borrower (whose consent shall not in any event be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement.

After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII and Section 9.03 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement.

Section 8.11. Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of any Agent) authorized to act
for, any other Lender.

Section 8.12. Reports and Financial Statements. By signing this Agreement, each
Lender:

 

  (1) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Borrower hereunder (including those described in
Sections 5.01(a) through (d) hereof) and all examinations and appraisals of the
Collateral received by the Administrative Agent (collectively, the “Reports”);

 

102



--------------------------------------------------------------------------------

  (2) expressly agrees and acknowledges that the Administrative Agent (i) makes
no representation or warranty as to the accuracy of the Reports, and (ii) shall
not be liable for any information contained in any Report;

 

  (3) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

  (4) agrees to keep all Reports and other Information confidential in
accordance with Section 9.12; and

 

  (5) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Borrowings that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Loan or Loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 8.13. Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other Applicable Law of the United States of America can be perfected
only by possession or control. Should any Lender (other than an Agent) obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

Section 8.14. Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Administrative Agent to and the Administrative Agent shall,

(i) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations not then due and owing), (ii) that is sold or otherwise Disposed or
to be sold or Disposed of (in each case, other than to the Borrower or any
Restricted Subsidiary) as part of or in connection with any sale or Disposition
permitted under the Loan Documents or (iii) if approved, authorized or ratified
in writing in accordance with Section 9.02;

(ii) release any Loan Party from its obligations under the Loan Documents if
such Person (i) ceases to be a Subsidiary or (ii) becomes an Unrestricted
Subsidiary, in each case, as a result of a transaction or designation permitted
hereunder; provided that no such release shall

 

103



--------------------------------------------------------------------------------

occur with respect to an entity that becomes an Unrestricted Subsidiary if such
Loan Party continues to be a guarantor in respect of the Second Lien Facility or
the ABL Facility unless and until each guarantor is (or is being simultaneously)
released from its guarantee with respect to the Second Lien Facility and the ABL
Facility;

(iii) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(e) or 6.02(g) or clause (g), (i),
(j) or (k) of the definition of Permitted Encumbrances;

(iv) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document on any assets that are excluded from the
Collateral; and

(v) enter into or amend an intercreditor agreement with the collateral agent or
other representatives of the holders of Indebtedness that is permitted to be
secured by a Lien on the Collateral.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority, as applicable, to
release or subordinate its interest in particular types or items of property, or
to release any Loan Party from its obligations under the Loan Documents pursuant
to this Section 8.14. In each case as specified in this Section 8.14, the
Administrative Agent will, at the Loan Parties’ expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Loan Party from its obligations under
the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 8.14.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Hedging Agreement) take such actions as shall be reasonably requested by the
Borrower as necessary or desirable to release, or document the release, by the
Administrative Agent, of the security interest in any Collateral being sold,
disposed of or transferred in a transaction permitted by the Loan Documents, in
each case to a person other than the Borrower and its Subsidiaries, and to
release any guarantee obligations under any Loan Documents of any person being
sold, disposed of or transferred to a person other than the Borrower or its
Subsidiaries, or no longer required to provide a guaranty hereunder to the
extent necessary to permit consummation of such sales or dispositions of assets
in accordance with the Loan Documents.

Section 8.15. Syndication Agents; Documentation Agents. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, no Person who
is or becomes a “syndication agent” or a “documentation agent” shall have any
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.

Section 8.16. Parallel Debt for the Purpose of Creating Dutch Security Rights.
For the purpose of ensuring and preserving the validity and continuity of the
security rights to be granted pursuant to Security Documents that are governed
by the laws of The Netherlands (including, but not limited to, a Dutch notarial
deed of pledge relating to shares in the share capital of Eastman Kodak Holdings
B.V.), the parties hereto agree as follows:

(a) The Borrower hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent, as creditor in its own right and acting on its own behalf,
and not as agent or

 

104



--------------------------------------------------------------------------------

representative of any other person, amounts equal to and in the currency of the
amounts payable by the Borrower to the Lenders in respect of the Obligations of
the Borrower (other than under the Parallel Debt (as defined hereafter)) from
time to time as and when such amounts fall due for payment (the “Parallel
Debt”).

(b) Each of the parties hereto acknowledges that:

(i) the Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from the Borrower; and

(ii) the Parallel Debt constitutes an undertaking, obligation and liability of
the Borrower to the Administrative Agent which is transferable, separate and
independent from, and without prejudice to, the Obligations of the Borrower,

it being understood that the amounts owed by the Borrower to the Administrative
Agent under this Agreement shall at any time never exceed the aggregate of the
amounts owed by the Borrower to the Lenders under the Obligations of the
Borrower at any such time.

(c) The Parallel Debt will become due and payable as and to the extent one or
more of the Obligations of the Borrower becomes due and payable, without any
further notice being required.

(d) To the extent the Administrative Agent irrevocably received any amount in
payment of the Parallel Debt (the “Received Amount”), the Obligations of the
Borrower shall be reduced by an aggregate amount equal to the Received Amount as
if the Received Amount was received as a payment of such Obligations.

Section 8.17. Certain Matters Relating to German Law

In relation to the German Security Agreements the following additional
provisions shall apply:

(a) The Administrative Agent, with respect to the part of the Collateral secured
pursuant to the German Security Agreements or any other Collateral created under
German law (“German Collateral”), shall:

(i) hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties;

(ii) hold, administer, and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Administrative Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.

(b) With respect to the German Collateral, each Secured Party hereby authorizes
and grants a power of attorney (Vollmacht) to the Administrative Agent (whether
or not by or through employees or agents) to:

(i) to accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured Party
in connection with the German Security Agreements and to agree to and execute on
its behalf as its representative (Stellvertreter)

 

105



--------------------------------------------------------------------------------

any amendments and/or alterations to any German Security Agreements or any other
agreement related to such German Collateral which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security;

(ii) execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Security Agreements or any other agreement related to
such German Collateral;

(iii) realise such Collateral in accordance with the German Security Agreements
or any other agreement securing such German Collateral;

(iv) make, receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Security Agreements or any other
agreement securing the German Collateral;

(v) take such action on its behalf as may from time to time be authorized under
or in accordance with the German Security Agreements; and

(vi) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Security Agreements together with such powers and discretions as are reasonably
incidental thereto.

(c) Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Security Document, the relationship of the Secured Parties to the
Administrative Agent shall be construed as one of principal and agent but, to
the extent permissible under the laws of Germany, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.

(d) Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Administrative Agent on such person’s behalf (including
for the avoidance of doubt the declarations made by the Administrative Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf and for the
benefit of each Secured Party as future pledgee1 or otherwise).

(e) For the purpose of performing its rights and obligations as Administrative
Agent and to make use of any authorization granted under the German Security
Agreements, each Secured Party hereby authorizes the Administrative Agent to act
as its agent (Stellvertreter), and releases the Administrative Agent from any
restrictions on representing several persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch). The Administrative Agent has the
power to grant sub-power of attorney, including the release from the
restrictions of section 181 of the German Civil Code.

 

1  S. gesonderten Abschnitt V. dazu

 

106



--------------------------------------------------------------------------------

Section 8.18. German Parallel Debt

(a) The Borrower hereby irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance) to pay to the Administrative Agent
amounts equal to any amounts owing from time to time by the Borrower to any
Secured Party under this Agreement and any other Loan Document pursuant to any
Obligations as and when those amounts are due under any Loan Document (such
payment undertakings under this Section 8.18 and the obligations and liabilities
resulting therefrom being the “Parallel Debt”).

(b) The Administrative Agent shall have its own independent right to demand
payment of the Parallel Debt by the Borrower. The Borrower and the
Administrative Agent acknowledge that the obligations of the Borrower under
Section 8.18 are several, separate and independent (selbständiges
Schuldanerkenntnis) from, and shall not in any way limit or affect, the
corresponding obligations of the Borrower to any Secured Party under this
Agreement or any other Loan Document (the “Corresponding Debt”) nor shall the
amounts for which the Borrower is liable under Section 8.18 (German Parallel
Debt) be limited or affected in any way by its Corresponding Debt provided that:

(i) the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);

(ii) the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;

(iii) the amount of the Parallel Debt shall at all times be equal to the amount
of the Corresponding Debt; and

(iv) for the avoidance of doubt, the Parallel Debt will become due and payable
at the same time when the Corresponding Debt becomes due and payable.

(c) The security granted under any German Security Agreement with respect to the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.

(d) Without limiting or affecting the Administrative Agent’s rights against the
Borrower (whether under this Agreement or any other Loan Document), the Borrower
acknowledges that:

(i) Nothing in this Agreement shall impose any obligation on the Administrative
Agent to advance any sum to the Borrower or otherwise under any Loan Document;
and

(ii) for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.

(e) The parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the Obligations.

(f) The Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Lenders under any of the other Loan Documents, be it by virtue of assignment,
novation or otherwise.

(g) All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with this Agreement.

 

107



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, e-mailed or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, to it at:

c/o Eastman Kodak Company

343 State Street

Rochester, New York 14650

Attention: General Counsel

Tel: 585-724-4000

Fax: 585-724-9549

E-mail: patrick.sheller@kodak.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10005

Attention: S. Neal McKnight

E-mail: mcknight@sullcrom.com

(ii) if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107

Attn: Dimple Patel

Phone: 302-634-4154

Fax: 302-634-3301

Email: dimple.x.patel@jpmchase.com

with copies to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179

Attn: Sandeep Parihar

E-mail: sandeep.s.parihar@jpmorgan.com

Phone: 212-270-5631; and

(iii) if to a Lender, to it at its mail or e-mail address (or telecopy number)
set forth in its Administrative Questionnaire.

Any e-mail notice to the Administrative Agent shall be in “pdf” format. Any
party hereto may change its address, e-mail address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

108



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party (or its Related Parties); provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person, nor shall any Loan Party have any liability to any Agent Party,
any Lender or any other Person, for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages); provided further
that this clause (c) shall not limit the indemnity obligations of the Borrower
or any Subsidiary to the extent otherwise set forth in Section 9.03.

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the

 

109



--------------------------------------------------------------------------------

generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent that
is a party thereto and the Loan Party or Loan Parties that are parties thereto,
in each case with the consent of the Required Lenders (other than an amendment
or modification (x) to correct, amend, cure any ambiguity, inconsistency, defect
or correct any typographical error or other manifest error in this Agreement or
any other Loan Document, (y) to comply with Applicable Law or advice of local
counsel in respect of a Security Document or (z) to cause a Security Document to
be consistent with this Agreement and the other Loan Documents, which may be
amended or modified by the agreement of the Borrower and the Administrative
Agent); provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender whose principal amount of its Loan or rate of interest or fees
payable would be reduced (it being understood and agreed that waivers of any
Defaults, Events of Defaults or additional interest payable during the
continuation of an Event of Default shall not be deemed to be a reduction in the
rate of interest or any fees payable hereunder),

(iii) postpone the scheduled date of payment of the principal amount of any Loan
under Section 2.06 or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender whose payment would be so postponed, reduced, waived or
excused or each Lender with Commitments for which the scheduled date of
expiration would be postponed, as applicable,

(iv) amend or modify Section 2.14(b), 2.14(c) or 7.03, without the written
consent of each Lender,

(v) amend or modify any of the provisions of this Section or reduce the
percentage set forth in (x) the definition of “Required Lenders” or (y) any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender,

(vi) release all or substantially all of the Guarantors from their Guarantees
under the Security Agreement, or limit the liability of all or substantially all
of the Guarantors in respect of their Guarantees under the Security Agreement,
in each case without the written consent of each Lender, or

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents (except with respect to sales or transfers of, and other
transactions relating to, Collateral permitted pursuant to the Loan Documents as
of the Closing Date), without the written consent of each Lender;

 

110



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent without the prior written
consent of the Administrative Agent, as the case may be. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.02
and any consent by any Lender pursuant to this Section 9.02 shall bind any
successor or assignee of such Lender.

(c) If any Lender refuses to consent to any amendment or modification to or
waiver of any Loan Document requested by the Borrower that requires the consent
of all Lenders or all affected Lenders in accordance with this Section 9.02, and
such amendment, modification or waiver is consented to by the Required Lenders
(a “Non-Consenting Lender”), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts).

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to pay
(i) all reasonable and documented out-of-pocket expenses (including the
reasonable fees and documented expenses of other advisors and professionals
engaged by the Administrative Agent or the Lead Arranger in consultation with
the Borrower) incurred by any Agent, any Joint Lead Arranger and their
respective Affiliates, and in the case of legal fees and expenses, limited to
the reasonable fees, charges and disbursements of one primary counsel designated
by the Administrative Agent (and appropriate local and/or special counsel for
each relevant jurisdiction and/or specialized area of law, but limited to one
local and/or special counsel in each such jurisdiction or specialized area of
law) for the Agents and the Joint Lead Arrangers, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
supplements, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) all documented out-of-pocket expenses incurred by any Agent or any Lender,
including the fees, charges and disbursements of any counsel or other
professional consultants for any Agent or any Lender, in connection with the
enforcement or protection of their rights in connection with the Loan Documents,
including their rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses (including the fees,
charges and disbursements of any counsel or other professional consultants for
any Agent or any Lender) incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Agents and Lenders
shall be entitled to reimbursement for no more than one counsel representing all
such parties as designated by the Administrative Agent (and appropriate local
counsel and/or special counsel for each relevant jurisdiction or specialized
area of law, but limited to one local and/or special counsel in each such
jurisdiction or specialized area of law, as designated by the Administrative
Agent) (absent any actual or perceived conflict of interest in which case the
Agents and Lenders who are similarly situated may engage and be reimbursed for
one additional primary counsel and one additional local and/or special counsel
in each relevant jurisdiction or specialized area of law for group members who
are similarly situated).

 

111



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
(on an after-tax basis) from, any and all losses, claims, causes of action,
damages, liabilities, settlement payments, costs and related expenses, including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of:

(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby or thereby,

(ii) any Loan or the use of the proceeds therefrom,

(iii) any actual or alleged presence or release of or exposure to Hazardous
Materials on or from any property currently or formerly owned, leased or
operated by the Borrower or any Subsidiary (including any predecessor for whom
the Borrower or any such Subsidiary bears liability contractually or by
operation of law), or any Environmental Liability, or

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (A) are determined by a court of competent jurisdiction by final
non-appealable judgment to have resulted from the gross negligence, bad faith,
or willful misconduct of such Indemnitee (or its affiliates, officers,
directors, employees, advisors and agents), (B) relate to Hazardous Materials
that are first placed at any property owned by the Borrower or any Subsidiary
after such property is transferred to any Indemnitee or its successors and
assigns by foreclosure, deed in lieu of foreclosure or similar transfer or
(C) arise from a dispute solely among Indemnitees not involving any act or
omission on the part of the Borrower or its Subsidiaries or Affiliates, other
than any losses, claims, damages, liabilities or costs incurred by or asserted
against the Administrative Agent or the Joint Lead Arrangers acting in such
capacity under this Agreement or any Loan Document; provided further that the
Indemnitees shall be entitled to reimbursement for no more than one counsel
representing all such parties (and appropriate local counsel and special counsel
in each applicable local jurisdictions and/or for each specialized area of law,
but limited to one local counsel in each such jurisdiction and one special
counsel in each such area of law and solely in the case of a conflict of
interest, one additional primary counsel and one additional counsel in each
relevant jurisdiction and/or specialized area of law to the affected Indemnitees
who are similarly situated).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or any Joint Lead Arranger under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent or the
applicable Joint Lead Arranger, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or any
Joint Lead Arranger in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its Applicable Percentage.

(d) To the extent permitted by Applicable Law, no party to this Agreement shall
assert, and each party to this Agreement hereby waives, any claim against any
other party to this Agreement, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof; provided that this clause (d) shall not
limit the indemnity obligations of the Borrower or any Subsidiary to the extent
otherwise set forth in Section 9.03(a) through (c).

 

112



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable within thirty (30) days
after written demand therefor (including documentation reasonably supporting
such request).

For the avoidance of doubt, this Section 9.03 shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

Section 9.04. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document except to the extent
otherwise permitted as a result of mergers or consolidations permitted hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower shall be null and
void) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 9.04(b), (ii) by way of participation in accordance with
the provisions of Section 9.04(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.04(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.04(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Credit Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts:

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

113



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment by a Lender shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Lender’s Loan;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (i) an Event of Default has occurred and is
continuing at the time of such assignment or (ii) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund of such Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
(other than to a Disqualified Institution) if it shall not have responded to a
consent request with respect thereto within ten (10) Business Days of written
receipt thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments except if such assignment
is to a Person that is a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender.

(iv) Assignment and Acceptance. The parties to each assignment (other than
(i) assignments by a Lender to its Affiliate or an Approved Fund of such Lender
or pursuant to Section 2.15 or 9.04(f) and (ii) the Borrower) shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Assignments to Borrower. Notwithstanding anything to the contrary contained
in this Section 9.04 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its Term Loans, owing to it to Borrower or any of
its Subsidiaries on a non-pro rata basis, subject to the following limitations:

(A) To effectuate such repurchase the Borrower or such Subsidiary of the
Borrower must effectuate such repurchase (for all or any portion of the Term
Loans) pursuant to one or more modified Dutch auctions (each, an “Auction”),
provided that, (x) notice of the Auction shall be made to Administrative Agent
(for distribution to the Lenders) and (y) the Auction shall be conducted
pursuant to reasonable and customary procedures as the Auction Manager may
establish which are consistent with this Section 9.04(b)(v) and the Auction
procedures set forth on Exhibit L and are otherwise reasonably acceptable to
Borrower, the Auction Manager, and Administrative Agent;

(B) With respect to all repurchases made by Borrower or such Subsidiary of the
Borrower pursuant to this Section 9.04(b)(v), (x) Borrower shall deliver to the
Auction Manager a certificate of a Responsible Officer stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such repurchase and (2) as of the launch date of the related Auction and the
effective date of any Affiliate Assignment Agreement, the Borrower is not in
possession of any material non-public information regarding Borrower or its
Subsidiaries, or their assets, that has not previously been disclosed to the
Auction Manager, Administrative Agent and any Lenders (taken

 

114



--------------------------------------------------------------------------------

into account all public information available about Borrower and its
Subsidiaries) and (z) the assigning Lender, Borrower and any Subsidiary of the
Borrower making such repurchase shall execute and deliver to the Auction Manager
an Affiliate Assignment Agreement; and

(C) Following repurchase pursuant to this Section 9.04(b)(v), the Term Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold by Borrower (or
its Subsidiaries, as applicable)), for all purposes of this Agreement and all
other Loan Documents, including, but not limited to (x) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (y) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(z) the determination of Required Lenders, or for any similar or related
purpose, including calculation of Excess Cash Flow, under this Agreement or any
other Loan Document. In connection with any Term Loans repurchased and cancelled
pursuant to this Section 9.04(b)(v), Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.

(vi) Assignment with regards to Defaulting Lenders. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.13 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Promptly following request, the Borrower (at its expense) shall
execute and deliver a promissory note to the assignee Lender (provided that such
assignee Lender shall use its commercially reasonable efforts to cause the
assignor Lender to deliver to the Borrower any promissory notes delivered to it
by the Borrower hereunder). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(d).

 

115



--------------------------------------------------------------------------------

(c) Register. (i) The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Loan Party and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(ii) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.04(b) and any written
consent to such assignment required by Section 9.04(b), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Assignment unless it has been recorded in the Register as provided in this
paragraph.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person, the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries or to any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (x) such Lender’s obligations under this Agreement
shall remain unchanged, (y) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (z) the Loan
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
supplement, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, supplement,
modification or waiver described in the first proviso to Section 9.02(b) that
requires the consent of each Lender or each affected Lender. Subject to
Section 9.04(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.11, 2.12 and 2.13 (subject to the requirements and
limitations of such Sections, including the requirements under Section 2.13(f)
(it being understood that the documentation required under Section 2.13(f) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14(c) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, which shall not
be unreasonably withheld or delayed, and except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.13 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.13(f) as though it were a Lender. Each Lender that sells

 

116



--------------------------------------------------------------------------------

a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Certain Pledges. Any Lender may at any time grant, pledge, hypothecate or
assign a security interest in all or any portion of its rights under this
Agreement (including under its promissory note, if any) to secure obligations of
such Lender, including any grant, pledge, hypothecation or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and none of the
restrictions or conditions set forth in this Section 9.04 related to any grant,
pledge, hypothecation or assignment shall apply to any such grant, pledge,
hypothecation or assignment of a security interest; provided that no such grant,
pledge, hypothecation or assignment of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such grantee,
pledgee, hypothecatee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) The Administrative Agent may conclusively rely on the list of Disqualified
Institutions provided by the Borrower (or any supplement thereto) for all
purposes of this Agreement and the other Loan Documents, including in approving
or declining to approve a Person as an Eligible Assignee, executing and
delivering any Assignment and Assumption, making any recording in the Register
in respect of such Assignment and Assumption or otherwise, and shall have no
liability of any kind to any Loan Party or any Affiliate thereof, any Lender or
any other Person if such list of Disqualified Institutions (or any supplement
thereto) is incorrect or if any Person is incorrectly identified in such list of
Disqualified Institutions (or any supplement thereto) as a Person to whom no
assignment is to be made.

(i) Notwithstanding any provision to the contrary, any Lender may assign to one
or more special purpose funding vehicles that are not Disqualified Institutions
(each, an “SPV”) all or any portion of its funded Loans (without the
corresponding Commitment), without the consent of any Person or the payment of a
fee, by execution of a written assignment agreement in a form agreed to by such
Lender and such SPV, and may grant any such SPV the option, in such SPV’s sole
discretion, to provide the Borrower all or any part of any Loans that such
Lender would otherwise be obligated to make pursuant to this Agreement. Such
SPVs shall have all the rights which a Lender making or holding such Loans would
have under this Agreement (subject to the requirements and limitations to which
the Lender would subject under this Agreement) but no obligations; provided that
the Lender shall make all determinations on behalf of the SPV with respect to
any matters requiring the consent or approval of the SPV hereunder and

 

117



--------------------------------------------------------------------------------

the Agents and the Borrower shall be entitled to rely on such determination by
the Lender, without further inquiry and notwithstanding any communication to the
contrary by the SPV; provided further an SPV shall not be entitled to receive
any greater payment under Section 2.11 or 2.13 than the applicable granting
Lender would have been entitled to receive absent such grant, without the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed). The Lender making such assignment shall remain liable for all its
original obligations under this Agreement, including its Commitment (although
the unused portion thereof shall be reduced by the principal amount of any Loans
held by an SPV). Notwithstanding such assignment, the Agents and Borrower may
deliver notices to the Lender making such assignment (as agent for the SPV) and
not separately to the SPV.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid (other than any
contingent indemnification obligations not then due and payable) and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.11,
2.12, 2.13 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans or the termination of this Agreement or any provision
hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If one or more Events of Default shall have
occurred and be continuing, each Lender shall have the right, in addition to and
not in limitation of any right which any such Lender may have under Applicable
Law or otherwise, to set off and apply any and all deposits (general or special,
time or demand, provisional or final), at any time held and other obligations at
any time owing by such Lender or its Affiliates to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and the other Loan Documents held
by such Lender, irrespective of whether or not such Lender shall have made any

 

118



--------------------------------------------------------------------------------

demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.08
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. No Credit Party will, or will permit its Participant
to, exercise its rights under this Section 9.08 without the consent of the
Administrative Agent or the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE THE
SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof (and, to the extent necessary to enforce the Administrative
Agent’s or the Lenders’ rights under the Loan Documents, courts where Collateral
may be located or deemed to be located and any appellate court thereof), in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment relating to any Loan Document, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

119



--------------------------------------------------------------------------------

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below)
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors, and funding sources on a “need to know” basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and shall agree to keep such Information confidential),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by Applicable Law or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to a written agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in (other than, in
each case, any Disqualified Institution), any of its rights or obligations under
this Agreement, (g) with the prior written consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the avoidance of doubt, the obligations of any Lender under this
Section 9.12 shall not be abrogated by such Lender’s assignment of all of its
Loans under this Agreement. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. Patriot Act. Each Lender hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Loan Parties, which information includes the name and
address of the Borrower and the other Loan Parties and other information that
will allow such Lender to identify the Borrower and the other Loan Parties in
accordance with the USA PATRIOT Act.

Section 9.15. Additional Waivers. (a) The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by Applicable
Law, the obligations of each Loan Party hereunder shall not be affected by
(i) the failure of the Administrative Agent or any Lender to assert any

 

120



--------------------------------------------------------------------------------

claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release of any Loan Party from, any of the terms or provisions of, this
Agreement or any other Loan Document, (other than as expressly contemplated by
such waiver, amendment or modification), (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent or any Lender or (iv) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
other Loan Party or its assets or any resulting release or discharge of any
obligation of any other Loan Party under any Loan Documents.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of all Obligations and
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of any Agent or any Lender to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof (other than to the extent such waiver or modification so
expressly waives or modifies such obligations or remedies), any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the payment in full
in cash of all Obligations (other than contingent indemnification obligations
not then due and payable) and termination of the Commitments).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations (other than contingent
indemnification obligations not then due and payable) and termination of the
Commitments. The Administrative Agent and the Lenders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been paid in full in cash (other than contingent
indemnification obligations not then due and payable) and the Commitments
terminated. Pursuant to Applicable Law, each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

(d) Each Loan Party (except for the Borrower) is a direct or indirect subsidiary
of the Borrower, and each Loan Party acknowledges that (x) together with the
other Loan Parties, it makes up a related organization of various entities
constituting a single economic and business enterprise such that the Loan
Parties share a common identity of interests and any benefit received by any one
Loan Party benefits the other Loan Parties and (y) it will derive substantial
benefit from the making of the Loans by the Lenders. Each Loan Party hereby
agrees to keep each other Loan Party fully apprised at all times as to the
status of its business, affairs, finances, and financial condition, and its
ability to perform its Obligations under the Loan Documents and in particular as
to any adverse developments with respect

 

121



--------------------------------------------------------------------------------

thereto. Each Loan Party hereby agrees to undertake to keep itself apprised at
all times as to the status of the business, affairs, finances, and financial
condition of each other Loan Party, and of the ability of each other Loan Party
to perform its Obligations under the Loan Documents, and in particular as to any
adverse developments with respect to any thereof. Each Loan Party hereby agrees,
in light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the none of the
Administrative Agent or any Lender shall have any duty to inform any Loan Party
of any information pertaining to the business, affairs, finances, or financial
condition of any other Loan Party, or pertaining to the ability of any other
Loan Party to perform its Obligations under the Loan Documents, even if such
information is adverse, and even if such information might influence the
decision of one or more of the Loan Parties to continue to be jointly and
severally liable for, or to provide Collateral for, Obligations of one or more
of the other Loan Parties. To the fullest extent permitted by Applicable Law,
each Loan Party hereby expressly waives any duty of the Administrative Agent or
any Lender to inform any Loan Party of any such information.

Section 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (a) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Agents and the Lenders, on the other hand, and
each of the Loan Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, each Agent and Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) none of the
Administrative Agent or Lenders has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Agents or Lenders has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Administrative Agent or Lenders has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Administrative Agent and Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Administrative Agent or Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) none of the Administrative Agent and Lenders
have provided or will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Agents and Lenders with respect to
any breach or alleged breach of agency or fiduciary duty.

Section 9.17. Intercreditor Agreement. (a) Notwithstanding any provisions in the
Agreement or any other Loan Document to the contrary, the terms, conditions and
provisions of this Agreement and the other Loan Documents are subject to the
term of the Intercreditor Agreement. To the extent there is a conflict between
the Loan Documents and the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

 

122



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Lenders) shall be subject to the terms of the Intercreditor
Agreement, and until the First Priority Obligations Payment Date in respect of
the ABL Priority Collateral (as defined in the Intercreditor Agreement), any
obligation of the Borrower and any Guarantor hereunder or under any other Loan
Document with respect to the delivery or control of any Collateral constituting
ABL Priority Collateral, the novation of any lien on any certificate of title,
bill of lading or other document, the giving of any notice to any bailee or
other Person or the obtaining of any consent of any Person, in each case to the
extent relating to ABL Priority Collateral, shall be deemed to be satisfied if
the Borrower or such Guarantor, as applicable, complies with the requirements of
the similar provision of the applicable ABL Loan Document. Until the First
Priority Obligations Payment Date in respect of the ABL Priority Collateral
(each as defined in the Intercreditor Agreement), the delivery of any Collateral
constituting ABL Priority Collateral to the ABL Agent pursuant to the ABL Loan
Documents shall satisfy any delivery requirement hereunder or under any other
Loan Document.

[SIGNATURE PAGES FOLLOW]

 

123



--------------------------------------------------------------------------------

EASTMAN KODAK COMPANY, as Borrower By:  

/s/ William G. Love

  Name:   William G. Love   Title:   Treasurer

 

124



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By:  

/s/ Peter B. Thauer

  Name:   Peter B. Thauer   Title:   Managing Director

 

125



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

ACCEPTABLE FOREIGN CURRENCY

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

MORTGAGED PROPERTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

MORTGAGE INSURANCE POLICIES

Not applicable.



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

Lenders

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 420,000,000      

 

 

 

Total:

   $ 420,000,000      

 

 

 

 

4



--------------------------------------------------------------------------------

SCHEDULE 3.10

PENSION PLAN

None.

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.12

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction
of

Formation

  

Class of
Equity

   Number of
Shares
Authorized      Number of
Shares
Outstanding      Percentage of
Shares Owned
by Parent
Entity    

Parent Entity

   Number of
Shares
Covered by all
Outstanding
Derivatives  

1680382 Ontario Limited

   Canada    Common equity      100         100         100 %   

Kodak Canada Inc. in its capacity as Administrator of the Kodak Canada Income
Plan

     —     

Cinelabs (Beijing) Limited 1

   China         N/A         N/A         40 %   

Beijing Film & Video Laboratory

     —                       60 %   

Kodak (China) Limited

  

Creo Asia Pacific Limited

   Hong Kong         N/A         N/A         99.998 %   

Eastman Kodak Holdings B.V.

     —                       .002 %   

Kodak Graphic Communications Canada Company

  

Creo Manufacturing America LLC

   Wyoming    LLC membership interests     
  to be certificated
at emergence   
        100 %   

Eastman Kodak Company

     —     

Eastman Kodak Holdings B.V.

   The Netherlands         N/A         N/A         100 %   

Eastman Kodak Company

     —     

Eastman Kodak International Capital Company, Inc.

   Delaware    Common stock      10,000         8,200         100 %   

Eastman Kodak Company

     —     

 

6



--------------------------------------------------------------------------------

Eastman Kodak Sarl

   Switzerland         1,900,000         1,900,000         100 %   

Eastman Kodak Holdings B.V.

     —     

Far East Development Ltd.

   Delaware    Common stock      1,000         10         100 %   

Eastman Kodak Company

     —     

FPC Inc.

   California    Common stock      7,500         80         100 %   

Laser-Pacific Media Corporation

     —     

Horsell Graphic Industries Ltd.

   United Kingdom         31,648,053         2         100 %   

Kodak Limited

     —     

K.K. Kodak Information Systems 1

   Japan    Common stock      3,800         950         100 %   

Kodak Japan Ltd.

     —     

Kodak (Australasia) Pty. Ltd.

   Australia    Ordinary shares      66,901,626         66,901,626        
97.1576 %   

Eastman Kodak Company

     —                       2.8424 %   

Kodak Graphic Communications Canada Company

  

Kodak (China) Company Limited

   China         N/A         N/A         100 %   

Kodak (China) Investment Company Limited

     —     

Kodak (China) Graphic Communications Company Ltd.

   China         N/A         N/A         75 %   

Kodak (China) Company Ltd.

     —                       25 %   

Kodak (China) Investment Company Ltd.

  

Kodak (China) Investment Company Limited

   China         N/A         N/A         100 %   

Kodak (China) Limited

     —     

Kodak (China) Limited

   China         N/A         N/A         100 %   

Eastman Kodak Holdings B.V.

     —     

Kodak (Eastern Europe) Limited

   United Kingdom         1,000         2         100 %   

Kodak Limited

     —     

 

7



--------------------------------------------------------------------------------

Kodak (Egypt) S.A.E. 1

   Egypt    Common stock         49,050         99.09091 %   

Eastman Kodak Company

     —                    200         .40404 %   

Eastman Kodak International Capital Company, Inc.

                 250         .50505 %   

Far East Development, Ltd.

  

Kodak (Guangzhou) Technology Service Company Limited 1

   China         N/A         N/A         90 %   

Kodak (China) Limited

     —                       10 %   

Canton Hotel

  

Kodak (Hong Kong) Limited

   Hong Kong         N/A         N/A         100 %   

Eastman Kodak Holdings B.V.

     —     

Kodak (Malaysia) Sdn. Bhd.

   Malaysia    Ordinary shares      10,000,000         8,509,343         99.98
%   

Eastman Kodak Company

     —                       .01 %   

Eastman Kodak International Capital Company, Inc.

                    .01 %   

Then Tze Keen, Director

  

Kodak (Near East), Inc.

   New York    Capital stock      12,000         5,000         100 %   

Eastman Kodak Company

     —     

Kodak (Shanghai) International Trading Co. Ltd.

   China         N/A         N/A         100 %   

Kodak (China) Limited

     —     

Kodak (Singapore) Pte. Limited

   Singapore    Ordinary shares      N/A         90,000         100 %   

Eastman Kodak Company

     —     

Kodak (Taiwan) Limited

   Taiwan         N/A         N/A         100 %   

Eastman Kodak Holdings B.V.

     —     

 

8



--------------------------------------------------------------------------------

Kodak (Thailand) Limited

   Thailand    Common shares         78,000         99.974359 %   

Eastman Kodak International Capital Company, Inc.

                    .025641 %   

10 shares held by Chuanchart Prukpaisal and 10 shares held by Pat Sheller

  

Kodak (Wuxi) Company Limited

   China         N/A         N/A         100 %   

Kodak (China) Investment Company Limited

     —     

Kodak (Xiamen) Company Limited 1

   China         N/A         N/A         95 %   

Kodak (China) Investment Company Limited

     —                       5 %   

Xiamen State-Owned Assets Investment Com

  

Kodak (Xiamen) Digital Imaging Products Company Limited

   China         N/A         N/A         75 %   

Kodak (China) Company Limited

     —                       25 %   

Kodak (China) Investment Company Limited

  

Kodak

   France         N/A         N/A         100 %   

Eastman Kodak Company

     —     

Kodak A/S

   Denmark         1,000,000         1,000,000         100 %   

Eastman Kodak International Capital Company, Inc.

     —     

Kodak Americas, Ltd.

   New York    Common stock      34,500         34,500         100 %   

Eastman Kodak Company

     —     

 

9



--------------------------------------------------------------------------------

Kodak Argentina S.A.I.C.

   Argentina    Capital stock      989,437         527,668         53.34 %   

Eastman Kodak Company

     —                    461,769         46.66 %   

Eastman Kodak Holdings, B.V.

  

Kodak Asia Pacific Solutions Pte. Ltd.

   Singapore    Ordinary shares      N/A         100,000         100 %   

Eastman Kodak Holdings B.V.

     —     

Kodak Aviation Leasing LLC

   Delaware    LLC membership interests     
  to be certificated at
emergence   
        100 %   

Eastman Kodak Company

     —     

Kodak Brasileira Comercio de Produtos Para Imagem e Serviços Ltda.

   Brazil    N/A        
  136,566,397
quotas   
        99.9999987 %   

Eastman Kodak Holdings, B.V.

     —                    189 quotas         .000001383 %   

Kodak Americas, Ltd.

  

Kodak Canada Inc.

   Canada    Common shares     
 
 
 
 
 
  unlimited
number of
Common
Shares
and one (1)
Preference
share   
  
  
  
  
  
        334,000         99.999997 %   

Kodak Graphic Communications Canada Company

     —            Preference share         1         .000003 %   

Eastman Kodak Company

  

Kodak Chilena S.A.F. 1

   Chile    Capital stock      N/A         129,246,565         99.9962 %   

Eastman Kodak Company

     —                       .0038 %   

Eastman Kodak International Capital Company, Inc.

  

Kodak da Amazônia Indústria e Comécio Ltda.

   Brazil    N/A        
  149,798,463
quotas   
        99.9999987 %   

Kodak Brasileira Comercio de Produtos para Imagem e Serviços Ltda.

     —                    2 quotas         0.0000013 %   

Kodak Americas, Ltd.

  

 

10



--------------------------------------------------------------------------------

Kodak de Colombia, SAS

   Colombia    Capital stock      5,000         704         100 %   

Kodak Mexicana S.A. de C.V.

     —     

Kodak de Mexico S.A. de C.V.

   Mexico    Capital stock      179,341,945         179,341,945         99.99 % 
 

Eastman Kodak International Capital Company, Inc.

     —                       .01 %   

Kodak Americas, Ltd.

  

Kodak Electronic Products (Shanghai) Company Limited

   China         N/A         N/A         100 %   

Kodak (China) Investment Co., Inc.

     —     

Kodak GmbH

   Austria         N/A         N/A         100 %   

Eastman Kodak Company

     —     

Kodak GmbH

   Germany         N/A         N/A         100 %   

Kodak Graphic Communications GmbH

     —     

Kodak Graphic Communications EAD 1

   Bulgaria         N/A         N/A         100 %   

Kodak Graphic Communications GmbH

     —     

Kodak Graphic Communications Asia Pacific Pte. Ltd.

   Singapore    Ordinary shares      N/A         2         100 %   

Kodak Polychrome Graphics Company Ltd.

     —     

Kodak Graphic Communications Canada Company

   Canada    Common shares      7,655,813         7,655,813         100 %   

Eastman Kodak Company

     —     

Kodak Graphic Communications GmbH

   Germany         N/A         N/A         100 %   

Kodak Holding GmbH

     —     

 

11



--------------------------------------------------------------------------------

Kodak Graphic Communications Limited 1

   United Kingdom         52,000,002         52,000,002         100%      

Kodak Limited

   —  

Kodak Holding GmbH

   Germany         N/A         N/A         100%      

Eastman Kodak Company

   —  

Kodak IL Ltd.

Pre-settlement with Israel Tax Authorities

   Israel    Common shares      38,000         20,000         100%      

Eastman Kodak Holdings B.V.

   —  

 

Post Israel Tax Authorities Settlement, as of June 30, 2013 (still in process)

        

 

 

 

312,774

 

  

  

 

 

 

294,774

 

  

  

 

 

 

7%

 

  

  

 

Eastman Kodak Holdings B.V.

   —                    93%      

Kodak Polychrome Graphics Finance (Barbados) SRL

   —  

Kodak Imaging Network B.V. 1

   Netherlands         N/A         N/A         100%      

Kodak Imaging Network, Inc.

   —  

Kodak Imaging Network, Inc.

   Delaware    Common stock      100         100         100%      

Eastman Kodak Company

   —  

Kodak Imaging Services (Shenzhen) Ltd. 1

   China         N/A         N/A         100%      

Kodak (China) Limited

   —  

Kodak India Private Limited

   India    Equity and Preference      327,500,000         9,734,506        
99.99999979%      

Kodak Limited

                 2         .00000021%      

Kodak International Finance Limited

  

Kodak International Finance Limited

   England         N/A         28,061,408         100%      

Kodak Limited

   —  

 

12



--------------------------------------------------------------------------------

Kodak Japan Ltd.

   Japan    Common stock      400,000         396,071         77.097%      

Kodak Polychrome Graphics Company Ltd.

   —                    12.674%      

Eastman Kodak Holdings B.V.

                    10.229%      

Kodak Graphic Communications Canada Company

  

Kodak Kft. 1

   Hungary         N/A         N/A         100%      

Eastman Kodak Company

   —  

Kodak Korea Ltd.

   South Korea    Common stock      3,000,000         964,000         100%      

Eastman Kodak Company

   —  

Kodak Limited

   United Kingdom    A Ordinary Shares      N/A         130,000,000        
.9999923%      

Eastman Kodak Company

   —         Eff. 9/1/13 B Ordinary (non-voting) shares      N/A         1,000
        .0000077%      

Kodak Pension Plan

  

Kodak Mexicana S.A. de C.V.

   Mexico    Capital stock      262,870,350         262,875,350         99.99%
     

Eastman Kodak International Capital Company, Inc.

   —                    .01%      

Kodak Americas, Ltd.

  

Kodak Nederland B.V.

   Netherlands            80,000         100%      

Eastman Kodak Holdings B.V.

   —  

Kodak New Zealand Limited

   New Zealand    Ordinary shares      1,000,000         1,000,000         100%
     

Eastman Kodak Company

   —  

 

13



--------------------------------------------------------------------------------

Kodak Nordic AB

   Sweden         270,000         270,000         100%      

Eastman Kodak Company

   —  

Kodak Norge A/S 1

   Norway         1,000,000         1,000,000         100%       Eastman Kodak
International Capital Company, Inc.    —  

Kodak OOO

   Russia         N/A         N/A         100%       Eastman Kodak Company   
—  

Kodak Oy

   Finland         534,000         534,000         100%       Eastman Kodak
Company    —  

Kodak Philippines, Ltd.

   New York    Capital stock      18,000         6,000         100%      
Eastman Kodak Company    —  

Kodak Polska Sp.zo.o

   Poland        
 
 
  Share
capital
PLN
24,022,650   
  
  
       
 
  25,287 (shares
are
uncertificated)   
  
        100%       Eastman Kodak Company    —  

Kodak Polychrome Graphics (Hong Kong) Ltd.

   Hong Kong         N/A         N/A         100%       Kodak Polychrome
Graphics Company Ltd.    —  

Kodak Polychrome Graphics China Co. Ltd.

   China         N/A         N/A         100%       Kodak Polychrome Graphics
Company Ltd.    —  

Kodak Polychrome Graphics Company Ltd.

   Barbados    Common shares      4         4         100%       Eastman Kodak
Company    —  

Kodak Polychrome Graphics Cono Sur SA 1

   Uruguay    Capital stock      375,000         375,000         100%      

Kodak Polychrome Graphics Company Ltd.

   —  

 

14



--------------------------------------------------------------------------------

Kodak Polychrome Graphics Export SAFI 1

   Uruguay    Capital stock      5,000         5,000         100%      

Kodak Polychrome Graphics Company Ltd.

   —  

Kodak Polychrome Graphics Finance UK Ltd. 1

   United Kingdom        


 
 
 

50,000,000


[These shares
are stated to
be in USD]

  


  
  
  

     44,999,998         100%       Kodak Limited    —  

Kodak Polychrome Graphics Madeira Servicos Ltd.

   Barbados    N/A      2 quotas         1 quota         50%       Kodak
Polychrome Graphics Company Ltd.    —                 1 quota         50%      
Merrydown Limited   

Kodak Polychrome Graphics Netherlands Antilles NV

   Curacao    Ordinary/ common shares      6,000            100%       Kodak
Polychrome Graphics Company Ltd.    —  

Kodak Portuguesa Limited

   New York    Capital stock      1,000         1,000         100%       Eastman
Kodak Company    —  

Kodak Realty, Inc.

   New York    Capital stock      10,000         100         100%       Eastman
Kodak Company    —  

Kodak SA/NV

   Belgium            324,542         35.0217%       Eastman Kodak International
Capital Company, Inc.    —                 296,295         31.9735%      

Eastman Kodak Holdings B.V.

                 287,231         30.9955%      

Kodak Nederland BV

                 18,613         2.0085%      

Kodak Graphic Communications Canada Company

                 5         .0008%      

Eastman Kodak Company

  

 

15



--------------------------------------------------------------------------------

Kodak S.p.A.

   Italy    Common stock      N/A         73,000,000         99.998%      

Eastman Kodak Company

   —                    .002%      

Eastman Kodak International Capital Company, Inc.

  

Kodak Societe Anonyme

   Switzerland        
 
 
 
 


 
 
 
 
 

28,000
shares to a
par value of
500 CHF
each =


14,000,000
CHF – all
shares
owned by
EKICC

  
  
  
  
  


  
  
  
  
  

        100%      

Eastman Kodak International Capital Company, Inc.

   —  

Kodak Unterstützungsgesellschaft mbH

   Germany         N/A         N/A         100%      

Kodak Holding GmbH

   —  

 

16



--------------------------------------------------------------------------------

Kodak Venezuela, S.A.

   Venezuela    Capital stock      16,830         16,830         100%      

Eastman Kodak Company

   —  

Kodak Versamark Europe SA

   Switzerland        
  Empty
shell   
           100%      

Eastman Kodak Holdings B.V.

   —  

Kodak, S.A.

   Spain    Ordinary shares      284,760         284,759         99.99%      

Eastman Kodak Company

   —                 1         .01%      

Eastman Kodak International Capital Company, Inc.

  

KPG Finance (Barbados) SRL

   Barbados        
 
  Unlimited
number
of quotas   
  
       
  100,000
quotas   
        100%      

Kodak Polychrome Graphics Company Ltd.

   —  

Laboratoires Kodak S.A.S. 1

   France            454,399         100%      

Kodak

   —  

Laser-Pacific Media Corporation

   Delaware    Common stock      1,200         1,110         100%      

Eastman Kodak Company

   —  

NPEC Inc.

   California    Common stock      10,000         100         100%      

Eastman Kodak Company

   —  

Pakon, Inc.

   Indiana    Capital stock      1,000         300         100%      

Eastman Kodak Company

   —  

 

17



--------------------------------------------------------------------------------

Personalised Imaging Finance Limited

   United Kingdom         N/A         100         100 %    Kodak International
Finance Limited      —     

Project Ceylon Limited 1

   United Kingdom         13,001,000         13,001,000         100 %    Kodak
Limited      —     

Qualex Inc.

   Delaware    Common stock      1,000         1,000         100 %    Eastman
Kodak Company      —     

RPB Marketing Company

   Japan    Common stock      100         3         100 %    Kodak Japan Ltd.   
  —     

SAS Villot-Marne 1

   France            2,499         .9996 %    Kodak      —                    1
        .0004 %    Laboratoires Kodak S.A.S.   

Shanghai Da Hai Camera Co., Ltd. 1

   China         N/A         N/A         75 %    Kodak (China) Investment
Company Limited      —                       25 %    Kodak (China) Limited   

Wheeling Insurance Ltd.

   Bermuda    Common stock      120,000         120,000         100 %    Eastman
Kodak Company      —     

Yamanashi RPB Supply Company

   Japan    Common stock      32,000         31,227         100 %    Kodak Japan
Ltd.      —     

 

1 Entity is in the process of being liquidated

Effective as of 8/21/13

 

18



--------------------------------------------------------------------------------

SCHEDULE 3.14

STRIKES, LOCKOUTS AND SLOWDOWNS

None.

 

19



--------------------------------------------------------------------------------

SCHEDULE 3.15(A)

UCC FILINGS

UCC-3 termination statements, the form of which was previously delivered by the
Borrower and approved by the Administrative Agent, to be filed in the following
jurisdictions to release the security interests in favor of the secured parties
under the DIP Credit Facilities and the Borrower’s prepetition (x) 10.625%
senior secured notes due March 15, 2019 and (y) 9.75% senior secured notes due
March 1, 2018 and

UCC-1s in favor of the Secured Parties, the form of which was previously
delivered by the Borrower and approved by the Administrative Agent, to be filed
in the following jurisdictions:

 

Grantor

  

State

Eastman Kodak Company    New Jersey Creo Manufacturing America LLC    Wyoming
Far East Development Ltd.    Delaware FPC Inc.    California Kodak (Near East),
Inc.    New York Kodak Americas, Ltd.    New York Kodak Aviation Leasing LLC   
Delaware Kodak Imaging Network, Inc.    Delaware Kodak Philippines, Ltd.    New
York Kodak Portuguesa Limited    New York Kodak Realty, Inc.    New York
Laser-Pacific Media Corporation    Delaware NPEC Inc.    California Pakon, Inc.
   Indiana Qualex Inc.    Delaware

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.15(B)

INTELLECTUAL PROPERTY FILINGS

The following releases to filed at the United States Patent and Trademark
Office:

Release of Security Interest in Patents by and among Citicorp North America,
Inc., as agent, Wilmington Trust, National Association, as agent, dated
September 3, 2013, the form of which was previously delivered by the Borrower
and approved by the Administrative Agent.

Release of Security Interest in Trademarks by and among Citicorp North America,
Inc., as agent, Wilmington Trust, National Association, as agent, dated
September 3, 2013, the form of which was previously delivered by the Borrower
and approved by the Administrative Agent.

The following release to filed at the United States Copyright Office

Release of Security Interest in Copyrights by and among Citicorp North America,
Inc., as agent, Wilmington Trust, National Association, as agent, dated
September 3, 2013, the form of which was previously delivered by the Borrower
and approved by the Administrative Agent.

The following security agreement to be filed at the United States Patent and
Trademark Office:

Intellectual Property Security Agreement by and between the Grantors and the
Administrative Agent, dated September 3, 2013, the form of which was previously
delivered by the Borrower and approved by the Administrative Agent.

The following security agreement to be filed at the United States Copyright
Office

Intellectual Property Security Agreement by and between the Grantors and the
Administrative Agent, dated September 3, 2013, the form of which was previously
delivered by the Borrower and approved by the Administrative Agent,

 

21



--------------------------------------------------------------------------------

SCHEDULE 5.01

INTERNET ADDRESSES

None.

 

22



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 5.12(A)

PART I

DDA ACCOUNTS

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

 

23



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

 

24



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak International Capital Company Inc.  

***

***

***

***

  

***

  

***

***

  

***

***

FPC Inc.  

***

***

***

  

***

  

***

  

***

***

FPC Inc.  

***

***

***

  

***

  

***

  

***

***

 

25



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Kodak Imaging Network, Inc.  

***

***

***

***

***

  

***

  

***

  

***

***

NPEC Inc.  

***

***

***

***

***

  

***

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

 

26



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc.  

***

***

***

***

***

  

*** *

  

***

  

***

***

 

27



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

 

28



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

 

29



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Co  

***

***

***

***

  

*** *

  

***

  

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

 

30



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

Qualex Inc  

***

***

***

  

*** *

  

***

  

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

 

31



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

*** *

  

***

  

***

***

 

32



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

   *** *   

***

  

***

***

Eastman Kodak Company  

***

***

***

   *** *   

***

  

***

***

Eastman Kodak Company  

***

***

***

   ***   

***

  

***

***

Eastman Kodak Company  

***

***

***

   ***   

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

***

***

  

***

  

***

***

 

***

Eastman Kodak Company  

***

***

***

  

***

***

***

  

***

  

***

***

 

***

 

* Represents an account that may be closed in connection with or pursuant to the
Transactions.

 

33



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 5.12(A)

PART II

LOCKBOXES

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

   ***    ***   

***

***

Qualex Inc  

***

***

***

   ***    ***   

***

***

 

34



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 5.12(E)

DISBURSEMENT ACCOUNTS

 

Account Holder

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

***

***

***

   ***    ***   

***

***

Eastman Kodak Company  

***

***

***

***

   ***   

***

***

  

***

***

Eastman Kodak Company  

***

***

***

   ***   

***

***

  

***

***

 

35



--------------------------------------------------------------------------------

SCHEDULE 5.18

POST-CLOSING OBLIGATIONS

 

1. As promptly as possible, but in no event later than the days indicated below
after the Closing Date, or such later date as the Administrative Agent may
agree, the Borrower will cause the perfection under the applicable local law of
the Administrative Agent’s first priority security interest in the stock of the
following subsidiaries: 75 days after the Closing Date for Eastman Kodak
Holdings B.V., 60 days after the Closing Date for Kodak Holding GmbH and Kodak
Polychrome Graphics Company Ltd, and 45 days after the Closing Date for Kodak
Limited. Simultaneously with the completion of the Borrower’s obligations
pursuant to the preceding sentence with respect to (i) Eastman Kodak Holdings
B.V. and Kodak Polychrome Graphics Company Ltd, the Borrower will cause the
Administrative Agent to receive a written legal opinion (addressed to the
Administrative Agent and the Lenders and in form and substance reasonably
acceptable to the Administrative Agent) covering matters relating to the
Administrative Agent’s security interest in the applicable stock and (ii) Kodak
Holding GmbH and Kodak Limited the Borrower will use commercially reasonable
efforts to cause the Administrative Agent to receive a written legal opinion
(addressed to the Administrative Agent and the Lenders and in form and substance
reasonably acceptable to the Administrative Agent) covering matters relating to
the Administrative Agent’s security interest in the applicable stock.

 

2. Within 3 Business Days of the Closing Date, the Borrower will cause the
filing or execution of documents required to terminate:

 

  a. the security interests in favor of the secured parties under the DIP Credit
Facilities and the Borrower’s prepetition (x)10.625% senior secured notes due
March 15, 2019 and (y) 9.75% senior secured notes due March 1, 2018
(collectively, the “Prepetition Notes”) in the equity interests of the following
Foreign Subsidiaries:

 

  i. Kodak (Australasia) Proprietary Limited,

 

  ii. Kodak Holding GmbH,

 

  iii. Kodak Limited,

 

  iv. Kodak (Singapore) Pte. Limited,

 

  v. Kodak S.A., and

 

  b. the security interests in favor of the secured parties under the DIP ABL
Credit Facility and the Prepetition Notes in the equity interests of Eastman
Kodak Holdings B.V.

 

36



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Entity

  

Type

   Existing  

Kodak Brasileira Comercio de Produtos Para Imagem e Servicos Ltda

   Debt for Borrowed Money    BRL  981,056.61       Bank Guarantees/LOCs    BRL
 1,699,275       Customer Guarantee/Vendor Program    BRL  15,375,895         
USD  92,773   

Kodak Graphic Communications Canada Company

   Capital Leases    CAD  10,040,844   

Kodak Mexicana S.A. de C.V.

   Surety Bonds    MXN  266,914,511          USD  6,300   

Kodak Limited

   Bank Guarantees/LOCs    EUR  1,648,662          GBP  600,000          SEK
 319,932       Customer Guarantee/Vendor Program    GBP  11,107,906   

Kodak Nordic AB (Sweden)

   Surety Bonds    SEK  24,133,833   

Kodak Argentina S.A.I.C.

   Customer Guarantee/Vendor Program    ARS  7,540,195       Surety Bonds    ARS
 379,600   

Kodak S.p.A (Italy)

   Bank Guarantees/LOCs    EUR  749,622   

 

37



--------------------------------------------------------------------------------

Entity

  

Type

   Existing  

Kodak SA/NV (Belgium)

   Customer Guarantee/Vendor Program    USD  130,180       Bank Guarantees/LOCs
   EUR  18,502   

Kodak India Private Limited

   Bank Guarantees/LOCs    INR  42,285,857       Customer Guarantee/Vendor
Program    INR  10,712,000   

Kodak IL Ltd. (Israel)

   Bank Guarantees/LOCs    USD  2,057,880          ILS  150,000   

Kodak, S.A. (Spain)

   Bank Guarantees/LOCs    EUR  240,803       Customer Guarantee/Vendor Program
   EUR  708   

Qualex Inc.

   3rd Party Guarantees    USD  592,969   

Eastman Kodak Sarl

   Bank Guarantees/LOCs    NOK  1,000,000          EUR  210,275          CHF
 221,250       Customer Guarantee/Vendor Program    USD  33,462   

Kodak (Hong Kong) Limited

   Bank Guarantees/LOCs    HKD 103,556   

Kodak (China) Company Limited

   Customer Guarantee/Vendor Program    CNY  895,924       Bank Guarantees/LOCs
   HKD  5,300,000   

Kodak (Thailand) Limited

   Bank Guarantees/LOCs    THB  192,927       Customer Guarantee/Vendor Program
   THB  1,621,886   

Kodak Societe Anonyme

   Bank Guarantees/LOCs    CHF  115,000   

 

38



--------------------------------------------------------------------------------

Entity

  

Type

   Existing  

Kodak Korea Limited

   Bank Guarantees/LOCs    KRW  7,167,930   

Kodak (Singapore) Pte Limited

   Bank Guarantees/LOCs    SGD  45,261   

Kodak Japan Ltd.

   Bank Guarantees/LOCs    JPY  80,401,533   

Kodak Turkey

   Bank Guarantees/LOCs    TL  78,426   

Eastman Kodak Company Debt (USD) (principal amounts where applicable)

 

Letters of Credit listed on Annex 1 to Schedule 6.01 in the aggregate amount set
forth below.

   $ 123,246,352   

Surety Bonds for U.S. and Canadian Customs

   $ 1,417,000   

Customer Guarantees/Vendor Program (Loss Pool)

   $ 1,012,113   

 

39



--------------------------------------------------------------------------------

Annex 1 to Schedule 6.011

 

Issuing Bank

  

Beneficiary

   LC #    Face Amount  

Citibank, N.A.

  

CVS Pharmacy, Inc.

   63667037    $ 10,500,000.00   

Citibank, N.A.

  

INA, Pacific, Atlantic Insurance Company

   NY-02805-30035009    $ 1,066,540.00   

Citibank, N.A.

  

North Carolina Self-Insurance Security Association

   63665579    $ 150,000.00   

Citibank, N.A.

  

NY Workers Compensation (CITI)

   NY-02805-30031820    $ 61,634,205.00   

Citibank, N.A.

  

Ohio Environmental Protection Agency

   NY-02805-30035285    $ 1,600,000.00   

Citibank, N.A.

  

Travelers

   61604621    $ 2,600,000.00   

Wells Fargo Bank, N.A.

  

Maryland Workers’ Compensation Commission

   IS0012739    $ 100,000.00   

Wells Fargo Bank, N.A.

  

NYS Workers’ Compensation

   IS0012677    $ 96,000.00   

Wells Fargo Bank, N.A.

  

Township of Hamilton

   IS0012760    $ 5,500.00   

Wells Fargo Bank, N.A.

  

Employment Development Department

   IS0012762    $ 55,100.00   

Wells Fargo Bank, N.A.

  

New Jersey Dept of Environmental Protection

   IS0012645    $ 500,000.00   

Wells Fargo Bank, N.A.

  

Finance Office, Workers’ Compensation Board

   IS0012271    $ 11,390,063.00   

Wells Fargo Bank, N.A.

  

Self Insurance Plans State of California

   IS0012521    $ 4,351,072.00   

Wells Fargo Bank, N.A.

  

Westchester Fire Insurance Company

   IS0011889    $ 2,500,000.00   

Wells Fargo Bank, N.A.

  

Old Republic Insurance Company c/o Old Republic Risk Management

   IS0011616    $ 26,587,872.00   

Wells Fargo Bank, N.A.

  

New York State Dept of Environmental Conservation

   IS0012035    $ 10,000.00   

Wells Fargo Bank, N.A.

  

Commonwealth of Virginia

   IS0012736    $ 100,000.00   

 

1  All of the letters of credit on this Annex 1 are backstopped by letters of
credit issued by the Issuing Bank (as defined in the ABL Agreement) on the date
hereof.

 

40



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

PART I

 

Entity

  

Description

   Amount  

Eastman Kodak Company

  

Cash collateralization with American Express for corporate credit cards

   USD  1,750,000   

Eastman Kodak Company

  

Receipts reserve for credit card charges with PNC Merchant Services

   USD  600,000   

Eastman Kodak Company

  

Trust to support environmental liabilities to benefit New York State Department
of Environmental Conservation

   USD  23,201,482   

Wheeling Insurance Ltd.

  

Trust to support claim liabilities related to past participation in Green Island
Reinsurance Treaty

   USD  107,418   

Wheeling Insurance Ltd.

  

Trust to support claim liabilities related to Old Republic self-funded Workers’
Compensation and Automobile Liability policies

   USD  9,500,000   

Kodak Brasileira Comercio de Produtos Para Imagem e Servicos Ltda

  

Pledge of real property and its other assets to support adjudication of tax and
labor disputes

   USD  131,580,683   

Kodak Brasileira Comercio de Produtos Para Imagem e Servicos Ltda

  

Pledge of cash to support adjudication of tax and labor disputes

   BRL  24,661,591   

Kodak Limited

  

Cash collateralization to support guarantee liabilities with Lloyds Bank

   GBP  2,851,907   

Kodak India Private Limited

  

Cash collateralization to support guarantee liabilities with Citibank and HDFC

   INR  38,173,541   

Kodak India Private Limited

  

Pledge of its assets to support tax adjudication

   INR  41,992,200   

Kodak IL Ltd. (Israel)

  

Cash collateralization of bank guarantee by Bank Leumi

   USD  2,030,000   

Kodak International Finance Ltd.

  

Cash collateralization of FX dealing line by Bank of New York Mellon

   USD  11,543,722   

 

41



--------------------------------------------------------------------------------

PART II

CONTINUING SECURED AGREEMENTS2

BACKED BY CASH COLLATERAL

 

Country

  

Kodak Entity

  

Description

  

Reference #

   Amount  

UAE

   Kodak (Near East), Inc.    Standby Letters of Credit    US532203-2    $
30,500   

Australia

   Kodak (Australasia) Pty. Ltd.    Standby Letters of Credit    US539392-2    $
360,000   

Hong Kong

   Kodak (Hong Kong) Limited    Omnibus    US166612-1    $ 13,400   

Thailand

   Kodak (Thailand) Limited    Omnibus    TH167067    $ 63,800   

 

2  As defined in the Payoff Letter by Citicorp North America, Inc. dated
September 3, 2013.

 

42



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

STOCK

 

Investment

   Investment
Date      %
Owned     Book Value  

Public

       

Emagin Corporation

     07/01/1998         .17 %    $ 148,333   

Global Lighting Technologies

     12/01/2003         1.00 %    $ 1,490,449   

Private

       

Hillcrest Laboratories Inc.

     01/11/2008         1.00 %    $ 125,000   

Next Engine, Inc.

     01/01/2001         2.00 %    $ 250,000   

Lockerz, Inc.

     01/21/2011         6.57 %    $ 474,581           

 

 

 

Total USD

        $ 2,488,363           

 

 

 

LOSS POOL

 

Entity

  

Description

   Amount  

Eastman Kodak Company

  

Cash funded loss pool related to equipment sales

   USD  1,617,292   

Eastman Kodak Sarl

  

Cash funded loss pool related to equipment sales

   USD  639,670   

 

43



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 6.05

DISPOSITIONS

 

1. Proposed sale of real property in Argentina (including any sale and leaseback
in connection therewith). If consummated, it is expected to be closed in October
2013.

 

2. ***

 

3. Proposed sale of utility operations at Eastman Business Park. Purchase price
proceeds will go to environmental trust. If consummated, this is expected to be
signed and closed by the end of August 2013.

 

4. ***

 

5. Proposed sale of Pro-Tek. This is a business that stores movie film in
California. If consummated, it is expected to be signed in September 2013 and
closed in October 2013.

 

6. Proposed donation of 365 sqm. of forest land by Kodak (Near East), Inc.’s
Greek branch to the local government in Greece. This is the last asset Kodak
(Near East), Inc. owns in Greece.

 

7. Proposed sale of parking lot located at Seward Street in Los Angeles, CA. If
consummated, it is expected to be closed in October or November 2013.

 

8. Proposed sale of Airport Hangar in Rochester, NY. If consummated, it is
expected to be closed in September or October of 2013.

 

9. ***

 

10. ***

 

11. Proposed sale of property located in Mountain City, Tennessee owned by FPC,
Inc. (including any sale and leaseback in connection therewith).

 

12. Proposed sale of the Hawkeye location.

 

13. ***

 

44



--------------------------------------------------------------------------------

SCHEDULE 6.06

SALE AND LEASEBACK TRANSACTIONS

1. Proposed sale of property located in Mountain City, Tennessee owned by FPC,
Inc., a Kodak Company.

2. Proposed sale of real estate property in Argentina.

 

45



--------------------------------------------------------------------------------

SCHEDULE 6.09

TRANSACTIONS WITH AFFILIATES

Intercompany Loans3

 

Lender Company Description

  

Debtor Trading Partner Description

   Loan
Currency    Local Currency
Principal
Balance      USD
Principal
Balance      Interest
Rate  

1. Eastman Kodak Co. – Parent

  

Kodak (Egypt) S.A.E.

   USD      5,666,138         5,666,138         0.00 % 

2. Eastman Kodak Co. – Parent

  

Kodak Graphic Com. Canada

   USD      135,705,510         135,705,510         0.00 % 

3. Eastman Kodak Co. – Parent

  

Kodak International Finance Limited

   USD      125,000,000         125,000,000         7.90 % 

4. Kodak (Near East) Inc.

  

Eastman Kodak Co. – Parent

   USD      16,720,673         16,720,673         0.05 % 

5. Kodak de México, SA de CV

  

Eastman Kodak Co. – Parent

   USD      19,772,256         19,772,256         0.00 % 

6. Kodak de México, SA de CV

  

Eastman Kodak Co. – Parent

   USD      19,445,532         19,445,532         8.50 % 

7. Kodak China Ltd.

  

Eastman Kodak Co. – Parent

   USD      174,000,000         174,000,000         0.00 % 

8. Kodak Japan Limited

  

Eastman Kodak Co. – Parent

   JPY      3,030,036,942         30,949,668         2.00 % 

9. Kodak International Finance Limited

  

Eastman Kodak Co. – Parent

   USD      44,000,000         44,000,000         7.90 % 

10. Kodak Societa per Azioni

  

Eastman Kodak Co. – Parent

   USD      20,000,000         20,000,000         7.90 % 

 

3  These intercompany loans are permitted to be rolled over or renewed at
principal amounts incorporating accrued but unpaid interests and (x) for each of
#1 to # 4 at the existing or a different interest rate or (y) for each of #5 to
#10 at the existing or a lower interest rate.

 

46



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIONS

None.

 

47



--------------------------------------------------------------------------------

SCHEDULE 7.01(K)

JUDGMENTS

 

Case No. / Matter

  

Kodak Party

    

Other Party

  

Venue

03-930139/2010 DHL   

Kodak Brasileira Comércio de Produtos para Imagem e Serviços Ltda. &

Kodak da Amazônia Indústria e Comércio Ltda.

     Fazenda Estadual – SP    Brazil 0007292-65.2005.4.03.6103/INCOME TAX 91/92
   Kodak Brasileira Comércio de Produtos para Imagem e Serviços Ltda.     
Fazenda Estadual – SP    Brazil 3.066.612/VAT STATE OF SP, DHL EXPORTATION   
Kodak Brasileira Comércio de Produtos para Imagem e Serviços Ltda. & Kodak da
Amazônia Indústria e Comércio Ltda.      Fazenda Estadual – SP    Brazil 967403
   Kodak Brasileira Comércio de Produtos para Imagem e Serviços Ltda.      União
Federal    Brazil 973.014    Kodak Brasileira Comércio de Produtos para Imagem e
Serviços Ltda.      Fazenda do Estado de São Paulo    Brazil 145.738    Kodak
Brasileira Comércio de Produtos para Imagem e Serviços Ltda.      União Federal
   Brazil 1314995    Kodak Brasileira Comércio de Produtos para Imagem e
Serviços Ltda.      Fazenda Estadual – SP    Brazil 583.00.2005.061.270    Kodak
Brasileira Comércio de Produtos para Imagem e Serviços Ltda.      Canadá Color
Vídeo – Foto – Som Ltda    Brazil 1069186-0/4    Kodak Brasileira Comércio de
Produtos para Imagem e Serviços Ltda.      Paulo Afonso Cotta    Brazil
2009.135.14335    Kodak da Amazônia Indústria e Comércio Ltda.      Secretaria
do Estado da Fazenda do Rio de Janeiro    Brazil 10283-720.630/2008-94    Kodak
da Amazônia Indústria e Comércio Ltda.      União Federal    Brazil
0263043-53.2011.8.04.0001   

Kodak Brasileira Comércio de Produtos para Imagem e Serviços Ltda. &

Kodak da Amazônia Indústria e Comércio Ltda.

     Flashmed    Brazil 001.05.045558-4    Kodak da Amazônia Indústria e
Comércio Ltda.      Syncrofilm    Brazil 9 similar 2003 income/importation tax
matters with unfavorable administrative determinations    Kodak Brasileira
Comércio de Produtos para Imagem e Serviços Ltda.      União Federal    Brazil
0005130-69.2010.8.17.0810    Kodak Brasileira Comércio de Produtos para Imagem e
Serviços Ltda.      Meirelles S.A. Comércio e Indústria    Brazil

 

48



--------------------------------------------------------------------------------

Additional Matters:

 

  1. In India there is a tax assessment against Kodak India Limited on appeal
for fiscal year 2006-7.

 

  2. In India there is a tax assessment against Kodak India Limited on appeal
for fiscal year 2007-8.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    The Company (as defined below). 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., including any successor thereto, as administrative
agent under the Credit Agreement. 5.    Credit Agreement:    The Senior Secured
First Lien Term Credit Agreement dated as of September 3, 2013 (as amended,
restated, supplemented or otherwise modified from time to time), among EASTMAN
KODAK COMPANY (the “Company”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of Loans
for all Lenders      Amount of Loans Assigned      Percentage Assigned of Loans2
  $                    $                           % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.]3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Name:   Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Name:   Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders.

3  To be inserted only if the Assignee is not a Lender at the time of such
Assignment.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By  

 

  Name:   Title: [Consented to:]4 [EASTMAN KODAK COMPANY] By  

 

  Name:   Title:

 

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement,
dated as of September 3, 2013 (as amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among EASTMAN KODAK COMPANY
(the “Borrower”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim[, and] (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby [and (iv) the Assignee is not a Disqualified Institution]5
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue

 

5  Bracketed language to be excluded from any Assignment and Acceptance
consented to by the Borrower pursuant to the Master Consent to Assignment dated
September 3, 2013 relating to the Credit Agreement.



--------------------------------------------------------------------------------

to make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Security Agreement

GUARANTEE AND COLLATERAL AGREEMENT

Dated September 3, 2013

From

The Grantors referred to herein

as Grantors

to

JPMorgan Chase Bank, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Guarantee

     2   

Section 2.

 

Grant of Security

     6   

Section 3.

 

Security for Obligations

     10   

Section 4.

 

Grantors Remain Liable

     10   

Section 5.

 

Delivery and Control of Security Collateral

     11   

Section 6.

 

Term Proceeds Accounts

     12   

Section 7.

 

Representations and Warranties

     12   

Section 8.

 

Further Assurances

     17   

Section 9.

 

As to Equipment and Inventory

     18   

Section 10.

 

Insurance

     18   

Section 11.

 

Post-Closing Changes; Collections on Assigned Agreements and Receivables

     19   

Section 12.

 

As to Intellectual Property Collateral

     20   

Section 13.

 

Voting Rights; Dividends; Etc.

     22   

Section 14.

 

As to the Assigned Agreements

     23   

Section 15.

 

As to Letter-of-Credit Rights and Commercial Tort Claims

     23   

Section 16.

 

Transfers and Other Liens; Additional Shares

     24   

Section 17.

 

Administrative Agent Appointed Attorney in Fact

     24   

Section 18.

 

Administrative Agent May Perform

     25   

Section 19.

 

The Administrative Agent’s Duties

     26   

Section 20.

 

Remedies

     26   

Section 21.

 

Grant of Intellectual Property License

     28   

Section 22.

 

Indemnity and Expenses

     28   

Section 23.

 

Amendments; Waivers; Additional Grantors; Etc.

     29   

Section 24.

 

Confidentiality; Notices; References

     29   

Section 25.

 

Continuing Security Interest; Assignments Under the Credit Agreement

     30   

Section 26.

 

Release; Termination

     30   

Section 27.

 

Execution in Counterparts

     31   

Section 28.

 

Governing Law

     32   

Section 29.

 

Jurisdiction; Waiver of Jury Trial

     32   

Section 30.

 

Intercreditor Agreement

     32   

 

i



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    -    Form of Intellectual Property Security Agreement Exhibit B   
-    Form of Intellectual Property Security Agreement Supplement Exhibit C    -
   Form of Security Agreement Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT dated September 3, 2013 (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), made by Eastman Kodak Company, a New Jersey
corporation (“Borrower” or “Company”), and the other Persons listed on the
signature pages hereof, or which at any time execute and deliver a Security
Agreement Supplement in substantially the form attached hereto as Exhibit C (the
Borrower and such Persons so listed or joined being, collectively, the
“Grantors”), to JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement (as hereinafter defined) and assigns, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement).

PRELIMINARY STATEMENTS.

(1) Borrower and the other Grantors have entered into a senior secured first
lien term credit agreement with Administrative Agent and certain other parties
as set forth in the Credit Agreement, dated of even date herewith, by and among
the Borrower, the lenders party thereto from time to time (the “Lenders”) and
Administrative Agent (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

(2) Borrower is a member of an affiliated group of companies that includes each
other Grantor;

(3) The proceeds of the extensions of credit under the Credit Agreement will be
used in part to enable the Borrower to make valuable transfers to one or more of
the other Grantors in connection with the operation of their respective
businesses;

(4) Part I of Schedule I hereto lists all Equity Interests (other than Excluded
Property) directly owned by such Grantor as of the date hereof (the “Initial
Pledged Equity”). Each Grantor is the holder of the indebtedness owed to such
Grantor as of the date hereof (the “Initial Pledged Debt”) set forth opposite
such Grantor’s name on and as otherwise described in Part II of Schedule I
hereto and issued by the obligors named therein.

(5) Each Grantor is the owner of the deposit accounts set forth opposite such
Grantor’s name on Schedule II hereto (together with all deposit accounts now
owned or hereafter acquired by the Grantors, the “Pledged Deposit Accounts”).

(6) Company is the owner of an L/C Cash Deposit Account (as defined in the ABL
Agreement, the “L/C Cash Deposit Account”) created in accordance with the ABL
Agreement and subject to the security interest granted under this Agreement.

(7) Company is the owner of the Pledged Cash Account (Eligible Cash) (as defined
in the ABL Agreement, the “Pledged Cash Account (Eligible Cash)”) created in
accordance with the ABL Agreement and subject to the security interest granted
under this Agreement.



--------------------------------------------------------------------------------

(8) Company is the owner of the Pledged Cash Account (Qualified Cash) (as
defined in the ABL Agreement, the “Pledged Cash Account (Qualified Cash)”)
created in accordance with the ABL Agreement and subject to the security
interest granted under this Agreement.

(9) It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have granted the security interest contemplated by this
Agreement.

(10) Each Grantor will derive substantial direct or indirect benefit from the
transactions contemplated by this Agreement, the Credit Agreement and the other
Loan Documents.

(11) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. Further, unless otherwise defined in this
Agreement or in the Credit Agreement, terms defined in Article 8 or 9 of the UCC
(as defined below) are used in this Agreement (whether or not capitalized) as
such terms are defined in such Article 8 or 9. “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement, each Grantor hereby agrees with the Administrative Agent for
the benefit of the Secured Parties as follows:

Section 1. Guarantee.

(a) Guarantee

(i) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations. “Guarantors” shall mean each Grantor other than the
Borrower. “Borrower Obligations” shall mean the unpaid principal of and interest
on (including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document,

 

2



--------------------------------------------------------------------------------

or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant to Section 9.03 of the Credit
Agreement) or otherwise.

(ii) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 1(b)).

(iii) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 1 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(iv) The guarantee contained in this Section 1 shall remain in full force and
effect until all the Obligations (other than any contingent indemnification
obligations not then due and payable) shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations. “Obligations” shall mean (i) in the case of the Borrower,
the Borrower Obligations, and (ii) in the case of each Guarantor, its Guarantor
Obligations. “Guarantor Obligations” shall mean with respect to any Guarantor,
all obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, this Section 1)
or any other Loan Document, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to Section 9.3 of the Credit Agreement or Section 22
hereof).

(v) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full (other than any
contingent indemnification obligations not then due and payable) and the
Commitments are terminated.

(b) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder,

 

3



--------------------------------------------------------------------------------

such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder which has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 1(c). The provisions of this Section 1(b) shall
in no respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations (other than contingent indemnification obligations not then
due and payable) are paid in full and the Commitments shall have terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

(d) Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, waived, supplemented or terminated, in whole
or in part, as the Administrative Agent (or the Required Lenders or such
requisite Lenders as required pursuant to Section 9.02 of the Credit Agreement,
as the case may be) may reasonably deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 1 or any
property subject thereto.

 

4



--------------------------------------------------------------------------------

(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 1 or acceptance of the
guarantee contained in this Section 1; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 1. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 1 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 1, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

(f) Reinstatement. The guarantee contained in this Section 1 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a

 

5



--------------------------------------------------------------------------------

receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

Section 2. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including all machinery, tools, motor
vehicles, vessels, aircraft and furniture (excepting all fixtures), and all
parts thereof and all accessions thereto, including computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including goods in which such Grantor has an interest or right as consignee)
and (iii) goods that are returned to or repossessed or stopped in transit by
such Grantor, and all accessions thereto and products thereof and documents
therefor, including computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);

(c) (i) all accounts, instruments (including promissory notes), deposit
accounts, chattel paper, general intangibles (including payment intangibles) and
other obligations of any kind owing to the Grantors, whether or not arising out
of or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance (any and all such instruments, deposit
accounts, chattel paper, general intangibles and other obligations to the extent
not referred to in clause (d), (e) or (f) below, being the “Receivables”), and
all supporting obligations, security agreements, Liens, leases, letters of
credit and other contracts owing to the Grantors or supporting the obligations
owing to the Grantors under the Receivables (collectively, the “Related
Contracts”), and (ii) all commercial tort claims now or hereafter described on
Schedule X hereto;

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

6



--------------------------------------------------------------------------------

(iii) all additional equity interests (other than Excluded Property) from time
to time acquired by such Grantor in any manner (such equity interests, together
with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such equity interests and all
warrants, rights or options issued thereon or with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) all security entitlements or commodity contracts carried in, or from time to
time credited to, as applicable, a securities account or commodity account
(including the Term Proceeds Securities Account), all financial assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such security entitlements or
financial assets and all warrants, rights or options issued thereon with respect
thereto; and

(vi) all other investment property (including all (A) securities, whether
certificated or uncertificated, (B) security entitlements, (C) securities
accounts, (D) commodity contracts and (E) commodity accounts, but excluding any
equity interest excluded from the Pledged Equity) in which such Grantor has now,
or acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto (“Investment Property”);

(e) each Hedging Agreement to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including (i) all rights of such Grantor to receive
moneys due and to become due under or pursuant to the Assigned Agreements,
(ii) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Assigned Agreements, (iii) claims of
such Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts, the L/C Cash Deposit Account, the Pledged Cash
Account (Eligible Cash), the Pledged Cash Account (Qualified Cash), the Term
Proceeds Deposit Account, the Term Proceeds Securities Account and all funds and
financial

 

7



--------------------------------------------------------------------------------

assets from time to time credited thereto (including all cash equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Accounts, the L/C Cash Deposit Account, the
Pledged Cash Account (Eligible Cash), the Pledged Cash Account (Qualified Cash),
the Term Proceeds Deposit Account or the Term Proceeds Securities Account;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Administrative
Agent for or on behalf of such Grantor in substitution for or in addition to any
or all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, uniform resource locators (“URLs”), domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, whether registered or
unregistered, together, in each case, with the goodwill symbolized thereby
(“Trademarks”);

(iii) all copyrights, including copyrights in computer software, internet web
sites and the content thereof, whether registered or unregistered
(“Copyrights”); all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including industrial designs and
mask works;

(iv) except as set forth above, all registrations and applications for
registration for any of the foregoing, including those registrations and
applications for registration, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(v) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”); and

(vi) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

8



--------------------------------------------------------------------------------

(h) all documents, all money and all letter-of-credit rights;

(i) all books and records and documents (including databases, customer lists,
credit files, computer files, printouts, other computer output materials and
records and other records) of the Grantors pertaining to any of the Grantors’
Collateral;

(j) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section, and any property
specifically excluded from any defined term used in any clause of this section);
and

(k) all proceeds of and payments under business interruption insurance;

(l) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (h) of this Section 2) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Administrative Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash and cash equivalents, including all Eligible Cash (as
defined in the ABL Agreement), Qualified Cash (as defined in the ABL Agreement)
and US Cash (as defined in the ABL Agreement);

provided, that, notwithstanding any of the other provisions set forth in this
Section 2 or in any Loan Document, no Excluded Property shall constitute
Collateral under this Agreement. For purposes of this Agreement and the other
Loan Documents, “Excluded Property” shall mean (1) any property to the extent
that such grant of a security interest (x) is prohibited by any applicable
Requirements of Law, (y) requires a consent not obtained of any Governmental
Authority pursuant to such applicable Requirement of Law or (z) is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Security Collateral (other than any of the foregoing issued by a
Grantor), any applicable shareholder or similar agreement, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (2) any lease, license or other agreement or
any property that is subject to a purchase money Lien or capital lease or
similar arrangement (in each case permitted by the Credit Agreement and for so
long as subject to such purchase money Lien, capital lease or similar
arrangement), in each case to the extent that a grant of a Lien therein would
violate or invalidate such lease, license or agreement or such purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any party thereto (other than a Loan Party), except to the extent that such
lease, license or other agreement or other document providing for such violation
or invalidation or termination right is ineffective under applicable law (it
being understood that Excluded Property shall not include proceeds and
Receivables in respect of the foregoing), (3) any United States trademark or
service mark application filed on the basis of a Grantor’s “intent-to-use” such
trademark or service mark pursuant to Section 1(b) the Lanham Act, 15 U.S.C. §
1051, in each case, to the extent the inclusion in the Collateral of any such
application would void, impair or invalidate any such

 

9



--------------------------------------------------------------------------------

application or any resulting registration, unless and until an Amendment to
Allege Use or a Statement of Use under Section 1(c) or 1(d) of said Act is filed
with and accepted by the United States Patent and Trademark Office, (4) any
property to the extent a security interest in such property would result in
material adverse tax consequences as reasonably determined by the Borrower and
the Administrative Agent, including any of the equity interests of any domestic
Subsidiary of the Borrower that is a direct or indirect Subsidiary of a CFC,
(5) any fee-owned real property with a fair market value of less than
$15,000,000 or that is located in the State of New York or in a jurisdiction
other than the United States and all leasehold interests in real property,
(6) any Excluded Account, (7) any of the equity interests of any Foreign
Subsidiary of the Borrower that is not a Material First-Tier Foreign Subsidiary,
each of which, as of the date hereof, is indicated on Part III of Schedule I
hereto, (8) any of the equity interests of any Subsidiary of the Borrower that
is a Material First-Tier Foreign Subsidiary in excess of 65% of all of the
issued and outstanding shares of capital stock of such Material First-Tier
Foreign Subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2), and (9) any assets of Borrower, Qualex, Inc. or Kodak (Near
East), Inc. which have been Disposed of on or before the date hereof pursuant to
the UK Pension Settlement Agreement. Notwithstanding anything herein or in any
other Loan Document, the Grantors shall not be required to perfect the
Administrative Agent’s security interest in (i) motor vehicles and other assets
subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement, (ii) Letter-of-Credit
Rights, (iii) Disbursement Accounts and (iv) any property as to which the
Administrative Agent shall agree in writing that the cost of obtaining a
security interest or perfection thereof would be excessive in relation to the
value of the security to be afforded thereby. For purposes of this Agreement,
“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Section 3. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor or Subsidiary of the
Company owing to the Secured Parties. Without limiting the generality of the
foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Obligations and would be owed by such
Grantor or Subsidiary of the Company, as applicable, to any Secured Party but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving any of the Loan
Parties and other Subsidiaries of the Company.

Section 4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to perform all of its duties
and obligations thereunder to the extent set forth therein to the same extent as
if this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

10



--------------------------------------------------------------------------------

Section 5. Delivery and Control of Security Collateral. (a) Subject to the
Intercreditor Agreement, all certificates or instruments representing or
evidencing Pledged Equity or Pledged Debt shall be promptly delivered to and
held by or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent except to the extent that
such transfer or assignment is prohibited by applicable law. With respect to any
Pledged Equity existing on the Closing Date, the transfer or assignment of which
is subject to (x) certain corporate actions by the holders of or issuers of
Initial Pledged Equity issued by Foreign Subsidiaries which have not occurred as
of the Closing Date despite the Grantors’ use of commercially reasonable efforts
to cause such corporate actions to occur prior to the Closing Date or
(y) governmental approvals or consents which have not been obtained as of the
Closing Date despite the Grantors’ use of commercially reasonable efforts to
cause such approvals or consents to be obtained prior to the Closing Date, the
Grantors shall cause such corporate actions to occur or shall obtain such
approvals or consents within 45 days after the Closing Date (or such later date
as the Administrative Agent shall reasonably agree).

(b) With respect to any Security Collateral representing interests in which any
Grantor has any right, title or interest and that constitutes an uncertificated
security, such Grantor will use commercially reasonable efforts (or in the case
of a wholly-owned Subsidiary, take all actions necessary) to cause (i) the
issuers of such Security Collateral and (ii) any securities intermediary which
is the holder of any such Security Collateral, to cause the Administrative Agent
to have and retain, subject to the Intercreditor Agreement, Control over such
Security Collateral. Without limiting the foregoing, such Grantor will, with
respect to any such Security Collateral held with a securities intermediary, use
commercially reasonable efforts to cause such securities intermediary to enter
into a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control, subject to the Intercreditor Agreement.

(c) With respect to any securities or commodity account and any Security
Collateral that constitutes a security entitlement (other than a security
entitlement which is an uncertificated security, which for the avoidance of
doubt shall be subject to the preceding Section 5(b)), within 60 days after the
Closing Date (or such later date as the Administrative Agent shall reasonably
agree), the relevant Grantor will cause the securities intermediary with respect
to such security or commodity account or security entitlement to identify in its
records the Administrative Agent as the entitlement holder thereof or enter into
a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control, subject to the Intercreditor Agreement.

(d) Subject to the Intercreditor Agreement and upon the occurrence and during
the continuance of an Event of Default, each Grantor shall cause the Security
Collateral to be registered in the name of the Administrative Agent or such of
its nominees as the Administrative Agent shall direct, subject only to the
revocable rights specified in Section 13(a). In addition, the Administrative
Agent shall have the right upon the occurrence and during the continuance of an
Event of Default to convert Security Collateral consisting of financial assets
credited to any securities account or the L/C Cash Deposit Account to Security
Collateral consisting of financial assets held directly by the Administrative
Agent, and to convert Security

 

11



--------------------------------------------------------------------------------

Collateral consisting of financial assets held directly by the Administrative
Agent to Security Collateral consisting of financial assets credited to any
securities or commodity account or the L/C Cash Deposit Account.

(e) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will notify each issuer of Security Collateral granted by it hereunder
that such Security Collateral is subject to the security interest granted
hereunder.

Section 6. Term Proceeds Accounts. As soon as practicable and in no event more
than thirty (30) days following the Closing Date (which period may be extended
in the reasonable discretion the Administrative Agent), the Borrower shall
establish a deposit account (the “Term Proceeds Deposit Account”) and a
securities account (the “Term Proceeds Securities Account”) with JPMorgan Chase
Bank, N.A. which accounts shall be maintained exclusively for identifiable
proceeds of Term Loan Priority Collateral (as defined in the Intercreditor
Agreement). The Borrower shall enter into an Account Control Agreement with
respect to each of the Term Proceeds Deposit Account and the Term Proceeds
Securities Account within the time period set forth in Section 5.12(b) of the
Credit Agreement. Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall cause all proceeds of Term Loan Priority Collateral
(as defined in the Intercreditor Agreement) to be deposited in either the Term
Proceeds Deposit Account or the Term Proceeds Securities Account, as applicable.

Section 7. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
and Federal Employer Identification Number as of the date hereof is set forth in
Schedule V hereto. Within the five years preceding the date hereof, such Grantor
has not changed its legal name, chief executive office, type of organization,
jurisdiction of organization, organizational identification number or Federal
Employer Identification Number from those set forth in Schedule V hereto except
as set forth in Schedule VI hereto. Each of the trade names owned and used by
the any Grantor in the operation of its business (e.g. billing, advertising,
etc.) are set forth in Schedule V hereto.

(b) Since the date of four (4) months prior to the date hereof, each Grantor has
made or entered into only the mergers and acquisitions set forth on Schedule XI
hereto.

(c) The books and records of each Grantor pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
each Grantor on Schedule XII hereto.

(d) Such Grantor is the legal and beneficial owner of the Collateral and has
rights in, the power to transfer, or a valid right to use, the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or Liens permitted under the Credit
Agreement, and has full power and authority to grant to the Administrative Agent
the

 

12



--------------------------------------------------------------------------------

security interest in such Collateral granted hereunder pursuant to the terms
hereof. No effective financing statement or other instrument similar in effect
covering all or any part of such Collateral or listing such Grantor or any trade
name of such Grantor as debtor is on file in any recording office, except such
as may exist on the date of this Agreement, have been filed in favor of the
Administrative Agent relating to the Loan Documents or are otherwise permitted
under the Credit Agreement.

(e) When financing statements naming such Grantor as debtor and the
Administrative Agent as secured party and providing a description of the
Collateral with respect to which such Grantor has purported to grant a security
interest hereunder have been filed in the appropriate offices against such
Grantor in the locations listed on Schedule XIII, the Administrative Agent will
have a fully perfected and, subject to the Intercreditor Agreement, first
priority security interest (except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditor’s rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing), subject only to Liens
permitted under the Credit Agreement, in that Collateral of the Grantor in which
a security interest may be perfected by filing of an initial financing statement
in the appropriate office against such Grantor; provided that (i) the filing of
Intellectual Property security agreements with the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect the security interest of the Administrative Agent in respect of any
registered U.S. Patents, U.S. Patent applications, registered or applied for
U.S. Trademarks and registered or applied for U.S. Copyrights, (ii) additional
filings may be necessary to perfect the Administrative Agent’s security interest
in any registered U.S. Patents, U.S. Patent applications, registered or applied
for U.S. Trademarks and registered or applied for U.S. Copyrights acquired by
such Grantor after the date hereof, and (iii) upon completion of the filings
referred to in this Section 7(e) and the other actions specified on Schedule
XIV, the security interests granted pursuant to this Agreement will constitute
valid perfected security interests in all of the Collateral (other than Excluded
Property) in favor of the Administrative Agent as collateral security for the
Obligations. Notwithstanding the foregoing, nothing in this Agreement shall
require any Grantor to make any filings or take any other actions to record or
perfect the Administrative Agent’s Lien on and security interest in any
Intellectual Property outside the United States (or to reimburse the
Administrative Agent for the same). When used in this Agreement, “Intellectual
Property” shall mean the collective reference to all rights in intellectual
property, whether arising under United States laws, including, without
limitation, the Copyrights, the Patents and the Trademarks, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

(f) All of such Grantor’s locations where Equipment and Inventory having a value
in excess of $1,000,000 is located as of the date hereof are specified in
Schedule VIII and Schedule IX hereto, respectively (other than Collateral in
transit in the ordinary course of business, in use or on display at any trade
show, conference or similar event in the ordinary course of business, maintained
with customers (or otherwise on the premises of customers) and consignees in the
ordinary course of business or in the possession of employees in the ordinary
course of business). Such Grantor has exclusive possession and control of its
Inventory, other than Inventory stored at any leased premises or third party
warehouse.

 

13



--------------------------------------------------------------------------------

(g) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of $3,750,000 that has not been delivered to
the Administrative Agent. All such Receivables or Agreement Collateral valued in
excess of $3,750,000 is listed on Schedule III attached hereto.

(h) Subject to the Intercreditor Agreement, all Security Collateral consisting
of certificated securities and instruments with an aggregate fair market value
in excess of $10,000,000 for all such Security Collateral of the Grantors have
been delivered to the Administrative Agent.

(i) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(j) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable (to the
extent such concepts are applicable), provided that the foregoing representation
and warranty, insofar as it relates to the Pledged Equity issued by a Person
other than a Subsidiary of a Grantor, is made to the knowledge of the Grantors.
Each interest in any limited liability company or limited partnership
wholly-owned by such Grantor, pledged hereunder and represented by a certificate
is a “security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC and each such interest shall at all times hereafter be
represented by a certificate. Each interest in any limited liability company or
limited partnership controlled by such Grantor, pledged hereunder and not
represented by a certificate either (1) is not a “security” within the meaning
of Article 8 of the UCC and is not governed by Article 8 of the UCC and such
Grantor shall at no time elect to treat any such interest as a “security” within
the meaning of Article 8 of the UCC or issue any certificate representing such
interest or (2) is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC and, with respect to any such Pledged Equity
having a value in excess of $1,000,000, such Grantor shall have entered into a
control agreement with the issuer of such “security” and the Administrative
Agent to establish Control with respect to such “security.” The Pledged Debt
pledged by such Grantor hereunder has been duly authorized, authenticated or
issued and delivered, is the legal, valid and binding obligation of the issuers
thereof and, if evidenced by any promissory notes, such promissory notes have
been delivered to the Administrative Agent, and is not in default.

(k) The Initial Pledged Equity in Foreign Subsidiaries pledged by such Grantor
constitutes, as of the date hereof, 65% of the issued and outstanding equity
interests entitled to vote (within the meaning of Treasury Regulation
Section 1.956-1) of the issuers thereof indicated on Part I of Schedule I
hereto, each of which is a Material First-Tier Foreign Subsidiary. The Initial
Pledged Debt constitutes all of the outstanding Indebtedness for borrowed money
owed to such Grantor by the issuers thereof (other than intercompany
Indebtedness in respect of the UK Pension Settlement Agreement).

(l) Such Grantor has no Investment Property with a market value in excess of
$1,000,000 as of the date hereof, other than the Investment Property listed on
Part IV of Schedule I hereto.

 

14



--------------------------------------------------------------------------------

(m) The Assigned Agreements to which such Grantor is a party have been duly
authorized, executed and delivered by such Grantor and, to such Grantor’s
knowledge, any material Assigned Agreements are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms.

(n) Such Grantor has no deposit accounts or securities accounts as of the date
hereof, other than the deposit accounts and securities accounts listed on
Schedule II hereto (other than deposit accounts or securities accounts that have
less than $750,000 in the aggregate on deposit).

(o) Such Grantor is not a beneficiary or assignee under any letter of credit
with a stated amount in excess of $2,500,000 and issued by a United States
financial institution as of the date hereof, other than the letters of credit
described in Schedule VII hereto.

(p) This Agreement creates in favor of the Administrative Agent for the benefit
of the Secured Parties a valid security interest in the Collateral granted by
such Grantor under this Agreement, securing the payment of the Obligations
except to the extent that Control or possession by the Administrative Agent is
required for the creation of the security interest; all filings and other
actions necessary to perfect the security interest in the Collateral granted by
such Grantor have been duly made or taken and are in full force and effect other
than (i) actions necessary to perfect the Administrative Agent’s security
interest with respect to Collateral evidenced by a certificate of title or
Collateral consisting of vessels or aircraft and (ii) actions necessary to
transfer and prior approval of or filings with any governmental entity required
in connection with any interest in Pledged Equity.

(q) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for
(i) the grant by such Grantor of the security interest granted hereunder or for
the execution, delivery or performance of this Agreement by such Grantor,
(ii) the perfection or maintenance of the security interest created hereunder
(including, subject to the Intercreditor Agreement, the first priority nature of
such security interest in Collateral), except for (A) the filing of financing
and continuation statements under the UCC, (B) the recordation of the
Intellectual Property Security Agreement with respect to certain registered
Intellectual Property Collateral attached thereto, and the actions described in
Section 5 with respect to the Security Collateral, (C) subject to certain
corporate actions by the holders or issuers of Non-U.S. Initial Pledged Equity
which have not occurred as of the Effective Date, necessary to transfer or
assign, (D) the governmental filings required to be made or approvals obtained
prior to the creation of a security interest in any Pledged Equity issued by a
non-US Person and any filings or approvals required prior to realizing on any
such Pledged Equity, and (E) the Control of certain assets as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC, or (iii) the exercise by the
Administrative Agent of its voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as set forth above and as may be required in connection with
the disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally.

 

15



--------------------------------------------------------------------------------

(r) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law except where the
failure to so comply would not have a Material Adverse Effect.

(s) As to itself and its Intellectual Property Collateral:

(i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as are not expected to have a Material Adverse Effect.

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to Patents, Trademarks and Copyrights contained in the Intellectual Property
Collateral, except as set forth in Schedule IV hereto with respect to
co-ownership of certain Patents, and such Grantor is entitled to use all such
Intellectual Property Collateral in accordance with applicable law, subject to
the terms of the IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule IV hereto
includes all of the registered patents, patent applications, domain names,
trademark registrations and applications, copyright registrations and
applications owned by such Grantor as of the date set forth therein.

(iv) The issued Patents and registered Trademarks contained in the Intellectual
Property Collateral have not been adjudged invalid or unenforceable in whole or
part, and to the knowledge of the Company, are valid and enforceable, except to
the extent Grantor has ceased use of any such registered Trademarks, and except
as would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes, as deemed necessary by Grantor in its
reasonable business discretion, to maintain and protect its interest in each and
every material item of Intellectual Property Collateral owned by such Grantor in
full force and effect.

(vi) No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property Collateral or the validity of
effectiveness of any such Intellectual Property Collateral, nor does the Company
know of any valid basis for any such claim, except, in either case, for such
claims that in the aggregate are not reasonably expected to have a Material
Adverse Effect. The conduct of the business of the Company and its Subsidiaries
does not infringe on the rights of any Person except for such claims and
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not result in the termination or impairment (other than
impairment contemplated by the Loan Documents) of any of the Intellectual
Property Collateral.

(vii) With respect to each IP Agreement that is not Excluded Property: (A) to
the knowledge of the Company, such IP Agreement is valid and binding and in full
force and effect; (B) such IP Agreement will not cease to be valid and binding
and in full force and

 

16



--------------------------------------------------------------------------------

effect on terms identical to those currently in effect as a result of the rights
and interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) such Grantor has not
received any notice of termination or cancellation under such IP Agreement
within the six months immediately preceding the date of this Agreement;
(D) within the six months immediately preceding the date of this Agreement, such
Grantor has not received any notice of a breach or default under such IP
Agreement, which breach or default has not been cured; and (E) neither such
Grantor nor, to such Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination or modification under such IP Agreement,
in each case except as would not reasonably be expected to have a Material
Adverse Effect.

(viii) To the Company’s knowledge, none of the material Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor within
the past two years.

(ix) This Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Schedule
XIII and appropriate releases (which releases have been filed or will be filed
substantially simultaneously with the entering into of this Agreement) and
Intellectual Property security agreements with the United States Copyright
Office and the United States Patent and Trademark Office (to the extent a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable), fully perfected and, subject to the Intercreditor Agreement, first
priority security interests in favor of the Administrative Agent on such
Grantor’s U.S. Patents, U.S. Trademarks and U.S. Copyrights and such perfected
security interests are enforceable as such as against any and all creditor of
and purchasers from such Grantor.

Section 8. Further Assurances.

(a) Each Grantor agrees that from time to time, in accordance with the terms of
this Agreement at the expense of such Grantor and at the reasonable request of
the Administrative Agent, such Grantor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be reasonably necessary or desirable, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral of such Grantor.
Without limiting the generality of the foregoing, each Grantor will, at the
reasonable request of the Administrative Agent, promptly with respect to the
Collateral of such Grantor: (i) mark conspicuously each document included in
Inventory, each chattel paper included in Receivables each Assigned Agreement
and, at the request of the Administrative Agent, each of its records pertaining
to such Collateral with a legend, in form and substance reasonably satisfactory
to the Administrative Agent, indicating that such document, Assigned Agreement
or Collateral is subject to the security interest granted hereby; (ii) if any
such Collateral shall be evidenced by a promissory

 

17



--------------------------------------------------------------------------------

note or other instrument or chattel paper, deliver and pledge to the
Administrative Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Administrative Agent;
(iii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be reasonably necessary or desirable,
or as the Administrative Agent may reasonably request, in order to perfect and
preserve the security interest granted or purported to be granted by such
Grantor hereunder; (iv) prepare, sign, and file for recordation in any
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Intellectual Property in the name of such Grantor
as debtor; and (v) deliver to the Administrative Agent evidence that all other
actions that the Administrative Agent may deem reasonably necessary or desirable
in order to perfect and protect the security interest granted or purported to be
granted by such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto in the applicable
UCC filing office, including one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor in the United States, or any real property or
fixtures, regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC. A photocopy or other reproduction
of this Agreement shall be sufficient as a financing statement where permitted
by law. Each Grantor ratifies its authorization for the Administrative Agent to
have filed such financing statements, continuation statements or amendments
filed prior to the date hereof.

(c) Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

Section 9. As to Equipment and Inventory. (a) Each Grantor will keep its
Equipment having a value in excess of $1,000,000 and Inventory having a value in
excess of $1,000,000 (other than Inventory sold in the ordinary course of
business) at the locations therefor specified in Schedule VIII and Schedule IX,
respectively, or, upon 30 days’ prior written notice to the Administrative Agent
(or such lesser time as may be agreed by the Administrative Agent), at such
other places designated by such Grantor in such notice. Schedule VIII and
Schedule IX respectively set forth whether each such location is owned, leased
or operated by third parties, and, if leased or operated by third parties, their
names and addresses.

(b) Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, its Equipment and
Inventory, except to the extent payment thereof is not required by Section 5.05
of the Credit Agreement. In producing its Inventory, each Grantor will comply
with all requirements of applicable law, except where the failure to so comply
will not have a Material Adverse Effect.

Section 10. Insurance. Each Grantor will, and will cause each Restricted
Subsidiary to, at its own expense, maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies

 

18



--------------------------------------------------------------------------------

engaged in similar businesses and owning similar properties in the same general
areas in which the Company or such Restricted Subsidiary operates; provided,
that, the Company and its Restricted Subsidiaries may self-insure to the extent
consistent with prudent business practice. Each policy of each Grantor for
liability insurance shall provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests may appear, and each
policy for property damage insurance shall provide for all losses to be paid, in
accordance with the Credit Agreement, the Intercreditor Agreement and the Lender
loss payee provisions which were requested pursuant to clause (iv) below,
directly to the Administrative Agent. Each such policy shall in addition
(i) name such Grantor and the Administrative Agent as insured parties thereunder
(without any representation or warranty by or obligation upon the Administrative
Agent) as their interests may appear, (ii) provide that (A) there shall be no
recourse against the Administrative Agent for payment of premiums or other
amounts with respect thereto and (B) if agreed by the insurer (which agreement
such Grantor shall use commercially reasonable efforts to obtain), at least 10
days’ prior written notice of cancellation or of lapse shall be given to the
Administrative Agent by the insurer, and (iv) contain such other customary
lender loss payee provisions as the Administrative Agent shall reasonably
request. Each Grantor will, if so requested by the Administrative Agent, deliver
to the Administrative Agent certificates of insurance evidencing such insurance
and, as often as the Administrative Agent may reasonably request, a report of a
reputable insurance broker or the insurer with respect to such insurance.
Further, each Grantor will, at the request of the Administrative Agent, duly
execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of Section 2(l) and cause the insurers to
acknowledge notice of such assignment. Each Grantor will, if so requested by the
Administrative Agent, deliver to the Administrative Agent certificates of
insurance evidencing such insurance and, as often as the Administrative Agent
may reasonably request, a report of a reputable insurance broker or the insurer
with respect to such insurance. Further, each Grantor will, at the request of
the Administrative Agent, duly execute and deliver instruments of assignment of
such insurance policies to comply with the requirements of Section 2(k) and 2(l)
and use its commercially reasonable efforts to cause the insurers to acknowledge
notice of such assignment.

Section 11. Post-Closing Changes; Collections on Assigned Agreements and
Receivables. (a) If any Grantor changes its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V of this Agreement it will give written notice to the
Administrative Agent within 15 days of such change and will take all action
reasonably required by the Administrative Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including the Assigned
Agreements and Related Contracts, and will permit representatives of the
Administrative Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents to the extent provided in
Section 5.08 of the Credit Agreement. If any Grantor does not have an
organizational identification number and later obtains one, it will promptly
notify the Administrative Agent of such organizational identification number.

(b) Administrative Agent shall have the right at any time or times, in
Administrative Agent’s name or in the name of a nominee of Administrative Agent,
to verify the validity, amount or any other matter relating to any Receivables
or other Collateral, by mail, telephone, facsimile transmission or otherwise
(provided any visits shall be done during normal

 

19



--------------------------------------------------------------------------------

business hours and at times to be mutually agreed). Except as otherwise provided
in this subsection (b), each Grantor, at its own expense and in the ordinary
course of business undertaken in a commercially reasonable manner and consistent
with applicable law, will continue to collect, adjust, settle, compromise the
amount or payment of, all amounts due or to become due such Grantor under the
Assigned Agreements and Receivables. In connection with such collections,
adjustments, settlements, compromises and other exercises of rights, such
Grantor may take (and, at the Administrative Agent’s direction upon the
occurrence and during the continuance of an Event of Default, will take) such
action as such Grantor (or, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent) may deem necessary or advisable;
provided, that, the Administrative Agent shall have the right at any time, upon
the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements and Receivables of the assignment of such Assigned
Agreements to the Administrative Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Administrative Agent and, upon such notification and at the expense of
such Grantor, to enforce collection of any such Assigned Agreements and
Receivables, to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as such Grantor might have done, and to
otherwise exercise all rights with respect to such Assigned Agreements and
Receivables, including those set forth in Section 9-607 of the UCC. After
receipt by any Grantor of the notice from the Administrative Agent referred to
in the proviso to the preceding sentence, (i) all amounts and proceeds
(including instruments) received by such Grantor in respect of the Assigned
Agreements and Receivables of such Grantor shall be received in trust for the
benefit of the Secured Parties, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Administrative Agent in the same
form as so received (with any necessary indorsement) to be applied as provided
in Section 20(b) of this Agreement or to prepay Loans under the Credit
Agreement, and (ii) such Grantor will not adjust, settle or compromise the
amount or payment of any Receivable or amount due on any Assigned Agreement,
release wholly or partly any Obligor thereof or allow any credit or discount
thereon other than credits or discounts given in the ordinary course of
business.

(c) No Grantor will authorize the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party, and (ii) in respect to other Liens
permitted by the Credit Agreement. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Administrative Agent as
secured party without the prior written consent of the Administrative Agent,
subject to such Grantor’s rights under the UCC.

Section 12. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral material to the business of the
Company and its Restricted Subsidiaries, each Grantor agrees to take, at its
expense, commercially reasonable steps as determined in Grantor’s reasonable
discretion, including in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authority, to (i) maintain (in
accordance with the exercise of such Grantor’s reasonable business discretion)
the validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property

 

20



--------------------------------------------------------------------------------

Collateral in full force and effect, and (ii) pursue the registration and
maintenance (in accordance with the exercise of such Grantor’s reasonable
business discretion) of each patent, trademark, or copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other Governmental Authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, in each case except where the failure to so file, register or
maintain is not reasonably likely to have a Material Adverse Effect. No Grantor
shall, without the written consent of the Administrative Agent, which shall not
be unreasonably withheld or delayed, discontinue use of any material Trademark
or otherwise abandon any such material Intellectual Property Collateral unless
such Grantor shall have determined that such use or the pursuit or maintenance
of such Intellectual Property Collateral is no longer material to the conduct of
such Grantor’s business.

(b) Until the termination of the Credit Agreement, each Grantor agrees to
provide to the Administrative Agent, concurrently with any delivery of Financial
Statements pursuant to Section 5.01(a) or (b) of the Credit Agreement, an
updated Schedule of its registered U.S. Patents, U.S. Patent applications,
registered or applied for U.S. Trademarks and registered or applied for U.S.
Copyrights.

(c) In the event that any Grantor becomes aware that any item of Intellectual
Property Collateral is being infringed or misappropriated by a third party, such
Grantor shall take such commercially reasonable actions determined in its
reasonable discretion, at its expense, to protect or enforce such Intellectual
Property Collateral, including suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

(d) Each Grantor shall take all reasonable steps which it deems appropriate
under the circumstances to preserve and protect each item of its material
Trademarks included in the Intellectual Property Collateral, including
maintaining substantially the quality of any and all products or services used
or provided in connection with any such Trademarks, consistent with the general
quality of the products and services as of the date hereof, and taking steps
reasonably necessary to ensure that all licensed users of any such Trademarks
use such consistent standards of quality.

(e) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance satisfactory to the
Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office, and any other Governmental Authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(f) Each entity which executes a Security Agreement Supplement as Grantor shall
execute and deliver to the Administrative Agent with such written notice, or
otherwise

 

21



--------------------------------------------------------------------------------

authenticate, an agreement substantially in the form of Exhibit B hereto or
otherwise in form and substance satisfactory to the Administrative Agent (an “IP
Security Agreement Supplement”) covering such Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other Governmental
Authorities necessary to perfect the security interest hereunder in such
Intellectual Property.

Section 13. Voting Rights; Dividends; Etc. So long as no Event of Default shall
have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, that, any and all
dividends, interest and other distributions paid or payable in the form of
instruments or certificates in respect of, or in exchange for, any Security
Collateral, shall be promptly delivered to the Administrative Agent to hold as
Security Collateral (to the extent it is not Excluded Property) and shall, if
received by such Grantor, be received in trust for the benefit of the Secured
Parties, be segregated from the other property or funds of such Grantor and be
promptly delivered to the Administrative Agent as Security Collateral in the
same form as so received (with any necessary indorsement).

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 13(a)(i) shall, upon notice to such Grantor by the
Administrative Agent, cease and (B) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 13(a)(ii) shall automatically cease, and all such rights
shall, subject to the Intercreditor Agreement, thereupon become vested in the
Administrative Agent for the benefit of the Secured Parties, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights and to receive and hold as Security Collateral such
dividends, interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 13(b) shall
be received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of such Grantor and shall be promptly paid over to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

22



--------------------------------------------------------------------------------

Section 14. As to the Assigned Agreements.

(a) Each Grantor will at its expense:

(i) perform and observe in all material respects all terms and provisions of the
Assigned Agreements to be performed or observed by it to the extent consistent
with its past practice or reasonable business judgment, maintain the Assigned
Agreements to which it is a party in full force and effect, enforce the Assigned
Agreements to which it is a party in accordance with the terms thereof and take
all such action to such end as may be requested from time to time by the
Administrative Agent; and

(ii) furnish to the Administrative Agent promptly upon receipt thereof copies of
all notices of defaults relating to agreements involving monetary liability of
or to any Person in an amount in excess of $5,000,000 received by such Grantor
under or pursuant to the Assigned Agreements to which it is a party, and from
time to time (A) furnish to the Administrative Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Administrative Agent may reasonably request and (B) upon request
of the Administrative Agent, make to each other party to any Assigned Agreement
to which it is a party such demands and requests for information and reports or
for action as such Grantor is entitled to make thereunder.

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Administrative Agent for benefit of the
Secured Parties of each Assigned Agreement to which it is a party by any other
Grantor hereunder.

(c) Each Grantor agrees, upon the reasonable request of Administrative Agent, to
instruct each other party to each Assigned Agreement to which it is a party,
that all payments due or to become due under or in connection with such Assigned
Agreement will be made directly to a Pledged Deposit Account.

(d) All moneys received or collected pursuant to subsection (c) above shall be
(i) released to the applicable Grantor on the terms set forth in the Credit
Agreement so long as no Event of Default shall have occurred and be continuing
or (ii) if any Event of Default shall have occurred and be continuing, applied
as provided in Section 20(b).

Section 15. As to Letter-of-Credit Rights and Commercial Tort Claims. (a) Except
as otherwise permitted by the Credit Agreement and this Agreement, each Grantor,
by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Administrative Agent, hereby assigns to the
Administrative Agent such rights (including its contingent rights) to the
proceeds of all Related Contracts consisting of letters of credit of which it is
or hereafter becomes a beneficiary or assignee. Upon request of the
Administrative Agent, each Grantor will promptly use commercially reasonable
efforts to cause the issuer of each letter-of-credit with a stated amount in
excess of $2,500,000 and each nominated person (as defined in Section 5-102 of
the UCC) (if any) with respect thereto to consent to such assignment of the
proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Administrative Agent and deliver written evidence of such
consent to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will, promptly upon request by the Administrative Agent, (i) notify (and
such Grantor hereby authorizes the Administrative Agent to notify) the issuer
and each nominated person with respect to each of the Related Contracts
consisting of letters of credit that the proceeds thereof have been assigned to
the Administrative Agent hereunder and any payments due or to become due in
respect thereof are to be made directly to the Administrative Agent or its
designee and (ii) arrange for the Administrative Agent to become the transferee
beneficiary of letter of credit.

(c) In the event that any Grantor hereafter acquires or has any commercial tort
claim that has been filed with any court in excess of $5,000,000 in the
aggregate, it shall, promptly after such claim has been filed with such court,
deliver a supplement to Schedule X hereto, identifying such new commercial tort
claim.

Section 16. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

(b) Subject to the terms of the Credit Agreement and this Agreement, each
Grantor agrees that it will (i) cause each issuer of the Pledged Equity pledged
by such Grantor not to issue any equity interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer
except to such Grantor or its Affiliates, and (ii) pledge hereunder, promptly
upon its acquisition (directly or indirectly) thereof, any and all additional
equity interests or other securities as required by Section 5.10 of the Credit
Agreement from time to time acquired by such Grantor in any manner.

Section 17. Administrative Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, in the Administrative Agent’s
discretion, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including:

(a) to obtain, an upon the occurrence and during the continuance of an Event of
Default, adjust insurance required to be paid to the Administrative Agent
pursuant to Section 10,

(b) upon the occurrence and during the continuation of any Event of Default, to
ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

24



--------------------------------------------------------------------------------

(c) upon the occurrence and during the continuance of an Event of Default, to
receive, indorse and collect any drafts or other instruments, documents and
chattel paper, in connection with clause (a) or (b) above,

(d) upon the occurrence and during the continuation of any Event of Default to
file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral;

(e) upon the occurrence and during the continuation of any Event of Default, to
use any Intellectual Property or IP Agreements (solely pursuant to the terms
thereof) that are not Excluded Property of such Grantor, including any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral;

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
actions to pay or discharge taxes or Liens (other than Permitted Liens) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Administrative Agent in its sole discretion, any such payments made by
Administrative Agent to become obligations of such Grantor to Administrative
Agent, due and payable immediately without demand;

(g) (i) upon the occurrence and during the continuation of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and (ii) to do, at Administrative Agent’s option and such Grantor’s expense, at
any time or from time to time, all acts and things that Administrative Agent
deems reasonably necessary to protect, preserve or realize upon the Collateral
and Administrative Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do;

(h) upon the occurrence and during the continuation of any Event of Default, to
repair, alter, or supply goods, if any, necessary to fulfill in whole or in part
the purchase order of any Person obligated to the Borrower or such other Grantor
in respect of any Account of the Borrower or such other Grantor; and

(i) upon the occurrence and during the continuance of any Event of Default, to
take exclusive possession of all locations where the Borrower or other Grantor
conducts its business or has rights of possession, with prompt notice to the
Borrower or any Grantor and to use such locations to store, process,
manufacture, sell, use, and liquidate or otherwise dispose of items that are
Collateral, without obligation to pay rent or other compensation for the
possession or use of any location.

Section 18. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so,

 

25



--------------------------------------------------------------------------------

upon notice to the Company of at least five Business Days in advance and if the
Company fails to cure within such period, itself perform, or cause performance
of, such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 22.

Section 19. The Administrative Agent’s Duties. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more of its Affiliates (or, with the consent
of the Company, any other Persons) subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Agreement to have been made to such
Subagent, in addition to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Administrative Agent,
with all rights, powers, privileges, interests and remedies of the
Administrative Agent hereunder with respect to such Collateral, and (iii) the
term “Administrative Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Administrative Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.

Section 20. Remedies. If any Event of Default shall have occurred and be
continuing and such Event of Default has resulted in the acceleration of the
Obligations, which acceleration has not been rescinded or otherwise terminated:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) subject to applicable law, without notice

 

26



--------------------------------------------------------------------------------

except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable;
(iii) occupy, consistent with Section 5.08 of the Credit Agreement, on a
non-exclusive basis any premises owned or leased by any of the Grantors where
the Collateral or any part thereof is assembled or located for a reasonable
period in order to effectuate its rights and remedies hereunder or under law,
without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including (A) any and all rights of such Grantor to demand or otherwise require
payment of any amount under, or performance of any provision of, the Assigned
Agreements, the Receivables and the other Collateral, (B) withdraw, or cause or
direct the withdrawal, of all funds with respect to the Account Collateral, and
(C) exercise all other rights and remedies with respect to the Assigned
Agreements, the Receivables and the other Collateral, including those set forth
in Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale, or of the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the UCC and
(B) to the extent notification of sale shall be required by law, notification by
mail of the URL where a sale will occur and the time when a sale will commence
at least ten (10) days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the UCC.

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral and any proceeds of the guarantee set forth in Section 1 may, in the
discretion of the Administrative Agent, be held by the Administrative Agent as
collateral for, and/or then or at any time thereafter shall be applied in whole
or in part by the Administrative Agent for the benefit of the Secured Parties
against, all or any part of the Obligations, in accordance with Section 7.03 of
the Credit Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement).

(d) Subject to the provisions of Section 9.08 of the Credit Agreement, the
Administrative Agent may, without notice to any Grantor except as required by
law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Obligations against any funds held with respect to the
Account Collateral or in any other deposit account.

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such

 

27



--------------------------------------------------------------------------------

sale or other disposition shall be included therein, and such Grantor shall
supply to the Administrative Agent or its designee, documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

(f) In each case under this Agreement in which the Administrative Agent takes
any action with respect to the Collateral, including proceeds, the
Administrative Agent shall provide to the Company such records and information
regarding the possession, control, sale and any receipt of amounts with respect
to such Collateral as may be reasonably requested by the Company as a basis for
the preparation of the company’s financial statements in accordance with GAAP.

Section 21. Grant of Intellectual Property License. For the purpose of enabling
Administrative Agent, upon the occurrence and during the continuance of an Event
of Default, to exercise rights and remedies under Section 20 hereof at such time
as Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to Administrative
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, assign, license or sublicense any of the Intellectual
Property, including any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, and advertising matter, now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof, solely to the extent such Grantor has all
rights necessary to provide such access.

Section 22. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, trustees, agents and advisors
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including reasonable
fees and expenses of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or resulting from this Agreement (including enforcement of this Agreement),
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.

(b) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Administrative Agent may
incur in connection with (i) the custody, preservation, use or operation of, or
the sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (ii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iii) the failure
by such Grantor to perform or observe any of the provisions hereof.

 

28



--------------------------------------------------------------------------------

Section 23. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent and, with respect to any
amendment, the Company on behalf of the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Administrative Agent or
any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

(b) Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 5.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon the execution and delivery by
such Person of a security agreement supplement in substantially the form of
Exhibit C hereto (each a “Security Agreement Supplement”). Such Person shall be
referred to as an “Additional Grantor” and each reference in this Agreement and
the other Loan Documents to “Grantor” or “Guarantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

Section 24. Confidentiality; Notices; References. (a) The confidentiality
provisions of Section 9.12 of the Credit Agreement shall apply to all
information received by the Administrative Agent or any Lender under this
Agreement.

(b) All notices and other communications provided for hereunder shall be
delivered as provided in Section 9.01 of the Credit Agreement.

(c) The definitions of certain terms used in this Agreement are set forth in the
following locations:

 

Account Collateral    Section 2(f) Additional Grantor    Section 23(b) Agreement
   Preamble Agreement Collateral    Section 2(e) Assigned Agreements    Section
2(e) Borrower    Preamble Collateral    Section 2 Copyrights    Section 2
(g)(iii) Credit Agreement    Recitals (1) Equipment    Section 2(a) Excluded
Property    Section 2 Grantor, Grantors    Preamble Indemnified Party    Section
22(a) Initial Pledged Equity    Recitals (4) Initial Pledged Debt    Recitals
(5)

 

29



--------------------------------------------------------------------------------

Intellectual Property Collateral    Section 2(g) Intellectual Property Security
Agreement    Section 12(e) Inventory    Section 2(b) Intercreditor Agreement   
Section 30 Investment Property    Section 2(d)(vi) IP Agreements    Section
2(g)(v) IP Security Agreement Supplement    Section 12 Lenders    Recitals (1)
Patents    Section 2(g)(i) Pledged Debt    Section 2(d)(iv) Pledged Deposit
Accounts    Recitals (5) Pledged Equity    Section 2(d)(iii) Receivables   
Section 2(c) Related Contracts    Section 2(c) Obligations    Section 3 Security
Agreement Supplement    Section 23(b) Security Collateral    Section 2(d)
Subagent    Section 19(b) Trademarks    Section 2(g)(ii) Trade Secrets   
Section 2(g)(iii) UCC    Recitals (10) URLs    Section 2(g)(ii)

Section 25. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing guaranty and continuing
security interest in the Collateral and shall (a) continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Credit Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations (other than any contingent
indemnification obligations not then due and payable) have been paid in full and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Obligations are outstanding. (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Secured Parties and
their respective successors, permitted transferees and permitted assigns.
Without limiting the generality of the foregoing clause (c), to the extent
permitted in Section 9.04 of the Credit Agreement, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments and the Loans
owing to it and the promissory note or promissory notes, if any, held by it) to
any permitted transferee, and such permitted transferee shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.

Section 26. Release; Termination. (a) (i) Upon (A) any Disposition of any item
of Collateral of any Grantor as permitted by the Loan Documents, and (B) any
Subsidiary that is not an Excluded Subsidiary becoming an Excluded Subsidiary in
a manner permitted by the Loan Documents, and (ii) upon any Foreign Subsidiary
ceasing to be a Material First-Tier Foreign Subsidiary in a manner permitted by
the Loan Documents, and, in each case (other than with respect to Dispositions
of Collateral not comprising TMM Assets), receipt by the

 

30



--------------------------------------------------------------------------------

Administrative Agent of a written certification by the Borrower that such
Disposition or other event, as applicable, is permitted under the terms of the
Loan Documents (which written certification the Administrative Agent shall be
entitled to rely conclusively without further inquiry), then in the case of the
foregoing clause (i), the security interests granted under this Agreement by
such Grantor in such Collateral or in the assets of such Subsidiary, as
applicable, shall immediately terminate and automatically be released, and in
the case of the foregoing clause (ii), the security interests granted under this
Agreement in the equity interests of such Foreign Subsidiary shall immediately
terminate and automatically be released, and Administrative Agent will, in each
case and subject to the Intercreditor Agreement, promptly deliver at the
Grantor’s request to such Grantor all certificates representing any Pledged
Equity released and all notes and other instruments representing any Pledged
Debt, Receivables or other Collateral so released, and Administrative Agent
will, at such Grantor’s expense, promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
hereby; provided, that, no such documents shall be required unless such Grantor
shall have delivered to the Administrative Agent, at least five Business Days
prior to the date such documents are required by Grantor, or such lesser period
of time agreed by the Administrative Agent, a written request for release
describing the item of Collateral and the consideration to be received in the
sale, transfer or other disposition and any expenses in connection therewith,
together with a form of release for execution by the Administrative Agent (which
form shall be reasonably acceptable to the Administrative Agent) and a
certificate of such Grantor to the effect that the transaction will be in
compliance with the Loan Documents. “TMM Assets” shall have the meaning set
forth in the Stock and Asset Purchase Agreement. “Stock and Asset Purchase
Agreement” shall mean the Amended and Restated Stock and Asset Purchase
Agreement, dated August 31, 2013, among the Borrower, Qualex Inc., Kodak (Near
East) Inc., as sellers and KPP Trustees Limited.

(b) At such time as the Obligations shall have been paid in full and the
Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall promptly
deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and promptly execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement.

Section 27. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or .pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 28. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 29. Jurisdiction; Waiver of Jury Trial. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City in the borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each Grantor hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.01 of the Credit
Agreement. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any such New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent or any Secured Party in the negotiation, administration,
performance or enforcement thereof.

Section 30. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Security Agreement and the exercise of any
right or remedy by the Administrative Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of even date herewith, among the Administrative Agent, as Senior Term Loan
Agent, Bank of America, N.A, as ABL Agent, Barclays Bank PLC, as Junior Term
Loan Agent, the Company and the Guarantors (the “Intercreditor Agreement”). In
the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control. Notwithstanding anything herein to the contrary, any
provision hereof that requires any Grantor to (a) deliver any Collateral to the
Administrative Agent or (b) cause the Administrative Agent to have Control over
such Collateral, may be satisfied prior to the Maturity Date by (i) the delivery
of such Collateral by such Grantor to the Administrative Agent for the benefit
of itself and the Lenders and (ii) providing that the Administrative Agent be
provided with Control with respect to such Collateral of such Grantor for the
benefit of the itself and the other Secured Parties. Until the First Priority
Obligations Payment Date (as defined in the Intercreditor Agreement) with
respect to ABL Priority Collateral (as defined in the Intercreditor Agreement),
the delivery of any ABL

 

32



--------------------------------------------------------------------------------

Priority Collateral (as defined in the Intercreditor Agreement) to the ABL Agent
pursuant to the ABL Loan Documents shall satisfy any delivery requirement
hereunder or under any other Loan Document.

[Remainder of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and Guarantor has caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

          EASTMAN KODAK COMPANY           By  

 

            Title:       Address for Notices:         [NAME OF GRANTOR]    

 

        By:  

 

       

 

      Title:       Address for Notices:         [NAME OF GRANTOR]    

 

        By:  

 

       

 

      Title:       Address for Notices:         [NAME OF GRANTOR]    

 

        By:  

 

       

 

      Title:           [ETC.]



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated September 3, 2013, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into a
Senior Secured First Lien Term Credit Agreement dated as of September 3, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement, each
Grantor has executed and delivered that certain Guarantee and Collateral
Agreement dated September 3, 2013, made by the Grantors to the Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Copyright Office, the United
States Patent and Trademark Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):

(i) the patents and patent applications and all exclusive patent licenses set
forth in Schedule A hereto (the “Patents”);

(ii) the trademark and service mark registrations and applications and all
exclusive trademark licenses set forth in Schedule B hereto (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during



--------------------------------------------------------------------------------

the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), together with the goodwill symbolized thereby (the
“Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including the copyright registrations and applications
and exclusive copyright licenses set forth in Schedule C hereto (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Obligations and that would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that such Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, and the Commissioner for Patents or Trademarks record this IP
Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

36



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

EASTMAN KODAK COMPANY By  

 

Name:   Title:   Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                     , 200  , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into a
Senior Secured First Lien Term Credit Agreement dated as of September 3, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Guarantee and Collateral Agreement
dated September 3, 2013 made by the Grantor and such other Persons to the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated September 3, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Collateral (as defined in Section 1 below) of the Grantor and
has agreed as a condition thereof to execute this IP Security Agreement
Supplement for recording with the United States Copyright Office, the United
States Patent and Trademark Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the patents and patent applications and all exclusive patent licenses set
forth in Schedule A hereto (the “Patents”);

(ii) the trademark and service mark registrations and applications and all
exclusive trademark licenses set forth in Schedule B hereto (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together with the goodwill symbolized thereby (the “Trademarks”);



--------------------------------------------------------------------------------

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including the copyright registrations and applications
and exclusive copyright licenses set forth in Schedule C hereto (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, and the Commissioner for Patents or Trademarks record this IP
Security Agreement Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

40



--------------------------------------------------------------------------------

By  

 

  Name:   Title: Address for Notices:

 

 

 

 

41



--------------------------------------------------------------------------------

Exhibit C to the

Guarantee and Collateral Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

JPMorgan Chase Bank, N.A., as the Administrative Agent for

the Secured Parties referred to in the

Credit Agreement referred to below

JPMorgan Chase Bank, N.A.

[Insert Address]

Attn: [                    ]

Eastman Kodak Company

Ladies and Gentlemen:

Reference is made to (i) the Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Eastman
Kodak Company, a New Jersey corporation, as the Borrower, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (together with any
successor Administrative Agent appointed pursuant to Article VIII of the Credit
Agreement, the “Administrative Agent”), and (ii) the Guarantee and Collateral
Agreement September 3, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of the Administrative Agent
for the Secured Parties. Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement, as applicable.

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of its right, title and interest in and to its Collateral
consisting of the following, in each case, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising (collectively, the undersigned’s “Collateral”): all
Equipment, Inventory, Security Collateral (including the indebtedness set forth
on Schedule A hereto and the securities, and securities/deposit accounts set
forth on Schedule B hereto), Receivables, Related Contracts, all commercial tort
claims described on Schedule J hereto and hereafter described on Schedule X to
the Security Agreement, Agreement Collateral, Account Collateral (including the
deposit



--------------------------------------------------------------------------------

accounts set forth on Schedule C hereto), Intellectual Property Collateral, all
documents, all money and all letter-of-credit rights, all books and records and
documents (including databases, customer lists, credit files, computer files,
printouts and other computer output materials and records and other records) of
the undersigned pertaining to any of the undersigned’s Collateral, all other
property not otherwise described above (except for any property specifically
excluded from any clause in this section, and any property specifically excluded
from any defined term used in any clause of this section), all proceeds of and
payments under business interruption insurance and all proceeds of, collateral
for, income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
undersigned’s Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in this Section 1)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash and cash
equivalents, including all Eligible Cash (as defined in the ABL Agreement),
Qualified Cash (as defined in the ABL Agreement and US Cash (as defined in the
ABL Agreement); provided, that, notwithstanding any of the other provisions set
forth in this Section 1 or in any Loan Document, no Excluded Property shall
constitute Collateral.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secures the payment of all amounts that constitute part of the Obligations and
that would be owed by the undersigned to any Secured Party under the Loan
Documents but for the fact that such Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Representations and Warranties. (a) The undersigned’s exact legal
name, chief executive office, type of organization, jurisdiction of
organization, organizational identification number and Federal Employer
Identification Number is set forth in Schedule D hereto. Within the five years
preceding the date hereof, the undersigned has not changed its name, chief
executive office, type of organization, jurisdiction of organization,
organizational identification number or Federal Employer Identification Number
from those set forth in Schedule D hereto except as set forth in Schedule E
hereto. Each of the trade names owned and used by the undersigned in the
operation of its business (e.g. billing, advertising, etc.) are set forth in
Schedule D hereto.

(b) All Equipment having a value in excess of $1,000,000 and all Inventory
having a value in excess of $1,000,000 as of the date hereof of the undersigned
is located at the places specified therefor in Schedule H hereto.

(c) The undersigned is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule I hereto.

 

43



--------------------------------------------------------------------------------

(d) The undersigned hereby makes each other representation and warranty set
forth in Section 7 of the Security Agreement with respect to itself and the
Collateral granted by it (and, for the avoidance of doubt, delivers the
corresponding schedules, if any, relating to such representations and
warranties).

SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor and
Guarantor by all of the terms and provisions of the Security Agreement to the
same extent as each of the other Grantors and Guarantors. The undersigned
further agrees, as of the date first above written, that each reference in the
Security Agreement to an “Additional Grantor” or a “Grantor” or a “Guarantor”
shall also mean and be a reference to the undersigned, that each reference to
the “Collateral” or any part thereof shall also mean and be a reference to the
undersigned’s Collateral or part thereof, as the case may be, and that each
reference in the Security Agreement to a Schedule shall also mean and be a
reference to the schedules attached hereto.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 6. Jurisdiction; Waiver of Jury Trial. The undersigned agrees to be
bound by the provisions of Section 29 of the Security Agreement.

 

  Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

  Title:       Address for notices:    

 

   

 

   

 

 

44



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated                     , to the Senior Secured First Lien Term
Credit Agreement, dated as of September 3, 2013 (as amended, supplemented or
modified from time to time, the “Credit Agreement”), among EASTMAN KODAK COMPANY
(the “Borrower”), the Lenders party thereto, certain other parties and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.17(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (each such consent
shall not be unreasonably withheld or delayed) in connection with a transaction
described in Section 2.17(a) thereof by executing and delivering to the Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with an
Incremental Term Loan of $        .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

 

   

 

   

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

Accepted this      day of             , 20    : EASTMAN KODAK COMPANY By:  

 

  Name:     Title:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:     Title:  

 

46



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent under the Credit
Agreement referred to below

Reference is made to the Senior Secured First Lien Term Credit Agreement, dated
as of September 3, 2013 (as amended, supplemented or modified from time to time,
the “Credit Agreement”), among EASTMAN KODAK COMPANY (the “Borrower”), the
Lenders party thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and the other agents party thereto. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:

1. Each Lender party hereto agrees to make or increase the amount of its
Incremental Term Loan as set forth opposite such Lender’s name on the signature
pages hereof under the caption “Incremental Term Loan Amount”.

2. The Increased Facility Closing Date is                     .

3. The aggregate amount of Incremental Term Loans contemplated hereby is
$        .

4. The Incremental Term Maturity Date is                     .

5. The amortization schedule for the Incremental Term Loans contemplated hereby
is set forth on Schedule I hereto.

6. The applicable margin for the Incremental Term Loans contemplated hereby is
set forth on Schedule II hereto.

7. The agreement of each Lender party hereto to make an Incremental Term Loan on
the Increased Facility Closing Date is subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

(b) Immediately prior to and after giving effect to the making of the
Incremental Term Loans on the Increased Facility Closing Date (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or, in all
respects, if qualified by materiality) on and as of such date as if made on and
as of such date (unless a representation or warranty is made as of a specific
date or for a specified period, in which case such representation or warranty
shall be true and correct in all material respects as of such specified date or
for such specified period, as applicable) and (ii) no Default or Event of
Default shall have occurred and be continuing.



--------------------------------------------------------------------------------

[Signature page follows]

 

48



--------------------------------------------------------------------------------

      EASTMAN KODAK COMPANY       By:  

 

        Name:         Title: Incremental Term Loan Amount     [NAME OF LENDER] $
              By:  

 

        Name:         Title: CONSENTED TO:      

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

      By:  

 

        Name:         Title:      

 

49



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Eastman Kodak Company (the
“Borrower”), a New Jersey company, the several banks and other financial
institutions or entities from time to time parties to this Agreement and
JPMorgan Chase Bank, N.A. as Administrative Agent.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Eastman Kodak Company (the
“Borrower”), a New Jersey company, the several banks and other financial
institutions or entities from time to time parties to this Agreement and
JPMorgan Chase Bank, N.A. as Administrative Agent.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Eastman Kodak Company (the
“Borrower”), a New Jersey company, the several banks and other financial
institutions or entities from time to time parties to this Agreement and
JPMorgan Chase Bank, N.A. as Administrative Agent.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Eastman Kodak Company (the
“Borrower”), a New Jersey company, the several banks and other financial
institutions or entities from time to time parties to this Agreement and
JPMorgan Chase Bank, N.A. as Administrative Agent.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A., as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

[                    ]

New York, NY [                    ]

Attention: [                    ]

[                    ], 2013

Ladies and Gentlemen:

Reference is made to the Senior Secured First Lien Term Credit Agreement dated
as of September 3, 2013 (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”, the capitalized terms defined therein
being used herein as therein defined), among Eastman Kodak Company (the
“Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned hereby gives you irrevocable notice,
pursuant to Section 2.03 of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in connection therewith
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03 of the Credit Agreement:

Aggregate amount of Proposed Borrowing: $[        ]

Date of Proposed Borrowing (which is a Business Day):                     

Interest rate basis6:                     

[Interest Period]7:                     

Location and number of Borrower’s account to which proceeds of Borrowing are to
be disbursed8:                     

 

Very truly yours, Eastman Kodak Company By:    

 

  Name:   Title:

 

6  ABR Borrowing or LIBOR Borrowing.

7  Applicable only for LIBOR Borrowings and must comply with the definition of
the term “Interest Period.”

8  Must comply with the requirements of Section 2.04 of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A., as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

[                    ]

New York, NY [                    ]

Attention: [                    ]

[                    ], 2013

Ladies and Gentlemen:

Reference is made to the Senior Secured First Lien Term Credit Agreement dated
as of September 3, 2013 (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”, the capitalized terms defined therein
being used herein as therein defined), among Eastman Kodak Company (the
“Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned hereby gives you irrevocable notice,
pursuant to Section 2.05 of the Credit Agreement, that the undersigned hereby
makes an Interest Election Request under the Credit Agreement, and in connection
therewith sets forth below the information relating to such Interest Election
Request (the “Election”) as required by Section 2.05 of the Credit Agreement:

Borrowing to which the Election applies9:                     

Effective date of the Election (which is a Business Day):                     

Interest rate basis of the resulting Borrowing10:                     

[Interest Period]11:                     

 

Very truly yours, Eastman Kodak Company By:    

 

  Name:   Title:

 

9  If different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the interest rate basis of the resulting borrowing and the interest
period shall be specified for each resulting Borrowing).

10  ABR Borrowing or LIBOR Borrowing.

11  Applicable only for LIBOR Borrowings and must comply with the definition of
the term “Interest Period.”



--------------------------------------------------------------------------------

EXHIBIT I

PROMISSORY NOTE

 

$[        ]    [                    ], 2013    New York, New York

FOR VALUE RECEIVED, EASTMAN KODAK COMPANY., a New Jersey corporation (the
“Borrower”), hereby promises to pay to [Lender] (the “Lender”), at the offices
of JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement
referred to below, at 383 Madison Avenue, New York, NY or such other office as
shall be notified to the Borrower from time to time, the principal sum of
[DOLLAR AMOUNT] DOLLARS ($[        ]), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of the Loan made by the Lender to the Borrower, at such office,
in like money and funds, for the period commencing on the date of such Loan
until such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof; provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Loan made by the
Lender.

This Promissory Note evidences the Loan made by the Lender under the Senior
Secured First Lien Term Credit Agreement dated as of September 3, 2013 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among Eastman Kodak Company (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms used but
not defined in this Promissory Note have the respective meanings assigned to
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Loans upon the terms and conditions specified therein.

Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

EASTMAN KODAK COMPANY By  

 

  Name:   Title:

[Eastman Kodak Company Promissory Note Signature Page]



--------------------------------------------------------------------------------

SCHEDULE TO PROMISSORY NOTE

This Promissory Note evidences a Loan made, continued or converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below and pursuant
to the Credit Agreement, subject to the continuations, conversions and payments
and prepayments of principal set forth below:

 

Date   Principal
Amount of
Loan   Type of Loan   Interest
Rate   Duration of
Interest Period
(if any)   Amount Paid,
Prepaid,
Continued or
Converted   Notation
Made by                                                                        



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF AFFILIATE ASSIGNMENT AGREEMENT

This Affiliate Assignment Agreement (the “Affiliate Assignment Agreement”) is
dated as of the Effective Date set forth below and is entered into between the
Assignor named below (the “Assignor”)[, Eastman Kodak Company] and the Assignee
named below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Affiliate Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Affiliate
Assignment Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender] 12] 3.   
Borrower:    The Company (as defined below). 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., including any successor thereto, as administrative
agent under the Credit Agreement. 5.    Credit Agreement:    The Senior Secured
First Lien Term Credit Agreement dated as of September 3, 2013 (as amended,
restated, supplemented or otherwise modified from time to time), among EASTMAN
KODAK COMPANY (the “Company”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. 6.    Assigned Interest:   

 

12  Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of Loans
for all Lenders     Amount of Loans Assigned     Percentage Assigned of Loans 13
  $        $               % 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Affiliate Assignment Agreement are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Name:   Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Name:   Title: [EASTMAN KODAK COMPANY] 14 By  

 

  Name:   Title:

 

13  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders.

14  To be added if the Borrower is not the Assignee

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX 1

Reference is hereby made to the Senior Secured First Lien Term Credit Agreement,
dated as of September 3, 2013 (as amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among EASTMAN KODAK COMPANY
(the “Borrower”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliate Assignment Agreement and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Affiliate Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is the Borrower or a Subsidiary of the Borrower permitted to acquire the
Assigned Interest in accordance with Section 9.04(b)(v) of the Credit Agreement
(iii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iv) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Affiliate Assignment Agreement and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (vi) if it is a
Non-U.S. Lender, attached to the Affiliate Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. The Assignee
affirms that (x) no Default or Event of Default has occurred and is continuing
or would result from the transactions that are the subject of this Affiliate
Assignment and Assumption, (y) as of the Effective Date, the Assignee is not in
possession of any



--------------------------------------------------------------------------------

material non-public information regarding the Borrower or its Subsidiaries, or
their assets, that has not previously been disclosed to the Auction Manager,
Administrative Agent and any Lenders (taken into account all public information
available about Borrower and its Subsidiaries) and (z) this Affiliate Assignment
Agreement is being entered into in connection with an offer by the Assignee to
purchase or take by assignment Term Loans pursuant to a Dutch auction in
accordance with the terms of Section 9.04(b)(v) of the Credit Agreement. The
Assignee consents to the provisions of the Credit Agreement that apply to the
purchase by or assignment to the Borrower or its Subsidiaries of Term Loans.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Affiliate Assignment Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Affiliate Assignment Agreement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Affiliate
Assignment Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Affiliate Assignment Agreement. This
Affiliate Assignment Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

September 3, 2013

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(e) of that certain Senior Secured First Lien Term Credit Agreement
dated as of September 3, 2013 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”, the capitalized terms defined therein being used herein as
therein defined), among Eastman Kodak Company (the “Borrower”), the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

I, [                    ], the Chief Financial Officer of the Borrower, in such
capacity and not in an individual capacity, hereby certify as follows:

 

1. I am generally familiar with the businesses and assets of the Borrower and
its subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement;
and

I am familiar with the historical and current financial condition of the
Borrower and its subsidiaries on a consolidated basis as the Chief Financial
Officer of the Borrower. In preparing this certificate, I have made such
investigations and inquiries as I deem necessary and prudent in connection with
the matters set forth herein and have reviewed the terms of the Credit Agreement
and the other Loan Documents.

As of the date hereof and after giving effect to the Transactions, the entering
into the ABL Loan Documents and the refinancing of the DIP ABL Credit Agreement
and the incurrence of the indebtedness and obligations being incurred in
connection with the Credit Agreement, the Transactions, the entering into the
ABL Loan Documents and the refinancing of the DIP ABL Credit Agreement, that,
(i) the sum of the debt and liabilities (including subordinated and contingent
liabilities) of the Borrower and its subsidiaries, taken as a whole, does not
exceed the fair value of the present assets of the Borrower and its
subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower and its subsidiaries, taken as a whole, is greater than
the total amount that will be required to pay the probable debt and liabilities
(including subordinated and contingent liabilities) of the Borrower and its
subsidiaries as they become absolute and matured, (iii) the capital of the
Borrower and its subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its subsidiaries, taken as a whole,
contemplated as of the date hereof and as proposed to be conducted following the
Closing Date; and (iv) the Borrower and its subsidiaries, taken as a whole, have
not incurred, or believe that they will incur, debts or other liabilities
including current obligations beyond their ability to pay such debt as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT K

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:  

 

    Name:   [                    ]       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT L

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to Dutch auctions (each, an “Auction”) pursuant to and in accordance
with the terms and conditions of Section 9.04(b)(v) of the Credit Agreement to
which this Exhibit L is attached. It is not intended to be a definitive list of
all of the terms and conditions of an Auction and all such terms and conditions
shall be set forth in the applicable auction procedures documentation set for
each Auction (the “Offer Documents”), which shall be reasonably acceptable to
the Borrower, the Auction Manager and the Administrative Agent and shall
otherwise comply with Section 9.04(b)(v) of the Credit Agreement. None of the
Administrative Agent, any Auction Manager or any of their respective Affiliates
makes any recommendation pursuant to the Offer Documents as to whether or not
any Lender should sell by assignment any of its Term Loans pursuant to the Offer
Documents (including, for the avoidance of doubt, by participating in the
Auction as a Term Lender) or whether or not the Borrower or any of its
Subsidiaries should purchase by assignment any Term Loans from any Lender
pursuant to any Auction. Each Lender should make its own decision as to whether
to sell by assignment any of its Term Loans and, if so, the principal amount of
and price to be sought for such Term Loans. In addition, each Lender should
consult its own attorney, business advisor or tax advisor as to legal, business,
tax and related matters concerning any Auction and the Offer Documents.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

Summary. The Borrower or any of its Subsidiaries may purchase (by assignment)
Term Loans on a non-pro rata basis by conducting one or more Auctions pursuant
to the procedures described herein and otherwise in compliance with
Section 9.04(b)(v) of the Credit Agreement; provided that no more than one
Auction may be ongoing at any one time and no more than five Auctions may be
made in any period of four consecutive fiscal quarters of the Company.

Notice Procedures. In connection with each Auction, the Borrower or any of its
Subsidiaries (the “Offeror”) will provide notification to the Administrative
Agent and Auction Manager (for distribution to the Lenders) of the Term Loans
that will be the subject of the Auction by delivering to the Administrative
Agent and Auction Manager a written notice in form and substance reasonably
satisfactory to the Administrative Agent and Auction Manager (an “Auction
Notice”). Each Auction Notice shall contain (i) the maximum principal amount of
Term Loans the Offeror is willing to purchase (by assignment) in the Auction
(the “Auction Amount”), which shall be no less than $5,000,000 or an integral
multiple of $1,000,000 in excess of thereof, (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000, at which the
Offeror would be willing to purchase Term Loans in the Auction, (iii) the first
date on which Return Bids (as defined below) may be submitted and (iv) the date
on which the Auction will conclude, on which date Return Bids will be due at the
time provided in the Auction Notice (such time, the “Expiration Time”), as such
date and time may be extended upon notice by the Offeror to the Auction Manager
not less than 24 hours before the original Expiration Time. The Auction Manager
will deliver a copy of the Offer Documents to each Lender promptly following
completion thereof.



--------------------------------------------------------------------------------

Reply Procedures. In connection with any Auction, each Lender holding Term
Loans  wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with an irrevocable notice of participation in
form and substance reasonably satisfactory to the Auction Manager (the “Return
Bid”, to be included in the Offer Documents) which shall specify (i) a discount
to par that must be expressed as a price per $1,000 of Term Loans (the “Reply
Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $1,000,000, that such Lender is willing to offer for
sale at its Reply Price (the “Reply Amount”); provided, that each Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans held by such Lender at such time. A Lender may
only submit one Return Bid per Auction, but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid (as
defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, a participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and the Administrative Agent (the “Affiliate Assignment
Agreement”). The Offeror will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Auction within the Discount Range for the Auction that will allow the Offeror to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Offeror has received Qualifying Bids). The
Offeror shall purchase (by assignment) Term Loans from each Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”). The
principal amount of all Term Loans included in Qualifying Bids received at a
Reply Price lower than the Applicable Threshold Price will be purchased at a
purchase price equal to the applicable Reply Price and shall not be subject to
proration. If a Lender has submitted a Return Bid containing multiple component
bids at different Reply Prices, then all Term Loans of such Lender offered in
any such component bid that constitutes a Qualifying Bid with a Reply Price
lower than the Applicable Threshold Price shall also be purchased (to the extent
the Auction is consummated) at a purchase price equal to the applicable Reply
Price and shall not be subject to proration.

Allocation Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Offeror shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount



--------------------------------------------------------------------------------

necessary to complete the purchase of the Auction Amount. For the avoidance of
doubt, no Return Bids (or any component thereof) will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager, in consultation with the Offeror,
will calculate the Applicable Threshold Price no later than the next Business
Day after the date that the Return Bids were due. The Auction Manager will
insert the amount of Term Loans to be assigned and the applicable settlement
date determined by the Auction Manager in consultation with the Offeror onto
each applicable Affiliate Assignment Agreement received in connection with a
Qualifying Bid. Upon written request of the submitting Lender, the Auction
Manager will promptly return any Affiliate Assignment Agreement received in
connection with a Return Bid that is not a Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw an Auction by written notice to the Auction Manager so long as no
Qualifying Bids have been received by the Auction Manager at or prior to the
time the Auction Manager receives such written notice; provided that that the
Offeror’s obligation to purchase Term Loans from any Lender shall be conditioned
on (i) such Lender making the representations and warranties set forth in the
Affiliate Assignment Agreement and (ii) there being no pending actions, suits or
proceedings pending or threatened, in each case brought by a third party, in
writing that seek to enjoin such Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled; provided that a Lender may modify a Return Bid at any time prior to
the Expiration Time solely to reduce the Reply Price included in such Return
Bid. However, an Auction shall become void if the Offeror fails to satisfy one
or more of the conditions to the purchase of Term Loans set forth in
Section 9.04(b) of the Credit Agreement, as applicable, or to otherwise comply
with any of the provisions of such Section 9.04(b). The purchase price for all
Term Loans purchased in an Auction shall be paid in cash by the Offeror directly
to the respective assigning Lender on a settlement date as determined by the
Auction Manager in consultation with the Offeror (which shall be no later than
ten (10) Business Days after the date Return Bids are due). The Offeror shall
execute each applicable Affiliate Assignment Agreement received in connection
with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager in accordance with the terms of the Loan Documents, in consultation with
the Offeror, and the Auction Manager’s determination will be conclusive, absent
manifest error.

None of the Administrative Agent, the Auction Manager, any other agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower or its Subsidiaries
contained in the Offer Documents or otherwise or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.

The Auction Manager acting in its capacity as such under an Auction shall be
entitled to the benefits of the provisions of Article 8 and Section 9.03 of the
Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.



--------------------------------------------------------------------------------

This Exhibit L shall not require the Borrower or any of its Subsidiaries to
initiate any Auction, nor shall any Lender be obligated to participate in any
Auction.



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 5.01(e) of the Senior Secured First Lien Term Credit Agreement dated as
of September 3, 2013 (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”), among Eastman Kodak Company (the
“Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

1. I am a Responsible Officer and a Financial Officer of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).

4. Attached hereto as Attachment 2 is all information and calculations necessary
for determining compliance by the Borrower and its Restricted Subsidiaries with
Section 6.15 of the Credit Agreement as of the last day of the fiscal quarter or
fiscal year of the Borrower to which the Financial Statements relate.

5. [To the extent not previously disclosed to the Administrative Agent, attached
hereto as Attachment 3 are (i) descriptions of any change in the jurisdiction of
organization of any Loan Party, (ii) a list of any Intellectual Property (as
defined in the Security Agreement) acquired by any Loan Party and
(iii) descriptions of any new Restricted Subsidiary or Unrestricted Subsidiary
(including each Person that has been designated as a Restricted Subsidiary or an
Unrestricted Subsidiary) as of the date of delivery of this Certificate, in each
case since the date of the most recent Compliance Certificate (or, in the case
of the first Compliance Certificate so delivered, since the Closing Date).] 15

IN WITNESS WHEREOF, I have executed this Certificate this      day of
            , 20    .

 

 

Name: Title:

 

 

15  Alternatively, the Responsible Officer shall confirm that there is no change
in such information since the later of the Closing Date or the date of the last
such list.



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,          to             ,         .

[Set forth Compliance Calculations]



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

[Set forth the Information Required by Paragraph 5]